Exhibit 10.1

EXECUTION VERSION

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT (this “Amendment”), is entered into as of June 26, 2014,
by and among GRACO INC. (the “Company”), GRACO OHIO INC. (“Graco Ohio”), GRACO
MINNESOTA INC. (“Graco Minnesota”) and GEMA USA INC. (formerly known as GRACO
HOLDINGS INC.) (“GEMA USA”, and together with Graco Ohio and Graco Minnesota,
the “Guarantors”), the Banks (as defined in the Credit Agreement) signatory
hereto and U.S. Bank National Association, as administrative agent for the Banks
(in such capacity, the “Agent”). Capitalized terms used herein but not defined
herein shall have the meaning given such terms in the Credit Agreement (as
defined below).

W I T N E S S E T H

WHEREAS, the Company, the Borrowing Subsidiaries party thereto from time to
time, the Banks and the Agent are party to that certain Credit Agreement, dated
as of May 23, 2011 (as amended, restated, supplemented, or otherwise modified
prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Guarantors are party to that certain Guaranty in favor of the
Agent, dated as of May 23, 2011 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Guaranty”);

WHEREAS, the Company and the Guarantors have requested that certain
modifications be made to the Credit Agreement and the Guaranty; and

WHEREAS, the Banks have agreed to amend the Credit Agreement and the Guaranty on
the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend the Credit
Agreement and the Guaranty as follows:

SECTION 1.    Amendments.

(a)        Amendments to Credit Agreement.    Effective as of the Omnibus
Amendment Effective Date (as defined in Section 2 below), but subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as set forth in the marked terms on Exhibit
A-1 attached hereto (the “Amended Credit Agreement”). In Exhibit A-1 hereto,
deletions of text in the Amended Credit Agreement are indicated by
struck-through text, and insertions of text are indicated by bold,
double-underlined text. Exhibit A-2 attached hereto sets forth a clean copy of
the Amended Credit Agreement, after giving effect to such amendments.

(b)        Amendments to Guaranty.    Effective as of the Omnibus Amendment
Effective Date, but subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Guaranty is hereby amended as follows:



--------------------------------------------------------------------------------

(i)        The first paragraph of the Guaranty is hereby amended to insert the
following phrase immediately after the phrase “of all Obligations”:

“(but excluding, for the avoidance of doubt, all Excluded Swap Obligations (as
defined in the Credit Agreement))”

(ii)        The following paragraph is hereby inserted at the end of the
Guaranty:

“Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of all Swap Obligations (as
defined in the Credit Agreement) (provided, however, that each Qualified ECP
Guarantor shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this paragraph shall remain in full force and effect until all Guaranty
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash (other than unliquidated obligations) and the Commitments and all
Letters of Credit (each as defined in the Credit Agreement) issued under the
Credit Agreement shall have terminated or expired or, in the case of all Letters
of Credit, are fully collateralized on terms reasonably acceptable to the Agent.
Each Qualified ECP Guarantor intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act (as defined in the Credit
Agreement). Notwithstanding anything herein to the contrary, if a Guarantor or a
Swap Counterparty (as defined in the Credit Agreement) makes a written
representation to the Banks in connection with this Guaranty, a swap, or any
master agreement governing a swap to the effect that such Guarantor is or will
be an “eligible contract participant” as defined in the Commodity Exchange Act
on the date the Guaranty becomes effective with respect to such swap (this date
shall be the date of the execution of the swap if the corresponding Guaranty is
then in effect, and otherwise it shall be the date of execution and delivery of
such Guaranty unless the Guaranty specifies a subsequent effective date), and
such representation proves to have been incorrect when made or deemed to have
been made, the Banks reserve all of their contractual and other rights and
remedies, at law or in equity, including (to the extent permitted by applicable
law) the right to claim, and pursue a separate cause of action, for damages as a
result of such misrepresentation, provided that such Guarantor’s liability for
such damages shall not exceed the amount of the Excluded Swap Obligations (as
defined in the Credit Agreement) with respect to such swap. As used herein,
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at

 

2



--------------------------------------------------------------------------------

such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.”

SECTION 2.    Conditions of Effectiveness.    This Amendment shall become
effective as of the date hereof (the “Omnibus Amendment Effective Date”) when,
and only when:

(a)        the Agent shall have received counterparts of (i) this Amendment duly
executed by the Company, the Guarantors, the Banks and the Agent and (ii) each
of the Agent’s Fee Letter and the Syndication Agent Fee Letter, duly executed by
the Company and the Agent and the Syndication Agent, respectively;

(b)        A certificate or certificates of the Secretary or an Assistant
Secretary of each Borrower and each Guarantor, attesting to and attaching (i) a
copy of the corporate resolution of such Person authorizing the execution,
delivery and performance of this Amendment, (ii) an incumbency certificate
showing the names and titles, and bearing the signatures of, the officers of
such Borrower or Guarantor authorized to execute this Amendment, and (iii) a
copy of the Organizational Documents of such Borrower or Guarantor with all
amendments thereto;

(c)        a Certificate of Good Standing for the Company and each Guarantor
certified by the Secretary of State or equivalent body in the applicable
jurisdiction of incorporation;

(d)        an opinion of counsel to the Company, the Guarantors and any
Borrowing Subsidiary, addressed to the Agent and the Banks, in form and
substance acceptable to the Agent;

(e)        a certificate signed by a Responsible Officer that the conditions
specified in Section 6.3 of the Credit Agreement have been satisfied;

(f)        all of the Agent’s accrued costs, fees and expenses through the date
hereof and all fees set forth in the Fee Letters shall be fully paid; and

(g)        the Senior Note Agreements shall have been amended in a manner
satisfactory to the Agent.

SECTION 3.    Departing Banks.    Certain Banks have agreed that they shall no
longer constitute Banks under the Credit Agreement as of the Omnibus Amendment
Effective Date (each, a “Departing Bank”). Each Bank that executes and delivers
a signature page hereto that identifies it as a Departing Bank shall constitute
a Departing Bank as of the Omnibus Amendment Effective Date. No Departing Bank
shall have a Commitment on and after the Omnibus Amendment Effective Date. Each
Departing Bank shall cease to be a party to the Credit Agreement as of the
Omnibus Amendment Effective Date, with no rights, duties or obligations
thereunder. All amounts owing to a Departing Bank shall be paid by the Company
to such Departing Bank as of the Omnibus Amendment Effective Date. The consent
of a Departing Bank is not required to give effect to the changes contemplated
by this Amendment. The Agent is hereby authorized to take such steps under the
Credit Agreement as reasonably required to give effect to the departure of the
Departing Banks, including, without limitation, reallocating

 

3



--------------------------------------------------------------------------------

outstanding obligations among the remaining Banks ratably based on their
Commitments. The Company and each Bank agrees with and consents to the
foregoing.

SECTION 4.    Representations and Warranties.    Each of the parties hereto
represents and warrants that this Amendment, the Credit Agreement and the
Guaranty, each as amended by this Amendment, constitute legal, valid and binding
obligations of such party enforceable against such party in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles.

SECTION 5.    Reference to and the Effect on the Credit Agreement and the
Guaranty.

(a)        On and after the Omnibus Amendment Effective Date, (i) each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement and each reference to the
Credit Agreement in any certificate delivered in connection therewith, shall
mean and be a reference to the Credit Agreement as amended hereby and (ii) each
reference in the Guaranty to “this Guaranty”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Guaranty and each reference to the
Guaranty in any certificate delivered in connection therewith, shall mean and be
a reference to the Guaranty as amended hereby.

(b)        Each of the parties hereto hereby agrees that, except as specifically
amended above, each of the Credit Agreement and the Guaranty is hereby ratified
and confirmed and shall continue to be in full force and effect and enforceable,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and general equitable principles.

(c)        The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Banks, nor
constitute a waiver of any provision of the Credit Agreement, the Guaranty or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

SECTION 6.    Headings.    Section headings in this Amendment are included
herein for convenience only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 7.    Execution in Counterparts.    This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of an original executed
counterpart of this Amendment.

SECTION 8.    Governing Law.    The validity, construction and enforceability of
this Amendment shall be governed by the internal laws of the State of Minnesota,
without giving

 

4



--------------------------------------------------------------------------------

effect to conflict of laws principles thereof, but giving effect to federal laws
of the United States applicable to national banks.

SECTION 9.    Expenses.    The Company agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent (including, without limitation,
the reasonable fees and expenses of outside counsel to the Agent) incurred in
connection with the preparation, negotiation and execution of this Amendment and
any other document required to be furnished herewith.

SECTION 10.    Severability.    Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 11.    Successors; Enforceability.    The terms and provisions of this
Amendment shall be binding upon the Borrowers, the Guarantors, the Agent and the
Banks and their respective successors and assigns, and shall inure to the
benefit of the Borrowers, the Guarantors, the Agent and the Banks and the
successors and assigns of the Agent and the Banks.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

GRACO INC. By:   /s/James A. Graner Name: James A. Graner Title: Chief Financial
Officer GRACO OHIO INC. By:   /s/James A. Graner Name: James A. Graner Title:
Chief Financial Officer and Treasurer GRACO MINNESOTA INC. By:   /s/James A.
Graner Name: James A. Graner Title: Chief Financial Officer and Treasurer GEMA
USA INC. By:   /s/James A. Graner Name: James A. Graner Title: President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as Agent and a Bank

By:   /s/Mila Yakovlev Name: Mila Yakovlev

Title:  Vice President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a Bank

By:   /s/Suzanne Ergastolo

Name: Suzanne Ergastolo

Title:  Vice President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as a Bank

By:   /s/Mark Maloney

Name: Mark Maloney

Title:  Authorized Signatory

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Bank

By:   /s/Keith Luettel

Name: Keith Luettel

Title:  Vice President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

as a Bank

By:   /s/Luke McElhinny

Name: Luke McElhinny

Title:  Senior Vice President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Successor to RBS CITIZENS, N.A.

as a Bank

By:   /s/M. James Barry, III

Name: M. James Barry, III

Title:  Senior Vice President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as a Bank

By:   /s/Casey Klepsch

Name: Casey Klepsch

Title:  Assistant Vice President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST CO.

as a Bank

By:   /s/Steve Ryan

Name: Steve Ryan

Title: Senior Vice President

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK

as a Departing Bank

By:   /s/Gary S. Losey

Name: Gary S. Losey

Title: VP – Corporate Banking

 

Signature Page to

Omnibus Amendment to Graco Credit Agreement



--------------------------------------------------------------------------------

 

EXHIBIT A-1

Amended Credit Agreement

[Omitted. See Exhibit A-2.]



--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

Clean Amended Credit Agreement

Attached.



--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

Dated as of May 23, 2011

among

GRACO INC.,

THE BORROWING SUBSIDIARIES,

as defined herein,

THE BANKS,

as defined herein,

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents, and

U.S. BANK NATIONAL ASSOCIATION and J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS, CONSTRUCTION, ACCOUNTING TERMS AND

    

ALTERNATIVE CURRENCIES

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Accounting Terms and Calculations

     22   

Section 1.3

 

Computation of Time Periods

     23   

Section 1.4

 

Other Definitional Terms

     23   

ARTICLE II TERMS OF LENDING

     23   

Section 2.1

 

The Commitments

     23   

Section 2.2

 

Advance Options

     24   

Section 2.3

 

Borrowing Procedures

     24   

Section 2.4

 

Continuation or Conversion of Loans

     25   

Section 2.5

 

Evidence of Loans; Request for Note

     26   

Section 2.6

 

Funding Losses

     26   

Section 2.7

 

Letters of Credit

     27   

Section 2.8

 

Refunding of Swing Line Loans

     30   

Section 2.9

 

Borrowing Subsidiaries

     31   

Section 2.10

 

Increase to Commitments

     32   

Section 2.11

 

Defaulting Banks

     33   

Section 2.12

 

Purpose of Loans

     37   

Section 2.13

 

Replacement of Bank

     37   

ARTICLE III INTEREST AND FEES

     37   

Section 3.1

 

Interest

     37   

Section 3.2

 

Commitment Fee

     38   

Section 3.3

 

Computation

     38   

Section 3.4

 

Fees

     38   

Section 3.5

 

Limitation of Interest

     38   

ARTICLE IV PAYMENTS, PREPAYMENTS, REDUCTION OR TERMINATION OF

    

THE CREDIT AND SETOFF

     39   

Section 4.1

 

Repayment

     39   

Section 4.2

 

Prepayments

     39   

Section 4.3

 

Optional Reduction or Termination of Commitments

     40   

Section 4.4

 

Payments

     40   

Section 4.5

 

Proration of Payments

     41   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE V ADDITIONAL PROVISIONS RELATING TO LOANS

     41   

Section 5.1

 

Yield Protection

     41   

Section 5.2

 

Changes in Capital Adequacy Regulations

     42   

Section 5.3

 

Deposits Unavailable or Interest Rate Unascertainable or Inadequate;

    

Impracticability

     42   

Section 5.4

 

Illegality

     43   

Section 5.5

 

Discretion of the Banks as to Manner of Funding

     44   

Section 5.6

 

Taxes

     44   

Section 5.7

 

Selection of Lending Installation; Mitigation Obligations; Bank

    

Statements; Survival of Indemnity

     47   

Section 5.8

 

Judgment Currency

     48   

Section 5.9

 

Mitigation

     48   

Section 5.10

 

No Advisory or Fiduciary Responsibility

     48   

ARTICLE VI CONDITIONS PRECEDENT

     49   

Section 6.1

 

Conditions to Effectiveness

     49   

Section 6.2

 

Conditions Precedent to Initial Loans

     50   

Section 6.3

 

Conditions Precedent to all Loans

     51   

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     51   

Section 7.1

 

Organization, Standing, Etc.

     51   

Section 7.2

 

Authorization and Validity

     52   

Section 7.3

 

No Conflict; No Default

     52   

Section 7.4

 

Government Consent

     52   

Section 7.5

 

Financial Statements and Condition

     52   

Section 7.6

 

Litigation

     53   

Section 7.7

 

Compliance

     53   

Section 7.8

 

Environmental, Health and Safety Laws

     53   

Section 7.9

 

ERISA

     53   

Section 7.10

 

Regulation U

     53   

Section 7.11

 

Ownership of Property; Liens

     53   

Section 7.12

 

Taxes

     54   

Section 7.13

 

Trademarks, Patents

     54   

Section 7.14

 

Investment Company Act

     54   

Section 7.15

 

Subsidiaries

     54   

Section 7.16

 

Solvency.

     54   

Section 7.17

 

Disclosure

     55   

Section 7.18

 

Sanctions; Anti-Terrorism Laws

     55   

ARTICLE VIII AFFIRMATIVE COVENANTS

     56   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

Section 8.1

 

Financial Statements and Reports

     56   

Section 8.2

 

Corporate Existence

     58   

Section 8.3

 

Insurance

     58   

Section 8.4

 

Payment of Taxes and Claims

     58   

Section 8.5

 

Inspection

     58   

Section 8.6

 

Maintenance of Properties

     58   

Section 8.7

 

Books and Records

     59   

Section 8.8

 

Compliance

     59   

Section 8.9

 

ERISA

     59   

Section 8.10

 

Environmental Matters

     59   

Section 8.11

 

Subsidiaries

     59   

Section 8.12

 

Most Favored Lender

     60   

Section 8.13

 

Post-Closing Covenant

     61   

Section 8.14

 

Finishing Group Acquisition

     61   

Section 8.15

 

OFAC, PATRIOT Act Compliance

     62   

ARTICLE IX NEGATIVE COVENANTS

     63   

Section 9.1

 

Merger

     63   

Section 9.2

 

Sale of Assets

     63   

Section 9.3

 

Plans

     64   

Section 9.4

 

Change in Nature of Business

     64   

Section 9.5

 

Other Agreements

     64   

Section 9.6

 

Investments

     64   

Section 9.7

 

Use of Proceeds

     65   

Section 9.8

 

Secured Indebtedness

     65   

Section 9.9

 

Cash Flow Leverage Ratio

     65   

Section 9.10

 

Interest Coverage Ratio

     65   

Section 9.11

 

Material Subsidiaries

     66   

ARTICLE X EVENTS OF DEFAULT AND REMEDIES

     66   

Section 10.1

 

Events of Default

     66   

Section 10.2

 

Remedies

     68   

Section 10.3

 

Letters of Credit

     68   

Section 10.4

 

Security Agreement in Accounts and Setoff

     68   

ARTICLE XI GUARANTY

     69   

Section 11.1

 

Unconditional Guaranty

     69   

Section 11.2

 

Guaranty Absolute

     69   

Section 11.3

 

Waivers

     70   

Section 11.4

 

Subrogation

     70   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

Section 11.5

 

Survival

     71   

ARTICLE XII THE AGENTS

     71   

Section 12.1

 

Appointment and Grant of Authority

     71   

Section 12.2

 

Non Reliance on Agent

     71   

Section 12.3

 

Responsibility of the Agent and Other Matters

     72   

Section 12.4

 

Action on Instructions

     72   

Section 12.5

 

Indemnification

     73   

Section 12.6

 

U.S. Bank National Association and Affiliates

     73   

Section 12.7

 

Notice to Holder of Notes

     73   

Section 12.8

 

Successor Agent

     73   

Section 12.9

 

Syndication Agent; Co-Documentation Agents; Lead Arrangers

     73   

ARTICLE XIII MISCELLANEOUS

     74   

Section 13.1

 

No Waiver and Amendment

     74   

Section 13.2

 

Amendments, Etc.

     74   

Section 13.3

 

Assignments and Participations

     75   

Section 13.4

 

Costs, Expenses and Taxes; Indemnification

     77   

Section 13.5

 

Notices

     78   

Section 13.6

 

Successors

     78   

Section 13.7

 

Severability

     78   

Section 13.8

 

Captions

     78   

Section 13.9

 

Entire Agreement

     78   

Section 13.10

 

Counterparts

     78   

Section 13.11

 

Governing Law

     78   

Section 13.12

 

Consent to Jurisdiction

     79   

Section 13.13

 

Waiver of Jury Trial

     79   

Section 13.14

 

Patriot Act

     79   

Section 13.15

 

Confidentiality

     79   

Section 13.16

 

Release of Borrowing Subsidiary, Guaranty or Pledge Agreement

     80   

 

EXHIBITS

     

Exhibit A

  

        —

   Form of Borrowing Subsidiary Agreement

Exhibit B

   —    Form of Compliance Certificate

Exhibit C

   —    Form of Guaranty

Exhibit D

   —    [Reserved]

Exhibit E

   —    Form of Pledge Agreement

Exhibit F

   —    Form of General Counsel’s Opinion and Form of Special Counsel’s Opinion

Exhibit G

   —    Form of Assignment Agreement

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Exhibit H

           —    Form of Intercreditor Agreement

SCHEDULES

     

Schedule 1.1

   —    Commitments and Percentages

Schedule 1.2

   —    Existing Letters of Credit

Schedule 7.6

   —    Litigation

Schedule 7.15

   —    Subsidiaries

Schedule 9.6

   —    Investments

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of May 23, 2011, is by and between GRACO INC., a
Minnesota corporation (the “Company”), the subsidiaries of the Company listed on
the signature pages hereof or which from time to time become parties hereto
pursuant to Section 2.9 (each a “Borrowing Subsidiary” and collectively the
“Borrowing Subsidiaries”), the banks or financial institutions listed on the
signature pages hereof or which hereafter become parties hereto by means of
assignment and assumption as hereinafter described (individually referred to as
a “Bank” or collectively as the “Banks”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent (in such capacity, the
“Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent (in such capacity, the
“Syndication Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents (in such capacities, the
“Co-Documentation Agents”), and U.S. BANK NATIONAL ASSOCIATION and J.P. MORGAN
SECURITIES LLC as Joint Lead Arrangers and Joint Bookrunners (the “Lead
Arrangers”).

ARTICLE I

DEFINITIONS, CONSTRUCTION,

ACCOUNTING TERMS AND ALTERNATIVE CURRENCIES

Section 1.1        Defined Terms. In addition to the terms defined elsewhere in
this Agreement, the following terms shall have the following respective meanings
(and such meanings shall be equally applicable to both the singular and plural
form of the terms defined, as the context may require):

“Account Subsidiary” shall have the meaning set forth in Section 11.1.

“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Articles VIII
or IX of this Agreement, or related definitions in Article I of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the lender or
creditor under any Material Financing (and such covenant or similar restriction
shall be deemed an Additional Covenant only to the extent that it is more
restrictive or more beneficial) or (ii) is different from the subject matter of
any covenants in Articles VIII or IX of this Agreement, or related definitions
in Article I of this Agreement.

“Additional Default” means any provision contained in any agreement with respect
to any Material Financing which permits the holders of such Indebtedness to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires the Company or any Subsidiary to purchase the
Indebtedness thereunder prior to the stated maturity thereof and which either
(i) is similar to any Default or Event of Default contained in Article X of this
Agreement, or related definitions in Article I of this Agreement, but contains
one or more percentages, amounts or formulas that is more restrictive or has a
shorter grace period than those



--------------------------------------------------------------------------------

set forth herein or is more beneficial to the lender under any Material
Financing (and such provision shall be deemed an Additional Default only to the
extent that it is more restrictive, has a shorter grace period or is more
beneficial) or (ii) is different from the subject matter of any Default or Event
of Default contained in Article X of this Agreement, or related definitions in
Article I of this Agreement.

“Advance” means the portion of the outstanding Loans bearing interest at an
identical rate for an identical Interest Period, provided that all Base Rate
Advances shall be deemed a single Advance. An Advance may be a “LIBOR Advance”
or “Base Rate Advance”, and a LIBOR Advance may be a “Fixed LIBOR Advance” or a
“Floating LIBOR Advance” (each, a “type” of Advance).

“Adverse Event” means the occurrence of any event that could have a material
adverse effect on the business, operations, property, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
the Subsidiaries as a consolidated enterprise or on the ability of the Company
or any Subsidiary obligated thereunder to perform its obligations under the Loan
Documents.

“Agent” means U.S. Bank National Association, as Agent for the Banks hereunder
and each successor, as provided in Section 12.8, who shall act as Agent.

“Agreement” means this Credit Agreement, as it may be amended, modified,
supplemented, restated or replaced from time to time.

“Alternative Currency” means any currency other than Dollars consisting of Yen,
Euros, Canadian Dollars, Sterling, Swiss Francs and other freely-traded and
transferable currencies, consistently obtainable in sufficient amounts, that are
approved by the Agent and the Banks from time to time at their discretion at the
request of the Company as Alternative Currencies.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin”; “Applicable Commitment Fee Rate” shall mean the percentages
set forth below corresponding to the Cash Flow Leverage Ratios shown below for
the most recent fiscal quarter end for which financial statements have been
delivered:

 

 

Cash Flow Leverage Ratio:

 

Applicable Margin for Fixed LIBOR Advances:

 

  

Applicable

Margin for Base

Rate Advances

 

  

Applicable Commitment

Fee Rate:

 

Less than or equal to 1.00 to 1.00

 

  1.000%    0.000%    0.150%    

Greater than 1.00 to 1.00 but less
      than or equal to 1.75 to 1.00

 

 

 

1.125%

  

 

0.125%

   0.175%    

Greater than 1.75 to 1.00 but less
      than or equal to 2.50 to 1.00

 

  1.250%   

 

0.250%

   0.200%    

Greater than 2.50 to 1.00 but less
      than or equal to 3.25 to 1.00

 

  1.500%   

 

0.500%

   0.250%    

Greater than 3.25 to 1.00

 

  1.875%    0.875%    0.300%    

Until delivery of the Company’s quarterly financial statements for the first
quarter ending after the Omnibus Amendment Effective Date, the Applicable Margin
for Fixed LIBOR Advances shall be 1.125%, the Applicable Margin for Base Rate
Advances shall be 0.125%, and the Applicable Commitment Fee Rate shall be
0.175%. Thereafter, the Applicable Margin shall be determined on a quarterly
basis, and shall be effective as of the date five (5) days after the due date of
the Company’s annual or quarterly financial statements as required by
Section 8.1(a) or (b) based on the Cash Flow Leverage Ratio as demonstrated by
the annual or quarterly financial statements of the Borrowers delivered for the
fiscal quarter or year most recently ended, and as certified on behalf of the
Company by the Company’s financial officer. In the event that such financial
statements are not delivered as required by Section 8.1(a) or (b), the
Applicable Margin shall be the highest percentages set forth above until such
time as such financial statements are delivered, after which time the Applicable
Margin shall be readjusted to the rate applicable to the Cash Flow Leverage
Ratio applicable to such statements.

“Bank” is defined in the preamble hereto, and shall include the Agent in its
capacity as issuer of Letters of Credit, as the context may require.

 

3



--------------------------------------------------------------------------------

“Base Rate” means the highest on any day of (a) the Prime Rate, (b) the Federal
Funds Effective Rate (each determined each Business Day and applicable from and
including such Business Day to, but not including, the next following Business
Day) plus 0.50% or (c) the LIBOR Rate for Floating LIBOR Advances plus 1.50%.

“Base Rate Advance” means an Advance designated as such in a notice of borrowing
under Section 2.3 or a notice of continuation or conversion under Section 2.4,
or that otherwise accrues interest with reference to the Base Rate.

“Borrowers” means the Company and each Borrowing Subsidiary.

“Borrowing Subsidiary Agreement” means each agreement, in the form of Exhibit A
executed by each Foreign Subsidiary proposed to be a Borrowing Subsidiary and
the Company.

“Business Day” means any day (other than a Saturday, Sunday or legal holiday in
the State of Minnesota) on which national banks are permitted to be open in
Minneapolis, Minnesota and New York, New York and, with respect to the following
types of Advances, the following days:

(a)        for LIBOR Advances, a day on which dealings in Dollars or any other
relevant Alternative Currency may be carried on by the Agent and the Banks in
the interbank eurocurrency market; and

(b)        for Advances in Euros, a TARGET Day.

“Canadian Dollar” and “C$” means the lawful currency of Canada.

“Capitalized Lease” means any lease which is or should be capitalized on the
books of the lessee in accordance with GAAP (subject to the GAAP conventions set
forth in Section 1.2).

“Cash Collateralize” means to deposit in a cash collateral account or to pledge
and deposit with or deliver to the Agent, for the benefit of one or more of the
Agent or the Banks, as collateral for Letter of Credit Obligations or
obligations of Banks to fund participations in respect of Letter of Credit
Obligations, cash or deposit account balances or, if the Agent shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Agent. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Flow Leverage Ratio” means, as of any date, the ratio, calculated for the
period of four consecutive fiscal quarters then ended, of consolidated
Indebtedness of the Company and its Subsidiaries as of the last day of such
period to EBITDA for such period.

“CDOR Rate” means, with respect to the relevant Interest Period, the per annum
rate equal to the arithmetic average of the annual yield rates applicable to
Canadian dollar bankers’ acceptances for such Interest Period (or if such
Interest Period is not equal to a number of months, for a term equivalent to the
number of months closest to such Interest Period) on the “CDOR Page” (or any
display substituted therefor) of Reuters Monitor Money Rates Services (or such
other page or commercially available source displaying Canadian interbank bid
rates for

 

4



--------------------------------------------------------------------------------

Canadian dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) two
(2) Business Days prior to the commencement of such Interest Period; provided,
that if such Canadian dollar CDOR rate is unavailable at any time pursuant to
the foregoing methodology, the Administrative Agent may select, using its
reasonable judgment, an alternative published interest rate in order to
determine such rate.

“Change of Control” means:

(a)        either (i) the acquisition by any “person” or “group” (as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act) of beneficial
ownership (as defined in Rules 13d-3 and 13d-4 of the Securities and Exchange
Commission, except that a Person shall be deemed to have beneficial ownership of
all securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the voting power of the then-outstanding voting
capital stock of the Company; or (ii) a change in the composition of the board
of directors of the Company such that continuing directors cease to constitute
more than 50% of such board of directors. As used in this definition,
“continuing directors” means, as of any date, (i) those members of the board of
directors of the Company who assumed office prior to such date, and (ii) those
members of the board of directors of the Company who assumed office after such
date and whose appointment or nomination for election by the Company’s
shareholders was approved by a vote of at least 50% of the directors of the
Company in office immediately prior to such appointment or nomination; or

(b)        a “change of control” or any similar event shall occur under, and as
defined in documents pertaining to, any Indebtedness in excess of $10,000,000 in
the aggregate (other than the Obligations) of the Company or any Material
Subsidiary.

“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses
(x) and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Bank or applicable Lending Installation with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute, together with regulations thereunder.

“Collateral Agent” means U.S. Bank National Association, as collateral agent
under the Pledge Agreement and under the Intercreditor Agreement.

 

5



--------------------------------------------------------------------------------

“Commitment” means the maximum unpaid principal amount of the Loans and Letter
of Credit Obligations of all Banks which may from time to time be outstanding
hereunder, being initially $450,000,000 and as of the Omnibus Amendment
Effective Date $500,000,000, as the same may be increased from time to time
pursuant to Section 2.10 or reduced from time to time pursuant to Section 4.3,
or, if so indicated, the maximum unpaid principal amount of Loans and
participation in Letters of Credit and Swing Line Loans of any Bank which may
from time to time be outstanding hereunder (which amounts are set forth on
Schedule 1.1 hereto or in the relevant Assignment and Assumption Agreement for
such Bank) and, as the context may require, the agreement of each Bank to make
Loans to the Borrowers and to issue (for the Agent) or participate in (for the
Banks) the Letters of Credit subject to the terms and conditions of this
Agreement up to its Commitment.

“Commitment Fees” is defined in Section 3.2.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate in the form of Exhibit B, duly
completed and signed by a Responsible Officer of the Company, which certificate
shall include, without limitation, supporting detail evidencing compliance with
the applicable covenants addressed therein.

“Consolidated Assets” means the book value of the assets, net of reserves, of
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP (subject to the GAAP conventions set forth in Section 1.2)
(but after giving effect, without duplication, to the elimination of the asset
component of minority interests, if any, in such Subsidiaries).

“Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor,
(b) to purchase property, securities, Ownership Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business, and shall not include
earn-outs in connection with Permitted Acquisitions and other acquisitions not
prohibited hereby.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors,

 

6



--------------------------------------------------------------------------------

moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event which, with the giving of notice to the Company or
lapse of time, or both, would constitute an Event of Default.

“Defaulting Bank” means, subject to Section 2.11(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such Bank
notifies the Agent and the Company in writing that such failure is the result of
such Bank’s determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or waived, or
(ii) pay to the Agent, the Swing Line Bank or any other Bank any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two (2) Business Days after the
date when due, (b) has notified any Borrower, the Agent or the Swing Line Bank
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank’s obligation to fund a Loan hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Agent or any Borrower, to confirm in writing to the Agent
and such Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (c) upon receipt of such written confirmation by the Agent and
such Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by the Agent that a Bank is
a Defaulting Bank under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Bank shall be deemed
to be a Defaulting Bank (subject to Section 2.11(b)) upon delivery of written
notice of such determination to the Company, the Swing Line Bank and each Bank.

“Dollar” and “$” mean lawful currency of the United States.

“Dollar Equivalent” means (a) for any amount denominated in Dollars, such
amount, and (b) for any amount denominated in an Alternative Currency at any
date, the equivalent in such currency of such amount of Dollars, calculated on
the basis of the arithmetic mean of the buy and sell spot rates of exchange of
the Agent in the London interbank market (or other market where

 

7



--------------------------------------------------------------------------------

the Agent’s foreign exchange operations in respect of such Alternative Currency
are then being conducted) for such Alternative Currency at or about 11:00 a.m.
(local time) two (2) Business Days prior to the date on which such amount is to
be determined, rounded up to the nearest amount of such Alternative Currency as
determined by the Agent from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted by the Agent, the Agent may use any reasonable method it deems
appropriate to determine such amount, including without limitation quotations by
other financial institutions, and such determination shall be conclusive absent
manifest error.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States, one of the States of the United States or the District of Columbia.

“EBITDA” means, for any period of determination, the consolidated net income of
the Company and its Subsidiaries, plus, to the extent subtracted in determining
consolidated net income and without duplication, (i) Interest Expense,
(ii) depreciation, (iii) amortization, (iv) income tax expense,
(v) extraordinary, non-operating or non-cash charges and expenses (including but
not limited to non-cash stock compensation expense, non-cash pension expense,
work force reduction or other restructuring charges, and transaction costs,
fees, and charges incurred in connection with the acquisition of any substantial
portion of the Ownership Interests or assets of, or a line of business or
division of, another Person, including any merger or consolidation with such
Person), minus (a) extraordinary, non-operating or non-cash gains and income
(including, without limitation, extraordinary or nonrecurring gains, gains from
the discontinuance of operations and gains arising from the sale of assets other
than inventory) and (b) required cash contributions to pension plans, all as
determined in accordance with GAAP (subject to the GAAP conventions set forth in
Section 1.2). For purposes of calculating EBITDA, with respect to any period of
determination, (i) Permitted Acquisitions that have been made by the Company and
its Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the period of determination shall be
deemed to have occurred on the first day of the period of determination;
provided that only the actual historical results of operations of the Persons so
acquired, without adjustment for pro forma expense savings or revenue increases,
shall be used for such calculation; and provided, further, that the EBITDA of
the Person so acquired attributable to discontinued operations, as determined in
accordance with GAAP (subject to the GAAP conventions set forth in Section 1.2),
and operations or businesses disposed of prior to the end of such period of
determination, shall be excluded, and (ii) dispositions that have been made by
the Company and its Subsidiaries during the period of determination shall be
deemed to have occurred on the first day of the period of determination;
provided that the EBITDA for such period shall be reduced by an amount equal to
the EBITDA (if positive) attributable to the property that is the subject of
such disposition for such period or increased by an amount equal to the EBITDA
(if negative) attributable thereto for such period. Notwithstanding the
requirements of GAAP, to the extent the Company does not have access to the
EBITDA of the Hold Separate Business or any portion thereof, such EBITDA or such
portion thereof shall not be included in the calculation of EBITDA hereunder,
and to the extent the Company does have access to the EBITDA of the Hold
Separate Business or any portion thereof (regardless of whether the Company
actually receives the value of any such earnings of the Hold Separate Business
or such portion thereof, either through a dividend, distribution, or otherwise),
such EBITDA or such portion thereof shall be included in the calculation of
EBITDA hereunder provided that, if the Hold Separate Subsidiary in which such

 

8



--------------------------------------------------------------------------------

Hold Separate Business is maintained that has generated such EBITDA is a
Material Subsidiary, the Ownership Interest of such Hold Separate Subsidiary is
pledged to secure the Obligations pursuant to Section 8.13 or Section 8.14 (it
being understood and agreed that (i) EBITDA generated by a First-Tier Foreign
Subsidiary that is a Material Subsidiary shall in any event be included until
the lapse of the 60-day period provided by Section 8.13, and (ii) EBITDA
generated by a Hold Separate Subsidiary that is not a Material Subsidiary will
at all times be included).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute, together with regulations thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which the Company is a member and which is treated as
a single employer under Section 414 of the Code.

“ERISA Event” means one of the following that, alone or together with any other
event described in clauses (i) through (vii) that have occurred, could
reasonably be expected to result in an Adverse Event or the imposition of a Lien
under Title IV of ERISA: (i) the institution by the Company or any ERISA
Affiliate of steps to terminate any Plan if in order to effectuate such
termination, the Company or any ERISA Affiliate would be required to make a
contribution to such Plan, or would incur a liability or obligation to such
Plan, if such contribution or such liability or obligation would constitute an
Adverse Event, (ii) the institution by the PBGC of steps to terminate any Plan,
(iii) the Company or any ERISA Affiliate fails to make a contribution payment to
a Plan on or before the applicable due date which could result in the imposition
of a Lien under Section 430(k) of the Code or Section 303(k) of ERISA, (iv) the
occurrence of any Reportable Event, (v) the failure of any Plan to satisfy the
“minimum funding standard”, as defined in Section 412(a) of the Code or
Section 302(a) of ERISA for a plan year, whether or not waived, (vi) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, or (vii) the incurrence by the Company or any ERISA Affiliates of any
withdrawal liability under ERISA, or the receipt by the Company or any ERISA
Affiliate of any notice that a multiemployer plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Euro” and “EUR” means the single currency of the participating member states of
the European Union.

“Event of Default” means any event described in Section 10.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to

 

9



--------------------------------------------------------------------------------

constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, in the case of each Bank or applicable Lending
Installation and the Agent, (i) Taxes imposed on its overall net income,
franchise Taxes, and branch profits Taxes imposed on it, by the respective
jurisdiction under the laws of which such Bank or the Agent is incorporated or
is organized or in which its principal executive office is located or, in the
case of a Bank, in which such Bank’s applicable Lending Installation is located,
(ii) in the case of a Non-U.S. Bank, any withholding tax that is imposed on
amounts payable to such Non-U.S. Bank pursuant to the laws in effect at the time
such Non-U.S. Bank becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that, pursuant to
Section 5.6(a), amounts with respect to such Taxes were payable either to such
Bank’s assignor immediately before such Bank became a party hereto or to such
Bank immediately before it changed its Lending Installation, (iii) Taxes
attributable to the Non-U.S. Bank’s failure to comply with Section 5.6(f), and
(iv) any U.S. federal withholding taxes imposed by FATCA.

“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.2 hereto, which were issued under the credit agreement described under
Section 6.2(b), but from and after the date upon which the conditions precedent
to initial Loans set forth in Section 6.2 are satisfied, shall be deemed to be
outstanding under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Omnibus
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by the
Agent. In the case of a day which is not a Business Day, the Federal Funds
Effective Rate for such day shall be the Federal Funds Effective Rate for the
preceding Business Day.

“Fee Letters” has the meaning set forth in Section 3.4.

“Finishing Group Acquisition” means the acquisition by the Company of
substantially all of the domestic and foreign assets and foreign equity
interests relating to the Finishing Business (as defined in the Finishing Group
Purchase Agreement) of Illinois Tool Works Inc. and its subsidiaries, through
one or a series of transactions.

 

10



--------------------------------------------------------------------------------

“Finishing Group Purchase Agreement” means the Asset Purchase Agreement, dated
as of April 14, 2011, by and among the Company, Graco Holdings Inc., Graco
Minnesota Inc., Illinois Tool Works Inc. and ITW Finishing LLC, as the same may
be amended, supplemented or restated from time to time, in each case in a manner
acceptable to the Agent.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the stock or other
Ownership Interests of which are held by the Company or by a Domestic
Subsidiary.

“Fixed LIBOR Advance” means an Advance designated as such in a notice of
borrowing under Section 2.3 or a notice of continuation or conversion under
Section 2.4.

“Floating LIBOR Advance” means an Advance designated as such in a notice of
borrowing under Section 2.3 or a notice of continuation or conversion under
Section 2.4.

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Bank, (a) with
respect to the Letters of Credit, such Defaulting Bank’s ratable share of the
Letter of Credit Obligations with respect to Letters of Credit issued by the
Agent other than Letter of Credit Obligations as to which such Defaulting Bank’s
participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Bank, such Defaulting Bank’s ratable share of outstanding Swing Line
Loans made by the Swing Line Bank other than Swing Line Loans as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

“Guarantors” means each Subsidiary of the Company that executes and delivers a
Guaranty in favor of the Agent and the Banks either at the time of execution of
this Agreement or at any time hereafter pursuant to Section 8.11.

“Guarantied Obligations” is defined in Section 11.1.

“Guaranty” means a Guaranty of a Guarantor in favor of the Agent and the Banks,
in the form of Exhibit C hereto duly completed for each Guarantor, as the same
may be amended, supplemented or restated from time to time.

 

11



--------------------------------------------------------------------------------

“Hedging Obligations” means any and all obligations and exposure of the Company
and its Subsidiaries under (a) any and all agreements, devices or arrangements
designed to protect the Company or any Subsidiary from the fluctuations of
interest rates or currencies, including interest rate or foreign exchange
agreements, interest rate or currency cap or collar protection agreements, and
interest rate and currency options, puts and warrants, determined on a net,
mark-to-market basis, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

“Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Hold Separate Business” has the meaning set forth in the Hold Separate Order.

“Hold Separate Order” means the Order to Hold Separate and Maintain Assets,
dated as of March 27, 2012, issued by the United States Federal Trade Commission
in the Matter of Graco Inc., Illinois Tool Works Inc., and ITW Finishing LLC,
the terms and conditions of which shall be reasonably acceptable to the Agent,
and each other document or order in connection therewith.

“Hold Separate Period” has the meaning set forth in the Hold Separate Order.

“Hold Separate Subsidiary” means a Subsidiary all or any part of the assets of
which constitute part of the Hold Separate Business.

“Incremental Term Loan” is defined in Section 2.10.

“Indebtedness” means, with respect to any Person at the time of any
determination, without duplication: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business and except earn-outs and similar obligations,
(f) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all Capitalized Lease obligations of such Person, (h) all Hedging
Obligations of such Person, (i) all obligations of such Person, actual or
contingent, as an account party in respect of letters of credit or bankers’
acceptances, except for letters of credit and bankers’ acceptances supporting
the purchase or sale of goods in the ordinary course of business, (j) all
Indebtedness of any partnership or joint venture as to which such Person is or
may become personally liable, (k) all obligations of such Person under any
Ownership Interests issued by such Person which cease to be considered Ownership
Interests in such Person, and (1) all Contingent Obligations (except for letters
of credit, bankers’ acceptances, performance bonds and similar instruments
supporting the purchase or sale of goods in the ordinary course of business) of
such Person. Non-recourse Indebtedness of such Person shall be deemed
Indebtedness, but only to the extent of the lower of the book value of such
Indebtedness or the fair market value of the property securing such
Indebtedness.

 

12



--------------------------------------------------------------------------------

In no event shall obligations under operating leases (as determined by GAAP as
in effect on the date hereof, without regard to any change to FASB ASC 840) be
deemed Indebtedness.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Borrower or Guarantor under any Loan
Document, other than Excluded Taxes and Other Taxes.

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement, dated as of the date hereof, by and among the Collateral Agent, the
Agent, on behalf of the Banks, the Senior Noteholders, and such other Senior
Creditors as may from time to time become parties thereto, in the form of
Exhibit H hereto duly completed, as the same may be amended, supplemented or
restated from time to time.

“Interest Coverage Ratio” means, as of any date, the ratio, calculated for the
period of four consecutive fiscal quarters then ended on a consolidated basis
for the Company and its Subsidiaries in accordance with GAAP (subject to the
GAAP conventions set forth in Section 1.2), of (a) EBITDA for such period to
(b) Interest Expense for such period.

“Interest Expense” means, for any period of determination, the aggregate
consolidated amount, without duplication, of interest expense determined in
accordance with GAAP (subject to the GAAP conventions set forth in Section 1.2),
excluding amortization of financing fees to the extent included in interest
expense, but specifically including (a) all but the principal component of
payments in respect of conditional sale contracts, Capitalized Leases and other
title retention agreements, (b) commissions, discounts and other fees and
charges with respect to letters of credit and bankers’ acceptance financings and
(c) Hedging Obligations, in each case determined in accordance with GAAP
(subject to the GAAP conventions set forth in Section 1.2). Notwithstanding the
foregoing, for the first four fiscal quarters following the consummation of a
Material Acquisition, Interest Expense shall be adjusted, on a basis acceptable
to the Agent, to give effect to any such acquisition as if it had occurred on
the first day of the measurement period.

“Interest Period” means, for any Advance, the period commencing on the borrowing
date of such Advance or the last day of the preceding Interest Period for such
Advance, as the case may be, and ending on the numerically corresponding day
one, two, three or six months, or, if approved by all of the Banks in connection
with the applicable notice, twelve months thereafter, as selected by the
Borrowers pursuant to Section 2.3 or Section 2.4; provided, that:

(a)        any Interest Period which would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day unless such next
succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

(b)        any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

13



--------------------------------------------------------------------------------

(c)        no Interest Period shall extend after the date specified in
clause (a) of the definition of “Termination Date”.

“Investment” means the acquisition, purchase, making or holding of any stock or
other security, any loan, advance, contribution to capital, extension of credit
(except for trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of
business) and any purchase of or commitment or option to purchase stock or other
debt or equity securities of or any interest in another Person or any integral
part of any business or the assets comprising such business or part thereof. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“Investment Policies” means the Company’s Excess Cash Investment Policy,
effective as of October 1, 2010, copies of which have been furnished to the
Banks, without giving effect to any changes thereto unless such changes have
been consented to in writing by the Agent, given with the consent of the
Required Banks.

“Lending Installation” means, with respect to a Bank or the Agent, the office,
branch, subsidiary or affiliate of such Bank or the Agent listed on the
signature pages hereof or otherwise selected by such Bank or the Agent.

“Letters of Credit” has the meaning set forth in Section 2.7.

“Letter of Credit Agreements” has the meaning set forth in Section 2.7.

“Letter of Credit Defeasance Conditions” means, for each Letter of Credit, that
the Agent has received from the Company either (i) cash collateral in the full
face amount of such Letter of Credit to hold in accordance with the terms of
Section 10.3, plus a Fee Reserve to be held by the Agent for application to the
items described below (with any excess being returned to the Company upon expiry
or final drawing of such Letter of Credit), or (ii) a direct pay letter of
credit (and not a standby letter of credit) issued by an issuer reasonably
acceptable to the Agent, permitting the Agent to draw the full amount of any
drawing under such Letter of Credit (including any amount that might be
reinstated for drawing after drawn) and permitting drawing in the amount of the
Fee Reserve. For such purpose, the “Fee Reserve” amount shall equal the sum of
(i) routine expenses, such as drawing fees, that the Agent reasonably determines
might be applicable to such Letter of Credit, plus (ii) Letter of Credit Fees
that would apply to such Letter of Credit if it remained outstanding until its
expiry date.

“Letter of Credit Fees” has the meaning set forth in Section 2.7.

“Letter of Credit Obligations” means the aggregate amount of all possible
drawings under all Letters of Credit plus all amounts drawn under any Letter of
Credit and not reimbursed by the Company under the applicable Letter of Credit
Agreement (whether from a borrowing of Loans as provided in Section 2.7(c)(iii)
or otherwise).

 

14



--------------------------------------------------------------------------------

“LIBOR Advances” means the Fixed LIBOR Advances and Floating LIBOR Advances.

“LIBOR Rate” means the offered rate for deposits in Dollars or Alternative
Currencies (other than Canadian Dollars) for delivery of such deposits on the
first day of an Interest Period of a LIBOR Advance, for the number of days
comprised therein, quoted by the Agent from Reuters Screen LIBOR01 Page or any
successor thereto for Dollars and from other applicable Reuters Screens or any
successor thereto for Alternative Currencies (other than Canadian Dollars) as of
approximately 11:00 a.m., London time, on the day that is two Business Days
preceding the first day of the Interest Period of such LIBOR Advance, or the
rate for such deposits determined by the Agent at such time based on such other
published service of general application as shall be selected by the Agent for
such purpose; provided, that in lieu of determining the rate in the foregoing
manner, the Agent may determine the rate based on rates offered to the Agent for
deposits in, as applicable, Dollars or Alternative Currencies (other than
Canadian Dollars) in the interbank eurodollar market at such time for delivery
on the first day of the Interest Period for the number of days comprised therein
in amounts approximately equal to the requested Advance. Notwithstanding the
foregoing, the LIBOR Rate for Floating LIBOR Advances shall be determined each
Business Day based on such quotations for an Interest Period of one month
(without regard to the two business day delivery convention generally applicable
to such quotations). The LIBOR Rate for Canadian Dollar Loans shall be the CDOR
Rate.

“LIBOR Reserve Rate” means a percentage equal to the daily average during the
applicable Interest Period of the aggregate maximum reserve requirements
(including all basic, supplemental, marginal and other reserves), as specified
under Regulation D of the Federal Reserve Board, or any other applicable
regulation that prescribes reserve requirements applicable to Eurocurrency
liabilities (as presently defined in Regulation D) or applicable to extensions
of credit by the Agent the rate of interest on which is determined with regard
to rates applicable to Eurocurrency liabilities; provided, that with respect to
the CDOR Rate, such percentage shall include any other maximum reserve, liquid
asset, fee or similar requirement established by any central bank, monetary
authority, or other governmental authority for any category of deposits or
liabilities customarily used to fund loans in Canadian Dollars. Without limiting
the generality of the foregoing, the LIBOR Reserve Rate shall reflect any
reserves required to be maintained by the Agent against (i) any category of
liabilities that includes deposits by reference to which the LIBOR Rate is to be
determined, or (ii) any category of extensions of credit or other assets that
includes LIBOR Advances.

“Lien” means any security interest, mortgage, pledge, lien, hypothecation,
judgment lien or similar legal process, charge, encumbrance, title retention
agreement or analogous instrument or device (including, without limitation, the
interest of the lessors under Capitalized Leases and the interest of a vendor
under any conditional sale or other title retention agreement).

“Loan Documents” means this Agreement, the Notes, each Guaranty, each Pledge
Agreement, each Letter of Credit Agreement, each Borrowing Subsidiary Agreement,
the Fee Letters, the Intercreditor Agreement, and each other instrument,
document, guaranty, security agreement, mortgage, or other agreement executed
and delivered by any Borrower or any guarantor or party granting security
interests, in each case in connection with this Agreement, the Loans or any
collateral for the Loans.

 

15



--------------------------------------------------------------------------------

“Loans” means the Revolving Loans and the Swing Line Loans.

“Material Acquisition” means a Permitted Acquisition by the Company or a
Subsidiary where total consideration for such acquisition exceeds $25,000,000.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.

“Material Financings” means (i) the Senior Notes and the Senior Note Agreements,
and (ii) any working capital facility of the Company providing for a revolving
line of credit or note offering or note issuance of the Company (including one
resulting in Indebtedness held by Senior Creditors) having an aggregate stated
principal amount of at least $25,000,000. In no event shall the credit provided
pursuant to this Agreement be deemed a Material Financing.

“Material Foreign Subsidiary” means any Foreign Subsidiary that is a Material
Subsidiary.

“Material Subsidiary” means any Subsidiary designated as such by the Company to
the Agent from time to time, and in any case in each quarterly Compliance
Certificate, provided, that if, upon delivery of the annual or quarterly
consolidated financial statements of the Company under Section 8.1(a) or (b),
the book value (net of reserves) of the assets of all Subsidiaries that are not
Material Subsidiaries (determined based on the consolidated quarterly or annual
balance sheet of the Company and its Subsidiaries, but after giving effect,
without duplication, to the elimination of the asset component of minority
interests, if any in such Subsidiaries) shall exceed 10% of Consolidated Assets
as determined based on such quarterly or annual balance sheet, the Company
shall: (a) promptly designate an additional Material Subsidiary or additional
Material Subsidiaries so that, after giving effect to such designation, such
requirement shall have been met, and (b) comply, and cause such additional
Material Subsidiary or Material Subsidiaries to comply, with the requirements of
Section 8.11 promptly thereafter (and in any case within 45 days after delivery
of the relevant annual or quarterly financial statements). So long as no Event
of Default has occurred and is continuing and removal of the Material Subsidiary
designation of a Subsidiary will not cause the book value of the assets of all
Subsidiaries that are not Material Subsidiaries to exceed 10% of Consolidated
Assets as of the date of such removal, the Company may remove the Material
Subsidiary designation of such Subsidiary. No Subsidiary may be designated as a
Borrowing Subsidiary that is not a Material Subsidiary, provided, however, that
if there are no Loans outstanding to a Subsidiary that had been a Borrowing
Subsidiary, the Company is permitted not to designate such Subsidiary as a
Material Subsidiary. Solely for purposes of making any determination under this
definition, the book value (net of reserves) of any First-Tier Foreign
Subsidiary shall be determined on a combined basis with the book value (net of
reserves) of each Second-Tier Foreign Subsidiary in which such First-Tier
Foreign Subsidiary directly or indirectly holds stock or other Ownership
Interests, and the book value (net of reserves) of each Second-Tier Foreign
Subsidiary shall in all other respects be disregarded. In no event shall any
Second-Tier Foreign Subsidiary itself be deemed a Material Subsidiary.

“Minimum Collateral Amount” means, with respect to a Defaulting Bank, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal

 

16



--------------------------------------------------------------------------------

to 100% of the Fronting Exposure of the Agent with respect to such Defaulting
Bank for all Letters of Credit issued and outstanding at such time and
(ii) otherwise, an amount determined by the Agent in its sole discretion.

“Non-Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.

“Non-U.S. Bank” means a Bank that is not a United States person as defined in
Section 7701(a)(30) of the Code.

“Notes” means the Revolving Notes and the Swing Line Note.

“Obligations” means all obligations and liabilities of each Borrower to the
Agent and the Banks under this Agreement and all other Loan Documents, including
without limitation obligations to pay principal, interest, fees, expenses and
other amounts, all Letter of Credit Obligations, and all Hedging Obligations of
each Borrower to any of the Banks or their respective affiliates, including
without limitation any such obligations that arise after the filing of a
petition by or against any Borrower under the Bankruptcy Code, regardless of
whether allowed as a claim in the resulting proceeding, even if the obligations
do not accrue because of the automatic stay under Bankruptcy Code Section 362 or
otherwise; provided, further, that “Obligations” shall exclude all Excluded Swap
Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Omnibus Amendment Effective Date” means June 26, 2014.

“Organizational Documents” means, for a Person that is (a) a corporation, its
articles of incorporation and bylaws, (b) a limited liability company, any
articles of formation, membership agreement, member control agreement or
equivalent document, (c) limited or general partnership, any partnership
agreement, and (d) any other form of entity, the equivalent documents, in each
case together with all instruments, documents and agreements filed with any
Governmental Authority to establish such legal entity and any material
instrument, document or agreement controlling the governance of such Person
entered into by such Person.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Ownership Interest” means, for a Person that is (a) a corporation, its stock,
(b) a limited liability company, its membership interest and any other interest
in profits, (c) limited or general partnerships, its partnership interests
(limited or general) or partnership (limited or general) accounts, (d) any other
form of entity, the equivalent Ownership Interests of such Person.

“Participant” is defined in Section 13.3(c).

“Participant Register” is defined in Section 13.3(c).

 

17



--------------------------------------------------------------------------------

“Participation” is defined in Section 13.3(c).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Payment Date” means the Termination Date, plus (a) the last day of each
Interest Period for each Fixed LIBOR Advance and, if such Interest Period is in
excess of three months, the day three months after the first day of such
Interest Period; (b) the first day of each month in respect of the immediately
preceding month for each Floating LIBOR Advance, and (c) the first day of each
month in respect of the immediately preceding month for each Base Rate Advance
and for any fees including, without limitation, Commitment Fees (by way of
example, June 1st for the month of May), except that the Letter of Credit Fees
and other fees payable to the Agent in respect of Letters of Credit shall be
payable as provided in Section 2.7(c)(v).

“PBGC” means the Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

“Percentage” means, as to any Bank, the proportion, expressed as a percentage,
that such Bank’s Commitment bears to the total Commitments of all Banks;
provided, that when a Defaulting Bank shall exist, “Percentage” shall mean the
percentage of the total Commitments (disregarding any Defaulting Bank’s
Commitment) represented by such Bank’s Commitment (except that no Bank is
required to fund or participate in Revolving Loans, Swing Line Loans or Letters
of Credit to the extent that, after giving effect thereto, the aggregate amount
of its outstanding Revolving Loans and funded or unfunded participations in
Swing Line Loans and Letters of Credit would exceed the amount of its Commitment
(determined as though no Defaulting Bank existed)).

“Permitted Acquisition” means the acquisition by the Company or a Subsidiary of
all or substantially all of the Ownership Interests or assets of any other
Person (including by merger) or of all or substantially all of the assets of a
division, business unit, product line or line of business of any other Person,
provided that (a) following such acquisition, the Company shall be in compliance
with Section 9.4 hereof, (b) such acquisition shall occur at a time that no
Event of Default shall have occurred and continued hereunder and no Event of
Default shall result therefrom, (c) if it is an acquisition of Ownership
Interests and a new Material Subsidiary is thereby created, such Material
Subsidiary shall become a Guarantor or the Company or Subsidiary that is the
owner thereof shall have pledged the Ownership Interest thereof, if so required
by Section 8.11 hereof, (d) such acquisition shall be consummated on a
non-hostile basis and shall have been approved by the board of directors (or
similar governing body) of any Person acquired, and (e) the Company shall have
furnished to the Agent a certificate signed by a Responsible Officer
demonstrating in reasonable detail pro forma compliance with the financial
covenants contained in Sections 9.9, 9.10 and 9.11 for the applicable
calculation period, in each case, calculated as if such acquisition, including
the consideration therefor, had been consummated on the first day of such
period. For the avoidance of doubt, regardless of whether the requirements set
forth in this definition have been met with respect to the Finishing Group
Acquisition, the Finishing Group Acquisition shall be deemed a Permitted
Acquisition.

 

18



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, firm, association, trust, unincorporated
organization, government or governmental agency or political subdivision or any
other entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means an employee benefit plan or other plan, maintained for employees of
the Company or of any ERISA Affiliate, and subject to Title IV of ERISA or
Section 412 of the Code.

“Pledge Agreement” means a Pledge Agreement by and among the Company, certain
Subsidiaries thereof from time to time parties thereto, and the Collateral
Agent, in the form of Exhibit E hereto duly completed, as the same may be
amended, supplemented or restated from time to time.

“Prime Rate” means the rate of interest from time to time announced by the Agent
as its “prime rate.” For purposes of determining any interest rate which is
based on the Prime Rate, such interest rate shall be adjusted each time that the
prime rate changes.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulations issued and
in effect as of the date of this Agreement has waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event, provided that a material failure to meet the minimum funding
standard of Section 412 of the Code and Section 302 of ERISA shall be a
reportable event regardless of the issuance of any such waivers in accordance
with Section 412(c) of the Code.

“Required Banks” means those Banks whose total Percentage exceeds 50%, or if no
Commitments remain in effect, whose share of principal of the Loans exceeds 50%
of the aggregate outstanding principal of all Loans. The pro rata portion of the
Commitments of any Defaulting Bank shall be disregarded in determining Required
Banks at any time.

“Responsible Employee” means any executive officer of the Company or any
employee managing treasury functions of the Company.

“Responsible Officer” means as to the Company, the chief executive officer,
chief operating officer, chief accounting officer, president, chief financial
officer or treasurer (or any Person designated by any such officer of the
Company as a Responsible Officer for purposes hereof and approved in writing by
the Agent in its reasonable discretion), but in any event, with respect to
financial matters, the chief accounting officer, chief financial officer or
treasurer (or any Person designated by any such officer of the Company as a
Responsible Officer for purposes hereof and approved in writing by the Agent in
its reasonable discretion).

“Revaluation Date” means with respect to any Revolving Loan denominated in an
Alternative Currency: (i) each date of a borrowing of a Revolving Loan
denominated in an Alternative Currency, (ii) the last day of the Interest Period
of each Advance in an Alternative Currency, and if so requested by the Agent, if
such Interest Period shall exceed 3 months, days falling on 3 month intervals
after the first day of such Interest Period, and (iii) after the

 

19



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default, such additional
dates as the Agent shall determine or the Required Banks shall require.

“Revolving Loans” has the meaning set forth in Section 2.1(a).

“Revolving Notes” means any promissory note evidencing Revolving Loans delivered
under Section 2.5.

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“Sanctioned Country” means a country or territory subject to Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) an agency of the government of a Sanctioned Country,
(c) any Person operating, organized or resident in a Sanctioned Country or
(d) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Second-Tier Foreign Subsidiary” means a Foreign Subsidiary other than a
First-Tier Foreign Subsidiary.

“Secured Indebtedness” means Indebtedness secured by a Lien on the assets or
revenues of the Company or any Subsidiary; provided, however, that Secured
Indebtedness shall not include (i) the Obligations, (ii) Indebtedness evidenced
by the Senior Notes and the Senior Note Agreements for so long as such
Indebtedness and the Senior Noteholders remain subject to the Intercreditor
Agreement and (iii) Indebtedness owing to Senior Creditors for so long as such
Indebtedness and the holders thereof remain subject to the Intercreditor
Agreement.

“Senior Creditor” means any Person that (i) from time to time extends credit to
the Company that is not subordinate or junior in right of payment or Lien
priority to the Obligations, (ii) extends credit that constitutes a Material
Financing and (iii) becomes a party to and is bound by the terms of the
Intercreditor Agreement (including, without limitation, all limitations set
forth therein).

“Senior Note Agreements” (i) the Note Agreement, dated as of March 11, 2011,
evidencing a $300,000,000 note facility, by and among the Company and the Senior
Noteholders from time to time party thereto, and (ii) one or more other Note
Agreements executed from time to time by and among the Company and the Senior
Noteholders party thereto, so long as the aggregate principal amount of the
loans advanced under such Note Agreements does not exceed $75,000,000, in each
case together with the agreements, documents and instruments delivered

 

20



--------------------------------------------------------------------------------

together therewith, and in each case as each of the same may be amended,
restated, supplemented, or modified from time to time, or as the same may be
refinanced or replaced from time to time.

“Senior Noteholders” means the holders of the Senior Notes.

“Senior Notes” means the notes from time to time issued pursuant to a Senior
Note Agreement.

“Stated Rate” is defined in Section 3.5.

“Sterling” means the lawful currency of the United Kingdom.

“Subsidiary” means any Person of which or in which the Company and its other
Subsidiaries own directly or indirectly 50% or more of: (a) the combined voting
power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such Person, if
it is a corporation, (b) the capital interest or profit interest of such Person,
if it is a partnership, joint venture or similar entity, or (c) the beneficial
interest of such Person, if it is a trust, association or other unincorporated
organization. Each Borrowing Subsidiary shall be deemed a “Subsidiary” hereunder
at all times that it is a Borrower hereunder and has not been excluded from the
Material Subsidiaries by the Company (as provided in the definition of “Material
Subsidiaries”), even if at any time it shall cease to be a Subsidiary under the
foregoing sentence.

“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Counterparty” means, with respect to any swap with the Agent or any other
Bank or any affiliate of any of the foregoing, any Person or entity that is or
becomes a party to such swap.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Agent or any other Bank or any affiliate of
any of the foregoing and one or more Swap Counterparties.

“Swing Line Bank” means U.S. Bank National Association.

“Swing Line Loans” means the Loans described in Section 2.1(b).

“Swing Line Note” means any promissory note of the Company evidencing Swing Line
Loans delivered under Section 2.5.

“Swing Line Participation Amount” is defined in Section 2.8(b).

“Swing Line Sublimit” means the maximum unpaid principal amount of the Swing
Line Loans which may from time to time be borrowed hereunder, being initially
$50,000,000, and, as the context may require, the agreement of the Swing Line
Bank to make the Swing Line Loans to the Company subject to the terms and
conditions of this Agreement.

 

21



--------------------------------------------------------------------------------

“TARGET Day” means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system is open for the settlement
of payments in Euros.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.

“Termination Conditions” means that (a) the Commitments are irrevocably
terminated in full, (b) the Company and any relevant Borrowing Subsidiary has
irrevocably paid in full all Obligations and any other amount payable hereunder
for which a claim has been made, (c) Letter of Credit Defeasance Conditions
shall exist in respect of each Letter of Credit outstanding hereunder, and
(d) neither the Company nor any Borrowing Subsidiary shall have any unpaid
obligations or liabilities to the Agent or the Banks hereunder except for
obligations and liabilities in respect of any indemnities or other provisions
that survive termination of this Agreement and for which no claim shall have
been made by the Agent or any Bank.

“Termination Date” means the earliest of (a) June 26, 2019, (b) the date on
which the Commitments are terminated pursuant to Section 10.2 hereof or (c) the
date on which the Commitments are reduced to zero pursuant to Section 4.3
hereof.

“Undisclosed Administration” means in relation to a Bank the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Bank is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“United States Person” means any citizen, national or resident of the United
States, any corporation or other entity created or organized in or under the
laws of the United States or any political subdivision hereof or any estate or
trust, in each case that is not subject to withholding of United States Federal
income taxes or other taxes on payment of interest, principal or fees hereunder.

“U.S. Bank” means U.S. Bank National Association, in its individual capacity and
not as Agent hereunder.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding Ownership Interests (other than nominal Ownership Interests required
as a matter of law to be held by directors, officers or other Persons) are owned
by the Company and/or one or more other Wholly-owned Subsidiaries within the
meaning of this definition.

“Yen” means the lawful currency of Japan.

Section 1.2        Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder (including, without
limitation, determination of compliance with financial ratios and restrictions
in Articles VIII and IX hereof) shall be made in accordance with GAAP. To the
extent that any change in GAAP or the application thereof from

 

22



--------------------------------------------------------------------------------

the financial statements referred to in Section 7.5 hereof affects any
computation or determination required to be made pursuant to this Agreement,
such computation or determination shall be made as if such change in GAAP had
not occurred unless the Company and the Required Banks agree in writing on an
adjustment to such computation or determination to account for such change in
GAAP or the application thereof. In the instance of such change, the Agent,
Banks and Company shall negotiate in good faith to promptly agree to such
adjustment. Any reference to “consolidated” financial terms shall be deemed to
refer to those financial terms as applied to the Company and its Subsidiaries in
accordance with GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having similar result or effect) to value any Indebtedness or other liabilities
of the Company or any of its Subsidiaries at “fair value”, as defined therein.

Section 1.3        Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”

Section 1.4        Other Definitional Terms. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein) and
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws).

ARTICLE II

TERMS OF LENDING

Section 2.1        The Commitments. Subject to the terms and conditions hereof
and in reliance upon the warranties of the Borrowers herein:

(a)        each Bank agrees, severally and not jointly, to make loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) in Dollars and
Alternative Currencies to the applicable Borrower from time to time from the
date hereof until the Termination Date, during which period the Borrowers may
repay and reborrow in accordance with the provisions hereof, provided, that the
aggregate unpaid principal amount of the Revolving Loans of any Bank at any one
time outstanding plus such Bank’s Percentage of the Letter of Credit Obligations
plus such Bank’s Percentage of the outstanding Swing Line Loans shall not exceed
its Commitment, and the total Revolving

 

23



--------------------------------------------------------------------------------

Loans, Letter of Credit Obligations and Swing Line Loans outstanding shall not
exceed the total Commitment of all of the Banks. The Revolving Loans shall be
made by the Banks on a pro rata basis, calculated for each Bank based on its
Percentage. At no time shall the Dollar Equivalent of Revolving Loans made in
Alternative Currencies exceed $200,000,000. For purposes of this Section and all
calculations herein, the principal of Revolving Loans in Alternative Currencies
shall be calculated using the Dollar Equivalent of such Revolving Loans as
determined by the Agent on each Revaluation Date; and

(b)        the Swing Line Bank agrees to make loans (each a “Swing Line Loan”
and, collectively, the “Swing Line Loans”) to the Company from time to time from
the date hereof until the Termination Date, during which period the Company may
repay and reborrow in accordance with the provisions hereof, provided, that the
aggregate unpaid principal amount of the Swing Line Loans at any one time
outstanding shall not exceed the Swing Line Sublimit. Swing Line Loans shall
only be made in Dollars.

Section 2.2        Advance Options. Revolving Loans (a) in Dollars shall be
composed of Fixed LIBOR Advances and Base Rate Advances, as shall be selected by
the Company, and (b) in Alternative Currencies shall be composed of Fixed LIBOR
Advances, all except as otherwise provided herein. Swing Line Loans shall be
Floating LIBOR Advances or Base Rate Advances, as shall be selected by the
Company. Any combination of types of Advances may be outstanding at the same
time, except that the total number of outstanding Fixed LIBOR Advances shall not
exceed 8 at any one time. Each Fixed LIBOR Advance in Dollars shall be in a
minimum amount of $1,000,000 or in an integral multiple of $500,000 above such
amount. Each Base Rate Advance of the Revolving Loans shall be in a minimum
amount of $500,000 or in an integral multiple of $100,000 above such amount.
Each Floating LIBOR Advance or Base Rate Advance of the Swing Line Loans shall
be in a minimum amount of $5,000 or an integral multiple thereof above such
amount. Each Fixed LIBOR Advance in Alternative Currencies shall be in a minimum
amount and integrals designated by the Agent from time to time for various
Alternative Currencies, which minimum amounts and integrals shall be
substantially equivalent (subject to rounding) to the comparable minimum amount
and integral amounts provided for Fixed LIBOR Advance in Dollars (unless
otherwise agreed between the Agent and the Company upon addition of any
Alternative Currency).

Section 2.3        Borrowing Procedures.

(a)        Request by Borrowers. Any request by the Borrowers for a Loan or
Letter of Credit shall be in writing, or by telephone promptly confirmed in
writing or by e-mail, and must be given so as to be received by the Agent not
later than:

(i)        2:00 p.m., Minneapolis time, on the date of any requested Swing Line
Loan;

(ii)      11:00 a.m., Minneapolis time, on the date of any Revolving Loan
requested as a Base Rate Advance;

 

24



--------------------------------------------------------------------------------

(iii)        11:00 a.m., Minneapolis time, three Business Days prior to the date
of any Revolving Loan requested as a Fixed LIBOR Advance in Dollars; or

(iv)        11:00 a.m., Minneapolis time, four Business Days prior to the date
of any requested Revolving Loan in Alternative Currencies or any Letter of
Credit.

Each request for a Loan shall specify (1) the borrowing date (which shall be a
Business Day), (2) the amount of such Loan and the type or types of Advances
comprising such Loan, and (3) the initial Interest Periods for such Advances if
applicable, and (4) the Alternative Currency, if applicable. Each request for a
Letter of Credit shall be accompanied by the form of the Letter of Credit, the
name of the beneficiary, and other information requested by the Agent.

(b)        Funding of Agent. The Agent shall promptly notify each other Bank of
the receipt of the request for Revolving Loans, the matters specified therein,
and of such Bank’s Percentage of the requested Revolving Loans. On the date of
the requested Revolving Loans, each Bank shall provide its share of the
requested Revolving Loans to the Agent in Dollars or the applicable Alternative
Currency in immediately available funds not later than 2:00 p.m., Minneapolis
time. Unless the Agent determines that any applicable condition specified in
Article VI has not been satisfied, the Agent will make the requested Revolving
Loans available to the Borrowers at the Agent’s principal office in Minneapolis,
Minnesota in immediately available funds not later than 3:00 p.m. (Minneapolis
time) on the lending date so requested. If the Agent has made a Revolving Loan
to the Borrowers on behalf of a Bank but has not received the amount of such
Revolving Loan from such Bank by the time herein required, such Bank shall pay
interest to the Agent on the amount so advanced from the date of such Revolving
Loan to the date funds are received by the Agent from such Bank at the Federal
Funds Effective Rate for Dollars or the applicable LIBOR Rate for Alternative
Currencies, such interest to be payable with such remittance from such Bank of
the principal amount of such Revolving Loan (provided, however, that the Agent
shall not be required to make any Revolving Loan on behalf of a Bank if the
Agent has received prior notice from such Bank that it will not make such Loan).
If the Agent does not receive payment from such Bank by the next Business Day
after the date of any Revolving Loan, the Agent shall be entitled to recover
such Revolving Loan, with interest thereon at the rate then applicable to such
Revolving Loan, on demand, from the Borrowers, without prejudice to the Agent’s
and the Borrowers’ rights against such Bank. If such Bank pays the Agent the
amount herein required with interest as provided above before the Agent has
recovered from the Borrowers, such Bank shall be entitled to the interest
payable by the Borrowers with respect to the Loan in question accruing from the
date the Agent made such Revolving Loan.

Section 2.4        Continuation or Conversion of Loans. The Borrowers may elect
to (i) continue any outstanding Advance from one Interest Period into a
subsequent Interest Period to begin on the last day of the earlier Interest
Period, or (ii) convert any outstanding Advance into another type of Advance, on
the last day of an Interest Period only for a Fixed LIBOR Advance, by giving the
Agent notice in writing, or by telephone promptly confirmed in writing or by
e-mail, given so as to be received by the Agent not later than:

 

25



--------------------------------------------------------------------------------

(a)        11:00 a.m., Minneapolis time, on the day of the requested
continuation or conversion, if the continuing or as-converted Advance shall be a
Floating LIBOR Advance or a Base Rate Advance;

(b)        11:00 a.m., Minneapolis time, three Business Days prior to the date
of the requested continuation or conversion, if the continuing or as-converted
Advance shall be a Fixed LIBOR Advance in Dollars; or

(c)        11:00 a.m., Minneapolis time, four Business Days prior to the date of
the requested continuation or conversion, if the continuing or as-converted
Advance shall be a Fixed LIBOR Advance in Alternative Currencies.

Each notice of continuation or conversion of an Advance shall specify (i) the
effective date of the continuation or conversion (which shall be a Business
Day), (ii) the amount and the type or types of Advances following such
continuation or conversion (subject to the limitation on amount set forth in
Section 2.2), and (iii) the Interest Periods for such Advances. Absent timely
notice of continuation or conversion, following expiration of an Interest Period
unless a Fixed LIBOR Advance is paid in full, the Agent may convert such Fixed
LIBOR Advance into an Advance which shall bear interest at either (1) the Base
Rate, for an Advance in Dollars, or (2) the rate established for a new Interest
Period of one month for an Advance in an Alternative Currency (and the Borrowers
shall be deemed to have selected such Interest Period for such Advance). At the
option of the Agent, until such time as such Advance is so converted by the
Agent or the Borrowers or is continued as a Fixed LIBOR Advance with a new
Interest Period by notice by the Borrowers as provided above, such Fixed LIBOR
Advance shall continue to accrue interest at a rate equal to the interest rate
applicable during the expired Interest Period. Each Floating LIBOR Advance and
Base Rate Advance shall continue as a Floating LIBOR Advance or Base Rate
Advance (as the case may be) until notice of conversion shall be given as
provided above. At the option of the Agent, no Revolving Loan in Dollars shall
be continued as, or converted into, a Fixed LIBOR Advance if a Default or Event
of Default shall exist.

Section 2.5        Evidence of Loans; Request for Note. The Banks and the Agent
shall enter in their respective records the amount of each Loan and Advance, the
rate of interest borne by each Advance and the payments made on the Revolving
Loans, and such records shall be deemed conclusive evidence of the subject
matter thereof, absent demonstrable error and may be introduced to prove such
amounts in lieu of a promissory note. At the request of any Bank or the Swing
Line Bank, the Company shall execute and deliver to such Bank or Swing Line Bank
a promissory note to evidence the Loans of such Bank or the Swing Line Bank to
the Company. In the event that a Borrowing Subsidiary shall be the borrower of
any Revolving Loan, the Company and such Borrowing Subsidiary shall, upon
request of any Bank, execute and deliver a promissory note denominated in the
Alternative Currency of such Loan to evidence such Loans, which shall be a joint
and several promissory note of the Company and such Borrowing Subsidiary.

Section 2.6        Funding Losses. The Company hereby agrees that upon demand by
any Bank (which demand shall be accompanied by a statement setting forth the
basis for the calculations of the amount being claimed) the Company will
indemnify such Bank against any loss (other than loss of Applicable Margin) or
expense which such Bank may have sustained

 

26



--------------------------------------------------------------------------------

or incurred (including, without limitation, any net loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank to fund or maintain Fixed LIBOR Advances) or which such Bank may be
deemed to have sustained or incurred, as reasonably determined by such Bank,
(i) as a consequence of any failure by any Borrower to make any payment when due
of any amount due hereunder in connection with any Fixed LIBOR Advances,
(ii) due to any failure of any Borrower to borrow or convert any Fixed LIBOR
Advances on a date specified therefor in a notice thereof, other than as a
result of such Bank’s failure to fund such borrowing, or (iii) due to any
payment or prepayment of any Fixed LIBOR Advance on a date other than the last
day of the applicable Interest Period for such Fixed LIBOR Advance. For this
purpose, all notices under Sections 2.3 and 2.4 shall be deemed to be
irrevocable.

Section 2.7        Letters of Credit

(a)        Letters of Credit. Subject to the terms and conditions of this
Agreement, and on the condition that aggregate Letter of Credit Obligations
shall never exceed $100,000,000, and the sum of Letter of Credit Obligations
plus Loans shall never exceed the aggregate Commitments of the Banks, the
Company may, in addition to Loans, request that the Agent issue letters of
credit for the account of the Company or a Material Subsidiary, by making such
request to the Agent (such letters of credit as any of them may be amended,
supplemented, extended or confirmed from time to time, being herein collectively
called the “Letters of Credit”). The Agent shall issue the requested Letters of
Credit, subject to (i) compliance by the Company with all conditions precedent
set forth in Article VI hereof, (ii) entry by the Company into applications,
agreements and other documents deemed appropriate by the Bank for the issuance
of such Letters of Credit (the “Letter of Credit Agreements”), (iii) reasonable
satisfaction of the Agent with the form and substance of such Letter of Credit,
(iv) absence of any legal or regulatory prohibition of issuance of any letter of
credit to the proposed beneficiary, and reasonable satisfaction of the Agent
with the beneficiary of such Letter of Credit, and (v) the absence of any other
statutory or regulatory change or directive adversely affecting the issuance by
the Agent of letters of credit. Upon the date of the issuance of a Letter of
Credit, the Agent shall be deemed, without further action by any party hereto,
to have sold to each Bank, and each Bank shall be deemed without further action
by any party hereto, to have purchased from the Agent, a participation, in its
Percentage, in such Letter of Credit and the related Letter of Credit
Obligations. All Letters of Credit shall expire not later than one year after
the date specified in clause (a) of the definition of “Termination Date”,
provided, that the Company shall be obligated to cause Letter of Credit
Defeasance Conditions to apply to any Letter of Credit that has not expired or
been terminated (x) within three days prior to such date specified in clause
(a) of such definition, or (y) by any other date that the Company shall
terminate all Commitments hereunder. Each Existing Letter of Credit shall for
all purposes be deemed to be a Letter of Credit issued under this Agreement on
the date on which the conditions precedent to initial Loans set forth in
Section 6.2 are satisfied.

(b)        Each Bank’s purchase of a participating interest in a Letter of
Credit pursuant to Section 2.7(a) shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
setoff, counterclaim, recoupment,

 

27



--------------------------------------------------------------------------------

defense or other right which such Bank or the Company may have against the
Agent, the Company or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions precedent in Article VI; (iii) any adverse
change in the condition (financial or otherwise) of the Company; (iv) any breach
of this Agreement or any other Loan Document by the Company or any Bank; (v) the
expiry date of any Letter of Credit occurring after such Bank’s Commitment has
terminated or (vi) any other circumstance, happening or event whatsoever,
whether or not similar or any of the foregoing.

(c)        Additional Provisions. The following additional provisions shall
apply to each Letter of Credit:

(i)        Upon receipt of any request for a Letter of Credit, the Agent shall
notify each Bank of the contents of such request and of such Bank’s Percentage
of the amount of such proposed Letter of Credit.

(ii)       Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment thereunder, Agent shall promptly notify the Company and each
Bank as to the amount to be paid as a result of such demand and the payment
date. If at any time the Agent shall have made a payment to a beneficiary of
such Letter of Credit in respect of a drawing or in respect of an acceptance
created in connection with a drawing under such Letter of Credit, each Bank will
pay to Agent immediately upon demand by the Agent at any time during the period
commencing after such payment until reimbursement thereof in full by the
Company, an amount equal to such Bank’s Percentage of such payment, together
with interest on such amount for each day from the date of demand for such
payment (or, if such demand is made after 2:00 a.m. Minneapolis time on such
date, from the next succeeding Business Day) to the date of payment by such Bank
of such amount at the Federal Funds Effective Rate.

(iii)      The Company shall be irrevocably and unconditionally obligated
forthwith to reimburse the Agent for any amount paid by the Agent upon any
drawing under any Letter of Credit, including any Letter of Credit issued for
the account of a Material Subsidiary, without presentment, demand, protest or
other formalities of any kind, all of which are hereby waived. Such
reimbursement may, subject to satisfaction of the conditions in Article VI
hereof and to the available Commitment (after adjustment in the same to reflect
the elimination of the corresponding Letter of Credit Obligation), be made by
the borrowing of Loans. The Agent will pay to each Bank such Bank’s Percentage
of all amounts received from the Company for application in payment, in whole or
in part, of a Letter of Credit Obligation, but only to the extent such Bank has
made payment to the Agent in respect of such Letter of Credit pursuant to
clause (ii) above.

(iv)      The Company’s obligation to reimburse the Agent for any amount paid by
the Agent upon any drawing under any Letter of Credit shall be performed
strictly in accordance with the terms of this Agreement and the applicable
Letter of Credit Agreement under any and all circumstances

 

28



--------------------------------------------------------------------------------

notwithstanding any lack of validity or enforceability of any Letter of Credit,
or any draft or other document presented under a Letter of Credit proving to be
forged or fraudulent or any statement therein being untrue or inaccurate in any
respect. Neither the Agent nor any Bank shall have any liability or
responsibility by reason of or in connection with any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit, any error in interpretation of technical terms
or any consequence arising from causes beyond the control of the Agent; provided
that the foregoing shall not be construed to excuse the Agent from liability to
the Company to the extent of any direct damages suffered by the Company that are
caused by the Agent’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit substantially comply with
the terms thereof (unless the Agent has received approval from the Company to
honor a particular non-conforming drawing). The parties hereto expressly agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of the Letter of Credit, the Agent may, in
its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(v)        The Company will pay to Agent for the account of each Bank in
accordance with its Percentage letter of credit fees (the “Letter of Credit
Fees”) with respect to each Letter of Credit equal to an amount, calculated on
the basis of face amount of each Letter of Credit, in each case for the period
from and including the date of issuance of such Letter of Credit to and
including the date of expiration or termination thereof at a per annum rate
equal to the Applicable Margin for Fixed LIBOR Advances, provided, that if the
rate of interest provided in Section 3.1(d) is applicable to the Loans, the rate
of the Letter of Credit Fees shall be increased by 2.00% per annum. The Agent
will pay to each Bank, promptly after receiving any payment in respect of Letter
of Credit Fees, an amount equal to the product of such Bank’s Percentage times
the amount of such Letter of Credit Fees. The Company will pay to the Agent for
its own account other fees in respect of Letters of Credit in accordance with
the Agent’s standard fee schedule as in effect from time to time. The Company
will also pay to the Agent for its own account a fronting fee (“Fronting Fee”)
of 0.125% per annum of the amount of any Letter of Credit. The Letter of Credit
Fees and Fronting Fee shall be payable quarterly, in arrears, on the last day of
March, June, September and December of each year.

(d)        Indemnification; Release. The Company hereby indemnifies and holds
harmless the Agent and each Bank from and against any and all claims and
damages, losses, liabilities, and costs and expenses determined on a reasonable
basis which the Agent or such Bank may incur (or which may be claimed against
the Agent or such Bank) in connection with the execution and delivery of any
Letter of Credit or transfer of or payment or failure to pay under any Letter of
Credit; provided that the Company shall

 

29



--------------------------------------------------------------------------------

not be required to indemnify any party seeking indemnification for any claims,
damages, losses, liabilities, costs or expenses to the extent caused by the
gross negligence or willful misconduct of the party seeking indemnification or
to the extent caused by Agent’s failure to exercise care as described in the
proviso to Section 2.7(c)(iv).

(e)        In the instance of issuance of any Letter of Credit for the account
of any Material Subsidiary, the Company shall be deemed a joint applicant for
such Letter of Credit, whether or not the Company shall have signed the relevant
application or other Letter of Credit Agreement applying to such Letter of
Credit, and shall be deemed to guaranty payment of all Letter of Credit
Obligations in respect of such Letter of Credit under Article XI.

Section 2.8        Refunding of Swing Line Loans.

(a)        The Swing Line Bank, at any time, at its sole and absolute discretion
may, on behalf of the Company (which hereby irrevocably directs the Swing Line
Bank to act on its behalf), upon notice given by the Swing Line Bank no later
than 11:00 a.m., Minneapolis time, on the relevant refunding date, request each
Bank to make, and each Bank hereby agrees to make, a Revolving Loan (which
initially shall be a Base Rate Advance), in an amount equal to such Bank’s
Percentage of the aggregate amount of the Swing Line Loans (the “Refunded Swing
Line Loans”) outstanding on the date of such notice, to refund such Swing Line
Loans. Each Bank shall make the amount of such Revolving Loan available to the
Agent in immediately available funds, no later than 1:00 p.m., Minneapolis time,
on the date of such notice. The proceeds of such Revolving Loans shall be
distributed by the Agent to the Swing Line Bank and immediately applied by the
Swing Line Bank to repay the Refunded Swing Line Loans.

(b)        Upon the date any Swing Line Loan is made, the Agent shall be deemed,
without further action by any party hereto, to have sold to each Bank, and each
Bank shall be deemed without further action by any party hereto, to have
purchased from the Agent, a participation, in its Percentage, in such Swing Line
Loan. Each Bank will immediately transfer to the Agent, upon the Agent’s demand,
in immediately available funds, the amount of its participation (the “Swing Line
Participation Amount”), and the proceeds of such participation shall be
distributed by the Agent to the Swing Line Bank in such amount as will reduce
the amount of the participating interest retained by the Swing Line Bank in its
Swing Line Loans.

(c)        Whenever, at any time after the Swing Line Bank has received from any
Bank such Bank’s Swing Line Participation Amount, the Swing Line Bank receives
any payment on account of the Swing Line Loans, the Swing Line Bank will
distribute to such Bank its Swing Line Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Bank’s participating interest was outstanding and funded and, in the
case of principal and interest payments, to reflect such Bank’s pro rata portion
of such payment if such payment is not sufficient to pay the principal of and
interest on all Swing Line Loans then due); provided, however, that in the event
that such payment received by the Swing Line Bank is required to be

 

30



--------------------------------------------------------------------------------

returned, such Bank will return to the Swing Line Bank any portion thereof
previously distributed to it by the Swing Line Bank.

(d)        Each Bank’s obligation to make the Loans referred to in
Section 2.8(a) and to purchase participating interests pursuant to
Section 2.8(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Bank or the Company may have
against the Swing Line Bank, the Company or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions precedent
specified in Article VI; (iii) any adverse change in the condition (financial or
otherwise) of the Company; (iv) any breach of this Agreement or any other Loan
Document by the Company or any Bank; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

Section 2.9        Borrowing Subsidiaries.

(a)        The Company, with the consent of the Agent (which shall not be
unreasonably withheld), may designate any Material Foreign Subsidiary as a
Borrowing Subsidiary; provided that (i) the laws and regulations of the
jurisdictions in which such Material Foreign Subsidiary is organized and is
located permit extensions of credit and other financial accommodations from the
United States of America into such jurisdictions, and each Bank has all
licenses, permits and other approvals necessary to make such extensions of
credit and other financial accommodations and (ii) no Bank shall be subject to
any regulatory or legal limitation or restriction or any material financial
disadvantage arising out of or attributable to the location or jurisdiction of
organization of such Material Foreign Subsidiary or the nature of its
activities. Upon not less than five (5) Business Days’ prior notice, and upon
the receipt and execution by the Agent of a duly executed Borrowing Subsidiary
Agreement, such Subsidiary shall be a Borrowing Subsidiary and a party to this
Agreement.

(b)        The obligation of each Bank to make its first Loan to any Borrowing
Subsidiary is subject to the satisfaction of the condition that the Agent shall
have received the following:

(i)        all documents as shall reasonably demonstrate the existence of such
Borrowing Subsidiary, the corporate power and authority of such Borrowing
Subsidiary to enter into, and the validity with respect to such Borrowing
Subsidiary of, this Agreement and the other Loan Documents to which it is a
party and any other matters relevant hereto (including an opinion of counsel),
all in form and substance satisfactory to the Agent; and

(ii)      any governmental and third party approvals necessary or advisable in
connection with the execution, delivery and performance of this Agreement by the
Borrowing Subsidiary and any documents that any Bank is required to obtain under
any governmental law, rule or regulation, including the Patriot Act.

 

31



--------------------------------------------------------------------------------

(c)        Each Borrowing Subsidiary hereby irrevocably appoints and authorizes
the Company to take such action and deliver and receive notices hereunder as
agent on its behalf and to exercise such powers under this Agreement as
delegated to it by the terms hereof, together with all such powers as are
reasonably incidental thereof. In furtherance of and not in limitation of the
foregoing, for administrative convenience of the parties hereto, the Agent and
the Banks shall send all notices and communications to be sent to any Borrowing
Subsidiary solely to the Company and may rely solely upon the Company to receive
all such notices and other communications for and on behalf of each Borrowing
Subsidiary. No Person other than the Company (and its authorized officers and
employees) may act as agent for any Borrowing Subsidiary hereunder without the
written consent of the Agent.

(d)        Each Loan made to a Borrowing Subsidiary and interest thereon shall
be the Obligation of such Borrowing Subsidiary and the Company, guarantied by
the Company pursuant to Article XI hereof. Notwithstanding anything to the
contrary in this Agreement, unless expressly so provided in a Loan Document
other than this Agreement entered by any Borrowing Subsidiary, no Borrowing
Subsidiary shall have any obligations or liabilities in respect of any
Obligations of any other Borrowing Subsidiary or the Company. The Company, the
Agent and the Banks agree that due to difficulties of apportionment thereof, all
Obligations other than principal and interest on Loans made to a Borrowing
Subsidiary shall be Obligations of the Company only, and not of any Borrowing
Subsidiary (whether or not such Obligations are related to Loans made to a
Borrowing Subsidiary).

Section 2.10        Increase to Commitments. The Company may, from time to time,
increase the Commitments hereunder or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), by giving notice to the Agent,
specifying the dollar amount of the increase (which shall be in integral
multiple of $5,000,000, and the aggregate amount of all of which increases and
Incremental Term Loans shall not exceed $150,000,000); provided, however, that
an increase in the Commitments or incurrence of Incremental Term Loans hereunder
may only be made at a time when no Default or Event of Default shall have
occurred and be continuing. The Company may increase the Commitments or incur
the Incremental Term Loans by either increasing a Commitment or incurring an
Incremental Term Loan with an existing Bank or obtaining a Commitment or
Incremental Term Loan from a new financial institution, the selection of which
shall require the consent of the Agent, not to be unreasonably withheld. The
Company, the Agent and each Bank or other financial institution that is
increasing its Commitment or extending a new Commitment or Incremental Term Loan
shall enter into an amendment to this Agreement, and, as appropriate, the other
Loan Documents, setting forth the amounts of the Commitments and Incremental
Term Loans, as so increased or extended, and providing that any new financial
institution extending a new Commitment or new Incremental Term Loan shall be a
Bank for all purposes under this Agreement. Such amendment may effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.10, including, without limitation, to reflect the addition of
Incremental Term Loans throughout this Agreement and the Loan Documents, as
appropriate. No such amendment shall require the approval or consent of any Bank
whose Commitment is not being increased or who is not extending an Incremental
Term Loan and no Bank shall be required to increase its Commitment

 

32



--------------------------------------------------------------------------------

or extend an Incremental Term Loan unless it shall so agree in writing. Upon the
execution and delivery of such amendment as provided above, this Agreement shall
be deemed to be amended accordingly and, in the case of any new or increased
Commitments, the Agent shall adjust the funded amount of the Advances of the
Banks so that each Bank (including the Banks with new or increased Commitments)
shall hold their respective Percentages (as amended by such amendment) of the
Advances outstanding and the unfunded Commitments (and each Bank shall so fund
any increased amount of Advances). The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans, (b) shall not mature
earlier than the date set forth in clause (a) of the definition of Termination
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Termination Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Termination
Date and (ii) the Incremental Term Loans may be priced differently than the
Revolving Loans. On the effective date of the issuance of any Incremental Term
Loans, each Bank that has agreed to extend such an Incremental Term Loan shall
make its ratable share thereof available to the Agent, for remittance to the
Borrowers, on the terms and conditions specified by the Agent at such time.

Section 2.11        Defaulting Banks.

(a)        Defaulting Bank Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as such Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:

(i)        Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Banks.

(ii)      Defaulting Bank Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by the Agent from a Defaulting Bank pursuant to
Section 10.4 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Bank to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Bank to the Agent in its capacity as issuer of
the Letters of Credit and Swing Line Bank hereunder; third, to Cash
Collateralize the Fronting Exposure of the Agent in its capacity as issuer of
the Letters of Credit with respect to such Defaulting Bank in accordance with
Section 2.11(d); fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Company, to be held in a deposit account (including the cash collateral
account) and released pro rata in order to (x) satisfy such Defaulting Bank’s
potential future funding obligations

 

33



--------------------------------------------------------------------------------

with respect to Loans under this Agreement and (y) Cash Collateralize the future
Fronting Exposure of the Agent in its capacity as issuer of the Letters of
Credit with respect to such Defaulting Bank with respect to future Letters of
Credit issued under this Agreement, in accordance with Section 2.11(d); sixth,
to the payment of any amounts owing to the Banks, the Agent in its capacity as
issuer of the Letters of Credit or Swing Line Bank as a result of any judgment
of a court of competent jurisdiction obtained by any Bank, the Agent in its
capacity as issuer of the Letters of Credit or Swing Line Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by any Borrower against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; eighth, if so determined by the Agent, distributed to the
Banks other than the Defaulting Bank until the ratio of the outstanding credit
exposure of such Banks to the aggregate outstanding exposure of all Banks equals
such ratio immediately prior to the Defaulting Bank’s failure to fund any
portion of any Loans or participations in Letters of Credit or Swing Line Loans;
and ninth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit issuances in respect of which
such Defaulting Bank has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.3 were satisfied or waived, such payment shall
be applied solely to pay the Loans and Letter of Credit Obligations of all
Non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any Loans or Letter of Credit Obligations of such Defaulting Bank until such
time as all Loans and funded and unfunded participations in Letter of Credit
Obligations and Swing Line Loans are held by the Banks pro rata in accordance
with the Commitments without giving effect to Section 2.11(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank or to post Cash
Collateral pursuant to this Section 2.11(a)(ii) shall be deemed paid to and
redirected by such Defaulting Bank, and each Bank irrevocably consents hereto.

(iii)        Certain Fees.

(A)        No Defaulting Bank shall be entitled to receive any commitment fee
for any period during which that Bank is a Defaulting Bank (and no Borrower
shall be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Bank).

(B)        Each Defaulting Bank shall be entitled to receive Letter of Credit
Fees for any period during which that Bank is a Defaulting Bank only to the
extent allocable to its ratable share of the stated amount of

 

34



--------------------------------------------------------------------------------

Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.11(d).

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Bank’s participation in Letter of Credit Obligations
and Swing Line Loans shall be reallocated among the Non-Defaulting Banks in
accordance with their respective Percentages (calculated without regard to such
Defaulting Bank’s Commitment) but only to the extent that (x) the conditions set
forth in Section 6.3 are satisfied at the time of such reallocation (and, unless
the Company shall have otherwise notified the Agent at such time, the Company
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
outstanding Loans and Letter of Credit Obligations of any Non-Defaulting Bank to
exceed such Non-Defaulting Bank’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Bank arising from that Bank having become a Defaulting Bank,
including any claim of a Non-Defaulting Bank as a result of such Non-Defaulting
Bank’s increased exposure following such reallocation.

(v)        Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Bank’s Fronting Exposure and (y) second, Cash Collateralize the
Fronting Exposure of the Agent in its capacity as issuer of the Letters of
Credit in accordance with the procedures set forth in Section 2.11(d).

(b)        Defaulting Bank Cure. If the Company, the Agent and the Swing Line
Bank agree in writing that a Bank is no longer a Defaulting Bank, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Bank will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other Banks
or take such other actions as the Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held pro rata by the Banks in accordance with the Commitments
(without giving effect to Section 2.11(a)(iv)), whereupon such Bank will cease
to be a Defaulting Bank; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.

(c)        New Swing Line Loans/Letters of Credit. So long as any Bank is a
Defaulting Bank, (i) the Swing Line Bank shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) the Agent in its capacity as
issuer of the Letters of Credit

 

35



--------------------------------------------------------------------------------

shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

(d)        Cash Collateral. At any time that there shall exist a Defaulting
Bank, within one (1) Business Day following the written request of the Agent the
Borrowers shall Cash Collateralize the Fronting Exposure of the Agent in its
capacity as issuer of the Letters of Credit with respect to such Defaulting Bank
(determined after giving effect to Section 2.11(a)(iv) and any Cash Collateral
provided by such Defaulting Bank) in an amount not less than the Minimum
Collateral Amount.

(i)        Grant of Security Interest. The Borrowers, and to the extent provided
by any Defaulting Bank, such Defaulting Bank, hereby grant to the Agent, for the
benefit of the Agent in its capacity as issuer of the Letters of Credit, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Bank’s obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (ii) below. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
(whether in its capacity as Agent generally, as the issuer of Letters of Credit
hereunder, or otherwise) as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Bank).

(ii)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.11 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting Bank’s
obligation to fund participations in respect of Letter of Credit Obligations
(including, as to Cash Collateral provided by a Defaulting Bank, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Agent in its
capacity as issuer of the Letters of Credit shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.11(d) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Bank status of the applicable Bank), or (ii) the determination by the
Agent that there exists excess Cash Collateral; provided that, subject to this
Section 2.11 the Person providing Cash Collateral and the Agent in its capacity
as issuer of the Letters of Credit may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.

 

36



--------------------------------------------------------------------------------

Section 2.12        Purpose of Loans.

The Loans shall be used by the Company and its Subsidiaries for working capital
purposes, capital expenditures, the Finishing Group Acquisition, other Permitted
Acquisitions, prepayment of existing Indebtedness, share repurchases and other
corporate purposes of the Company and its Subsidiaries.

Section 2.13        Replacement of Bank

If (i) any Bank requests any additional payment pursuant to Section 5.1 or 5.2
or (ii) the Borrowers are required to make any additional payment to any Bank
pursuant to Section 5.6 or (iii) any Bank’s obligation to make or continue, or
to convert Base Rate Advances into LIBOR Advances shall be suspended pursuant to
Section 5.3 or (iv) any Bank defaults in its obligation to make a Loan,
reimburse the Agent pursuant to Section 2.7 or the Swing Line Bank pursuant to
Section 2.5 or (v) any Bank declines to approve an amendment or waiver required
to be approved by the Required Banks (or by all of the Banks, or by each
affected Bank) that is otherwise approved by the Required Banks or otherwise
becomes a Defaulting Bank (any Bank so affected an “Affected Bank”), the
Borrowers may elect, if such request remains outstanding, such amounts continue
to be charged, such suspension is still effective or such approval is still
withheld, to replace such Affected Bank as a Bank party to this Agreement,
provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Borrowers and the Agent shall
agree, as of such date, to purchase for cash at par the Advances and other
Obligations due to the Affected Bank under this Agreement and the other Loan
Documents pursuant to an assignment substantially in the form of Exhibit G and
to become a Bank for all purposes under this Agreement and to assume all
obligations of the Affected Bank to be terminated as of such date and to comply
with the requirements of Section 13.3 applicable to assignments, and (ii) the
Borrowers shall pay to such Affected Bank in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Bank by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Affected Bank
under Sections 5.1, 5.2 and 5.6, and (B) an amount, if any, equal to the payment
which would have been due to such Bank on the day of such replacement under
Section 2.6 had the Loans of such Affected Bank been prepaid on such date rather
than sold to the replacement Bank.

ARTICLE III

INTEREST AND FEES

Section 3.1        Interest. The Loans shall bear interest as follows, all
payable on the applicable Payment Dates for the type of Advances:

(a)        Fixed LIBOR Advances. The unpaid principal amount of each Fixed LIBOR
Advance shall bear interest prior to maturity at a rate per annum equal to the
sum of (i) the LIBOR Rate in effect for the Interest Period for such Fixed LIBOR
Advance, plus (ii) the Applicable Margin for Fixed LIBOR Advances.

(b)        Floating LIBOR Advances. The unpaid principal amount of each Floating
LIBOR Advance shall bear interest prior to maturity at a rate per annum equal to
the

 

37



--------------------------------------------------------------------------------

LIBOR Rate in effect for each day plus the Applicable Margin for Fixed LIBOR
Advances.

(c)        Base Rate Advances. The unpaid principal amount of each Base Rate
Advance shall bear interest prior to maturity at a rate per annum equal to the
Base Rate plus the Applicable Margin for Base Rate Advances.

(d)        Interest After Default. After notice by the Agent to the Company
(which may be given by the Agent and shall, upon direction by the Required Banks
be given) following occurrence and during continuance of an Event of Default,
the Loans shall bear interest until paid in full at a rate per annum equal to
2.00% in excess of the rate otherwise applicable to the Loans and the Letter of
Credit Fees shall be increased by 2.00% per annum, as provided in the proviso in
the first sentence of Section 2.7(c)(v).

Section 3.2        Commitment Fee. The Company shall pay fees (the “Commitment
Fees”) to the Agent for the account of the Banks in an amount per annum
determined by applying the Applicable Commitment Fee Rate to the average daily
unused amount of the Commitments of the respective Banks for the period from the
date of satisfaction of the conditions set forth in Section 6.2 to the
Termination Date, payable on the applicable Payment Dates for Commitment Fees.
Swing Line Loans shall not count as usage of the Commitments for the purpose of
calculating the Commitment Fees.

Section 3.3        Computation. Interest on Base Rate Advances, the interest
rate of which is determined with reference to the Prime Rate, interest computed
using the CDOR Rate and interest on borrowings denominated in Sterling shall be
computed on the basis of actual days elapsed and a year of 365 or 366 days, as
applicable. All other interest, Commitment Fees and other periodic fees
(including Letter of Credit Fees) shall be computed on the basis of actual days
elapsed and a year of 360 days.

Section 3.4        Fees. The Company shall pay the fees to the Agent in amounts
and at times provided in the letter agreement dated as of the Omnibus Amendment
Effective Date (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time, the “Agent’s Fee Letter”) between the
Agent and the Company. The Company shall also pay the fees agreed to in the
letter agreement dated as of June 4, 2014 between the Company and the
Syndication Agent (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time, the “Syndication Agent Fee Letter”, and
together with the Agent’s Fee Letter, the “Fee Letters”).

Section 3.5        Limitation of Interest. The Borrowers, the Agent and the
Banks intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 3.5 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 3.5, even if such provision
declares that it controls. As used in this Section 3.5, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as

 

38



--------------------------------------------------------------------------------

interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal parts
during the full term of the Obligations. In no event shall a Borrower or any
other Person be obligated to pay, or any Bank have any right or privilege to
reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the applicable laws (if any) of the United
States or of any applicable state, or (b) total interest in excess of the amount
which such Bank could lawfully have contracted for, reserved, received, retained
or charged had the interest been calculated for the full term of the Obligations
at the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 3.5, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Bank at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Bank, it shall be credited pro tanto
against the then-outstanding principal balance of the Borrowers’ obligations to
such Bank, effective as of the date or dates when the event occurs which causes
it to be excess interest, until such excess is exhausted or all of such
principal has been fully paid and satisfied, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor.

ARTICLE IV

PAYMENTS, PREPAYMENTS, REDUCTION OR TERMINATION

OF THE CREDIT AND SETOFF

Section 4.1        Repayment. Principal of the Loans, together with all accrued
and unpaid interest thereon, shall be due and payable on the Termination Date.

Section 4.2        Prepayments.

(a)        The Borrowers may, upon at least one Business Day’s prior written or
telephonic notice received by the Agent, prepay the Loans denominated in
Dollars, in whole or in part, at any time subject to the provisions of
Section 2.6, without any other

 

39



--------------------------------------------------------------------------------

premium or penalty. Any prepayment of a Fixed LIBOR Advance must be accompanied
by accrued and unpaid interest on the amount prepaid. Each partial prepayment of
a Revolving Loan that is a Base Rate Advance shall be in an amount of $500,000
or an integral multiple of $100,000 above such amount, or if less, the remaining
principal balance of such Loan. Each partial prepayment of a Swing Line Loan
that is a Floating LIBOR Advance or Base Rate Advance shall be in an amount of
$5,000 or an integral multiple thereof above such amount, or if less, the
remaining principal balance. Each partial prepayment of a Fixed LIBOR Advance
shall be in an amount of $1,000,000 or an integral multiple of $500,000 above
such amount, or, if less, the remaining principal balance of such Advance.

(b)        The Borrowers may, upon at least three Business Days’ prior written
or telephonic notice received by the Agent, prepay the Revolving Loans
denominated in Alternative Currencies. Any prepayment of a Revolving Loan in an
Alternative Currency shall be in the full amount of such Revolving Loan
initially borrowed or in such portion of such amount as the Agent shall approve
in its reasonable discretion, and shall be subject to the provisions of
Section 2.6, without any other premium or penalty.

(c)        If on any Revaluation Date, the Agent shall determine that the
outstanding Dollar Equivalent of the Revolving Loans, Swing Line Loans and
Letter of Credit Obligations shall exceed the aggregate Commitments of the
Banks, the Borrowers shall, upon notice of such excess by the Agent, repay the
Revolving Loans or Swing Line Loans in the amount of any such excess. For
purposes of this Section and all calculations herein, the principal of Revolving
Loans in Alternative Currencies shall be calculated using the Dollar Equivalent
of such Revolving Loans as determined by the Agent on such Revaluation Date.
Such payment shall be applied first, to any Swing Line Loans outstanding,
second, to any Revolving Loans in Dollars (first to Base Rate Advances, then
Floating LIBOR Advances in a manner reasonably calculated to minimize payments
under Section 2.6), third, to any Revolving Loans in Alternative Currencies, and
fourth, to be held as cash collateral for Letter of Credit Obligations as
provided in Section 10.3.

Section 4.3        Optional Reduction or Termination of Commitments. The Company
may, at any time, upon no less than three (3) Business Days prior written or
telephonic notice received by the Agent, reduce the Commitments of all Banks,
such reduction to be in a minimum amount of $5,000,000 or an integral multiple
thereof and to be applied ratably to the Commitments of the respective Banks.
Upon any reduction in the Commitments pursuant to this Section, the Company
shall pay to the Agent for the account of the Banks the amount, if any, by which
the aggregate unpaid principal amount of outstanding Loans exceeds the total
Commitments of all Banks as so reduced. Amounts so paid cannot be reborrowed.
The Company may, at any time, upon not less than three (3) Business Days prior
written notice to the Agent, terminate the Commitments in their entirety. Upon
termination of the Commitments pursuant to this Section, the Company shall pay
to the Agent for the account of the Banks the full amount of all outstanding
Loans and shall cause all other Termination Conditions to exist. All payment
described in this Section is subject to the provisions of Section 2.6.

Section 4.4        Payments. Payments and prepayments of principal of, and
interest on, the Notes and all fees, expenses and other obligations under the
Loan Documents

 

40



--------------------------------------------------------------------------------

shall be made without set-off or counterclaim in immediately available funds not
later than 3:00 p.m., Minneapolis time, on the dates due at the main office of
the Agent in Minneapolis, Minnesota. Funds received on any day after such time
shall be deemed to have been received on the next Business Day. The Agent shall
promptly distribute in like funds to each Bank its Percentage share of each such
payment of principal, interest and Commitment Fees. Subject to the definition of
the term “Interest Period”, whenever any payment to be made hereunder or on the
Notes shall be stated to be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of any interest or fees.

Section 4.5        Proration of Payments. If any Bank or other holder of a Loan
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset, pursuant to the guaranty hereunder, or otherwise) on
account of principal of, interest on, or fees with respect to any Loan, in any
case in excess of the share of payments and other recoveries of other Banks or
holders, such Bank or other holder shall purchase from the other Banks or
holders, in a manner to be specified by the Agent, such participations in the
Loans held by such other Banks or holders as shall be necessary to cause such
purchasing Bank or other holder to share the excess payment or other recovery
ratably with each of such other Banks or holders; provided, however, that if all
or any portion of the excess payment or other recovery is thereafter recovered
from such purchasing Bank or holder, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

ARTICLE V

ADDITIONAL PROVISIONS RELATING TO LOANS

Section 5.1        Yield Protection. If, after the date of this Agreement, there
occurs any Change in Law which:

(a)        imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank or any applicable Lending Installation (except any LIBOR Reserve Rate
on Dollars or similar reserve on Alternative Currencies),

(b)        subjects any Bank or an applicable Lending Installation or the Agent
to any Taxes (other than with respect to Indemnified Taxes, Excluded Taxes and
Other Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

(c)        imposes any other condition, cost or expense (other than Taxes)
affecting this Agreement, the Commitments, the Loans made by such Bank or any
Letter of Credit or participation therein on any Bank, any applicable Lending
Installation or the relevant funding markets;

and the result of any of the foregoing is to increase the cost to such Person of
making, converting to, continuing or maintaining its Loans or Commitment or of
issuing or participating in Letters of Credit or to reduce the amount received
by such Person in connection with such Loans or

 

41



--------------------------------------------------------------------------------

Commitment, Letters of Credit or participations therein (whether of principal,
interest or any other amount), then, the Company shall pay to such Person upon
demand such additional amount or amounts as will compensate such Person for such
additional costs or reduction. Determinations by each Person for purposes of
this Section 5.1 of the additional amounts required to compensate such Person
shall be conclusive in the absence of manifest error. In determining such
amounts, such Person may use any reasonable averaging, attribution and
allocation methods. Each such Person shall use best efforts to notify the
Company within 90 days after becoming aware of any application or change that
would result in payments by the Company under this Section 5.1. Failure or delay
on the part of any such Person to demand compensation pursuant to this
Section 5.1 shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Company shall not be required to compensate any
such Person pursuant to this section for any increased costs or reductions
incurred more than 90 days prior to the date that such Person notifies the
Company of the Change in Law that would result in payments by the Company under
this Section 5.1; provided further that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.2        Changes in Capital Adequacy Regulations. If a Bank determines
that the amount of capital or liquidity required or expected to be maintained by
such Bank, any Lending Installation of such Bank, or any corporation or holding
company controlling such Bank is increased as a result of (i) a Change in Law
after the date of this Agreement or (ii) any change after the date of this
Agreement in the Risk-Based Capital Guidelines, then, the Company shall pay such
Bank upon demand the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital or liquidity which such
Bank determines is attributable to this Agreement, its Loans or its Commitment
to make Loans and issue or participate in Letters of Credit, as the case may be,
hereunder (after taking into account such Bank’s policies as to capital adequacy
or liquidity), in each case that is attributable to such Change in Law or change
in the Risk-Based Capital Guidelines, as applicable. Failure or delay on the
part of any such Person to demand compensation pursuant to this Section 5.2
shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Company shall not be required to compensate any
such Person pursuant to this section for any increased costs or reductions
incurred more than 90 days prior to the date that such Person notifies the
Company of the Change in Law or change in the Risk-Based Capital Guidelines that
would result in payments by the Company under this Section 5.1; provided further
that, if the Change in Law or change in Risk-Based Capital Guidelines giving
rise to such increased costs or reductions is retroactive, then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 5.3        Deposits Unavailable or Interest Rate Unascertainable or
Inadequate; Impracticability. If the Agent determines (which determination shall
be conclusive and binding on the parties hereto) that:

(a)        deposits of the necessary amount for the relevant Interest Period for
any LIBOR Advance are not available in the relevant markets, or for Alternative
Currencies, necessary amounts of the relevant Alternative Currency are not
readily obtainable on regular exchange markets available to each Bank, or that,
by reason of circumstances

 

42



--------------------------------------------------------------------------------

affecting such market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for Dollars or other Alternative Currencies for such
Interest Period;

(b)        the LIBOR Rate will not adequately and fairly reflect the cost to the
Banks of making or funding the LIBOR Advance for a relevant Interest Period; or

(c)        the making or funding of LIBOR Advances has become impracticable as a
result of any event occurring after the date of this Agreement which, in the
opinion of the Agent, materially and adversely affects such Advances or any
Bank’s Commitment or the relevant market;

the Agent shall promptly give notice of such determination to the Company, and
(i) any notice of a new LIBOR Advance in Dollars previously given by the
Borrowers and not yet borrowed or converted shall be deemed to be a notice to
make a Base Rate Advance; (ii) any notice of a new LIBOR Advance in an
Alternative Currency shall, upon notice by the Agent, be withdrawn by the
Borrowers, and (iii) the Borrowers shall be obligated to either prepay in full
any outstanding LIBOR Advances (in Dollars or Alternative Currencies), without
premium or penalty on the last day of the current Interest Period with respect
thereto or, in the instance of a LIBOR Advance in Dollars, convert any such
LIBOR Advance to a Base Rate Advance on such last day.

Section 5.4        Illegality.

(a)        If at any time due to a Change in Law after the date of this
Agreement, or for any other reason arising subsequent to the date of this
Agreement, it shall become unlawful or impossible for any Bank to make or fund
any LIBOR Advance in either Dollars or an Alternative Currency, the obligation
of such Bank to provide such LIBOR Advance in Dollars or the relevant
Alternative Currency shall, upon the happening of such event, forthwith be
suspended for the duration of such illegality or impossibility. If any such
event shall make it unlawful or impossible for the Bank to continue any LIBOR
Advance previously made by it hereunder, such Bank shall, upon the happening of
such event, notify the Agent and the Company thereof in writing, and the Company
shall, at the time notified by such Bank, repay such Advance in full, together
with accrued interest thereon, subject to the provisions of Section 2.6, in the
instance of a LIBOR Advance in Dollars convert each such unlawful Advance to a
Base Rate Advance, or in the instance of a LIBOR Advance in an Alternative
Currency change the interest rate index to an index that is not unlawful or
impossible for such Bank.

(b)        If, in any applicable jurisdiction, the Administrative Agent or any
Bank determines that any Change in Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent or any Bank to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) fund or maintain its participation in any Loan or
Letter of Credit Obligation or (iii) issue, make, maintain, fund or charge
interest with respect to any Loan or Letter of Credit Obligation, in each case,
with respect to any Material Foreign Subsidiary designated as a Borrowing
Subsidiary, such Person shall promptly notify the Administrative Agent and the
Administrative Agent shall notify the Company. Upon notice by the Administrative
Agent to the Company and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge

 

43



--------------------------------------------------------------------------------

interest with respect to any such Loan or Letter of Credit Obligation shall be
suspended, and to the extent required by applicable law, cancelled. Upon receipt
of such notice to the Company, the Borrowers shall, (A) repay that Person’s
participation in the Loans, Letter of Credit Obligations or other applicable
Obligations on the last day of the Interest Period for each Loan, Letter of
Credit Obligation or other Obligation occurring after the Administrative Agent
has notified the Company or, if earlier, the date specified by such Person in
the notice delivered to the Administrative Agent (being no earlier than the last
day of any applicable grace period permitted by the applicable law) and (B) take
all reasonable actions requested by such Person to mitigate or avoid such
illegality.

Section 5.5        Discretion of the Banks as to Manner of Funding.
Notwithstanding any provision of this Agreement to the contrary, each Bank shall
be entitled to fund and maintain its funding of all or any part of the Loans in
any manner it elects; it being understood, however, that for purposes of this
Agreement, all determinations hereunder shall be made as if the Banks had
actually funded and maintained each LIBOR Advance during the Interest Period for
such Advance through the purchase of deposits of Dollars or purchase of
Alternative Currencies on the foreign exchange market, each having a term
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period (whether or not any Bank shall have granted
any participations in such Advances).

Section 5.6        Taxes.

(a) Any and all payments by or on account of any obligation of any Borrower or
Guarantor under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law
requires the deduction or withholding of any Tax from any such payment, then the
applicable Person shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by such applicable Person
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.6) the applicable Bank or the Agent receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) The Borrowers and Guarantors shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the Agent timely
reimburse it for the payment of, any Other Taxes.

(c) The Borrowers and Guarantors shall indemnify the Bank or the Agent, within
fifteen (15) days after demand therefor, for the full amount of any Indemnified
Taxes and Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.5) payable
or paid by such Bank or the Agent or required to be withheld or deducted from a
payment to such Bank or the Agent and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes and Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company

 

44



--------------------------------------------------------------------------------

by a Bank (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Bank, shall be conclusive absent manifest error.

(d) Each Bank shall severally indemnify the Agent, within fifteen (15) days
after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Bank (but only to the extent that any Borrower or Guarantor
has not already indemnified the Agent for such Indemnified Taxes and Other Taxes
and without limiting the obligation of the Borrowers and Guarantors to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 13.3(c) relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Agent shall be conclusive absent manifest
error. Each Bank hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Agent to the Bank from any other source against any amount due to
the Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Borrower or
Guarantor to a Governmental Authority pursuant to this Section 5.6, such Person
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(f)(i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Bank, if reasonably requested by the Company or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.6(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

(ii) Without limiting the generality of the foregoing,

(A) any Bank that is a United States Person for U.S. federal income Tax purposes
shall deliver to the Company and the Agent on or prior to the date on which such
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of the Company or the Agent), copies of executed IRS Form
W-9 certifying that such Bank is exempt from U.S. federal backup withholding
Tax;

 

45



--------------------------------------------------------------------------------

(B) any Non-U.S. Bank shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S. Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1) in the case of a Non-U.S. Bank claiming the benefits of an income Tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Non-U.S. Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.

(C) any Non-U.S. Bank shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S. Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Company and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested

 

46



--------------------------------------------------------------------------------

by the Company or the Agent as may be necessary for the Company and the Agent to
comply with their obligations under FATCA and to determine that such Bank has
complied with such Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the Omnibus Amendment
Effective Date.

(iii)        Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the Agent
in writing of its legal inability to do so.

(g)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.6 (including by the payment of additional
amounts pursuant to this Section 5.6), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.6 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h)        Each party’s obligations under this Section 5.6 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 5.7        Selection of Lending Installation; Mitigation Obligations;
Bank Statements; Survival of Indemnity. To the extent reasonably possible, each
Bank shall designate an alternate Lending Installation with respect to its LIBOR
Advances to reduce any liability of the Borrowers to such Bank under Sections
5.1, 5.2 and 5.6 or to avoid the unavailability of LIBOR Advances under
Section 5.3, so long as such designation is not, in the judgment of such Bank,
disadvantageous to such Bank. Each Bank shall deliver a written statement of
such Bank to the Company (with a copy to the Agent) as to the amount due, if
any, under Section 5.1, 5.2, 5.3 or 5.6. Such written statement shall set forth
in reasonable detail the calculations upon which such Bank determined such
amount and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error. Determination of amounts payable under such Sections
in connection with a LIBOR Advance shall be calculated as though each Bank
funded its LIBOR Advance through the purchase of a deposit of the type and
maturity

 

47



--------------------------------------------------------------------------------

corresponding to the deposit used as a reference in determining the LIBOR Rate
applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Bank shall be payable on demand after receipt by the Company of such written
statement. The obligations of the Borrowers under Sections 5.1, 5.2, 5.3 and 5.6
shall survive payment of the Obligations and termination of this Agreement.

Section 5.8        Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due from any Borrower hereunder
in the currency expressed to be payable under this Agreement, the Notes or the
Fee Letters (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase the specified currency with such other
currency at the Agent’s main office in Minneapolis, Minnesota on the Business
Day preceding that on which the final, non-appealable judgment is given. The
obligations of the Borrowers in respect of any sum due to any Bank or the Agent
under this Agreement, the Notes and the Fee Letters shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Bank or the Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Bank or the Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Bank or the Agent, as the case may be, in the
specified currency, the Borrowers agree, to the fullest extent that they may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Bank or the Agent, as the case may be, against such
loss.

Section 5.9        Mitigation.

(a)        If any Bank requests compensation under Section 5.1 hereof, or the
Borrowers are required to pay any additional amount to or for the account of any
Bank pursuant to Section 5.6 hereof, then such Bank shall use reasonable efforts
to designate a different lending office for the funding or booking of its Loans
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Bank such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to Section 5.1 or Section 5.6, in the future, (ii) would not
subject such Bank to any unreimbursed cost or expense, and (iii) would not
otherwise be materially disadvantageous in any way to such Bank.

(b)        The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any designation or assignment pursuant
to this Section 5.9.

Section 5.10        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Banks are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Banks, on the other hand, (B) each

 

48



--------------------------------------------------------------------------------

Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Banks is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their Affiliates, or any other Person and (B) no Bank has any obligation to the
Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) each of the Banks and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their Affiliates, and no
Bank has any obligation to disclose any of such interests to the Borrowers or
their Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Banks with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1        Conditions to Effectiveness. The effectiveness of this
Agreement, as well as the obligation of the Banks to make the initial Loans
hereunder and of the Agent to issue Letters of Credit hereunder shall be subject
to the satisfaction of the conditions precedent, in addition to the applicable
conditions precedent set forth in Sections 6.2 and 6.3 below, that the Agent
shall have received all of the following, in form and substance satisfactory to
the Agent, each duly executed and certified or dated as of the date of this
Agreement or such other date as is satisfactory to the Agent:

(a)        The Notes payable to each Bank executed by a duly authorized officer
(or officers) of the Company (or Company and Borrowing Subsidiary, if
applicable).

(b)        The Pledge Agreement, together with delivery of any certificate
evidencing the stock or Ownership Interest of Foreign Subsidiaries pledged
thereby and executed assignments separate from certificate (stock powers) for
such certificates.

(c)        The Guaranties required hereunder, executed by a duly authorized
officer of each Subsidiary required to be a Guarantor hereunder.

(d)        A certificate or certificates of the Secretary or an Assistant
Secretary of each Borrower and each Guarantor, attesting to and attaching (i) a
copy of the corporate resolution of the Company authorizing the execution,
delivery and performance of the Loan Documents, (ii) an incumbency certificate
showing the names and titles, and bearing the signatures of, the officers of
such Borrower or Guarantor authorized to execute the Loan Documents, and (iii) a
copy of the Organizational Documents of such Borrower or Guarantor with all
amendments thereto.

 

49



--------------------------------------------------------------------------------

(e)        A Certificate of Good Standing for the Company and each Guarantor
certified by the Secretary of State or equivalent body in the applicable
jurisdiction of incorporation.

(f)        An opinion of counsel to the Company, the Guarantors and any
Borrowing Subsidiary, addressed to the Agent and the Banks, in substantially the
form of Exhibit F.

(g)        The Agent shall have received pro forma financial statements and
five-year projections giving effect to the Finishing Group Acquisition that are
satisfactory to the Agent and the Banks.

(h)        Evidence satisfactory to the Agent that after giving effect to the
Finishing Group Acquisition the Company’s Cash Flow Leverage Ratio calculated on
a pro forma basis is less than 3.25 to 1.0.

(i)        The Agent shall have received a copy of the Intercreditor Agreement
executed and delivered by the Senior Noteholders.

(j)        Payment of all fees and expenses due and payable as of the
effectiveness of this Agreement under or in connection with the Fee Letters upon
the effectiveness of this Agreement.

(k)        Amendment of the Note Agreement dated as of March 11, 2011 by and
among the Company and the Senior Noteholders party thereto to amend the
definition of “Significant Acquisition” appearing therein to mean a Permitted
Acquisition (as defined therein) involving payment by the Company or a
Subsidiary (each as defined therein) of a total purchase price equal to or
exceeding $200,000,000 and to otherwise conform to the terms of this Agreement,
as applicable, in form and substance satisfactory to the Agent.

Section 6.2        Conditions Precedent to Initial Loans. The obligation of the
Banks to make the initial Loans hereunder and of the Agent to issue Letters of
Credit hereunder shall be subject to the satisfaction of the conditions
precedent, in addition to the applicable conditions precedent set forth in
Section 6.1 above and Section 6.3 below, that the Agent shall have received all
of the following, in form and substance satisfactory to the Agent, each duly
executed and certified or dated as of the date of this Agreement or such other
date as is satisfactory to the Agent:

(a)        Evidence satisfactory to the Agent that the Company has received not
less than $300,000,000 in proceeds from the issuance of the Senior Notes under
the Senior Note Agreements with a minimum tenor of seven years, no scheduled
amortization prior to the Termination Date and affirmative, negative and
financial covenants, funding conditions and defaults or events of default no
more restrictive than those under this Agreement or that would trigger the
amendment provisions of Section 8.12.

(b)        Evidence satisfactory to the Agent of payment in full and termination
of the Company’s existing revolving credit agreement.

(c)        Intentionally omitted.

 

50



--------------------------------------------------------------------------------

(d)        Evidence of all governmental, shareholder and third party consents
necessary in connection with the making of the initial Loans hereunder.

(e)        Intentionally omitted.

(f)        Intentionally omitted.

(g)        Payment of all fees and expenses due and payable as of the initial
funding under or in connection with the Fee Letters upon the making of the
initial Loan.

(h)        A certificate signed by a Responsible Officer that the conditions
specified in Section 6.3 have been satisfied.

Section 6.3        Conditions Precedent to all Loans. The obligation of the
Banks to make any Loan hereunder (including the initial Loan) and the obligation
of the Agent to issue Letters of Credit hereunder shall be subject to the
satisfaction of the following conditions precedent (and any request for a Loan
shall be deemed a representation by the Company that the following are
satisfied):

(a)        Before and after giving effect to such Loan or Letter of Credit, the
representations and warranties contained in Article VII shall be true and
correct in all material respects, as though made on the date of such Loan or
issuance of such Letter of Credit, except (i) for representations and warranties
which by their terms are limited to an earlier date and (ii) for purposes of
this Section 6.3, the representations and warranties contained in Section 7.5
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 8.1 (and in the case of the last
sentence of Section 7.5, the date of the most recent audited financial
statements). For the avoidance of doubt, to the extent the information disclosed
in Schedule 7.15 becomes inaccurate or outdated, the Company shall deliver to
the Agent an updated Schedule 7.15 reflecting the most current and accurate
information with respect to the disclosures therein, which schedule shall be
deemed to be immediately effective and this Agreement shall be immediately
amended to replace the existing Schedule 7.15 with the updated Schedule 7.15.

(b)        Before and after giving effect to such Loan or Letter of Credit, no
Default or Event of Default shall have occurred and be continuing.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Banks to enter into this Agreement, to grant the
Commitments and to make Loans and issue Letters of Credit hereunder, the
Borrowers represent and warrant to the Agent and the Banks that:

Section 7.1        Organization, Standing, Etc. The Company and each of its
corporate Subsidiaries are corporations duly incorporated and validly existing
and in good standing under the laws of the jurisdiction of their respective
incorporation and have all requisite corporate power and authority to carry on
their respective businesses as now conducted, to (in

 

51



--------------------------------------------------------------------------------

the instance of the Company) enter into the Loan Documents and to perform its
obligations under the Loan Documents. The Company and each of its Subsidiaries
are duly qualified and in good standing as a foreign corporation or other entity
in each jurisdiction in which the character of the properties owned, leased or
operated by it or the business conducted by it makes such qualification
necessary, except where the failure to be so qualified and in good standing
would not be reasonably likely to result in an Adverse Event.

Section 7.2        Authorization and Validity. The execution, delivery and
performance by each Borrower and each Guarantor of the Loan Documents to which
such Borrower or such Guarantor is a party have been duly authorized by all
necessary corporate, limited liability company or partnership action by such
Borrower or such Guarantor, and such Loan Documents constitute the legal, valid
and binding obligations of such Borrower or such Guarantor, enforceable against
such Borrower or such Guarantor in accordance with their respective terms,
subject to limitations as to enforceability which might result from bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and subject to general principles of equity.

Section 7.3        No Conflict; No Default. The execution, delivery and
performance by each Borrower and each Guarantor of the Loan Documents to which
such Borrower or such Guarantor is a party will not (a) violate any provision of
any law, statute, rule or regulation or any order, writ, judgment, injunction,
decree, determination or award of any court, governmental agency or arbitrator
presently in effect having applicability to such Borrower or such Guarantor,
(b) violate or contravene any provisions of the Organizational Documents of such
Borrower or such Guarantor, or (c) result in a breach of or constitute a default
under any indenture, loan or credit agreement or any other material agreement,
lease or instrument to which such Borrower or such Guarantor is a party or by
which it or any of its properties may be bound or result in the creation of any
Lien on any asset of such Borrower or such Guarantor or any Subsidiary of such
Borrower or such Guarantor. Neither the Company nor any Subsidiary is in default
under or in violation of any such law, statute, rule or regulation, order, writ,
judgment, injunction, decree, determination or award or any such indenture, loan
or credit agreement or other agreement, lease or instrument in any case in which
the consequences of such default or violation would be reasonably likely to
result in an Adverse Event. No Default or Event of Default has occurred and is
continuing.

Section 7.4        Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of any Borrower or any Guarantor to authorize, or is required on the part
of any Borrower or any Guarantor in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
the Loan Documents.

Section 7.5        Financial Statements and Condition. The Company’s audited
consolidated financial statements as at December 31, 2010, and its unaudited
consolidated financial statements as at April 1, 2011, as heretofore furnished
to the Banks, have been prepared in accordance with GAAP on a consistent basis
and fairly present, in all material respects, the consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
consolidated results of their operations and cash flows for the respective
periods

 

52



--------------------------------------------------------------------------------

then ended (subject, in the case of such interim financial statements, to the
absence of footnotes and normal year-end adjustments). Since December 31, 2010,
no Adverse Event has occurred.

Section 7.6        Litigation. Except as described in Schedule 7.6, there are no
actions, suits or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any of their
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which would be reasonably likely to
result in an Adverse Event.

Section 7.7        Compliance. The Company and its Subsidiaries are in
compliance with all statutes and governmental rules and regulations applicable
to them, except where the failure to be in such compliance would not be
reasonably likely to result in an Adverse Event.

Section 7.8        Environmental, Health and Safety Laws. There does not exist
any violation by the Company or any Subsidiary of any applicable federal, state
or local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health or safety matters which is reasonably likely to impose a
material liability on the Company or a Subsidiary or which would require a
material expenditure by the Company or such Subsidiary to cure. Neither the
Company nor any Subsidiary has received any notice to the effect that any part
of its operations or properties is not in material compliance with any such law,
rule, regulation or order or notice that it or its property is the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to any release of any toxic or hazardous waste or substance into the
environment, the consequences of which non-compliance or remedial action would
be reasonably likely to result in an Adverse Event.

Section 7.9        ERISA. Each Plan complies in all material respects with all
applicable requirements of ERISA and the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and the Code setting forth
those requirements, except for any noncompliance that could not reasonably be
expected to result in an Adverse Event. No Reportable Event that is an Adverse
Event has occurred and is continuing with respect to a Plan. All of the minimum
funding standards applicable to such Plans have been satisfied and there exists
no event or condition which would permit the institution of proceedings to
terminate any Plan under Section 4042 of ERISA (except for immaterial failures).

Section 7.10        Regulation U. The Company is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System).

Section 7.11        Ownership of Property; Liens. Each of the Company and the
Subsidiaries has good and marketable title to its owned real properties and good
and sufficient title to its other owned properties, including all properties and
assets referred to as owned by the Company and its Subsidiaries in the audited
balance sheet of the Company referred to in Section 7.5 (other than property
disposed of since the date of such balance sheet in the ordinary course of
business or as otherwise permitted by this Agreement). None of the properties,
revenues or assets of the Company or any of its Subsidiaries is subject to a
Lien

 

53



--------------------------------------------------------------------------------

securing any Indebtedness (other than the Obligations and other Indebtedness
excluded from the definition of “Secured Indebtedness” pursuant to the proviso
in such definition) except to the extent securing Secured Indebtedness permitted
by Section 9.8.

Section 7.12        Taxes. Each of the Company and the Subsidiaries has filed
all federal, state and local Tax returns required to be filed and has paid or
made provision for the payment of all Taxes due and payable pursuant to such
returns and pursuant to any assessments made against it or any of its property
and all other Taxes, fees and other charges imposed on it or any of its property
by any Governmental Authority (other than Taxes, fees or charges the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Company). No Tax Liens have been filed and no
material claims are being asserted with respect to any such Taxes, fees or
charges. The charges, accruals and reserves on the books of the Company in
respect of Taxes and other governmental charges are adequate.

Section 7.13        Trademarks, Patents. Each of the Company and the
Subsidiaries possesses or has the right to use all of the material patents,
trademarks, trade names, service marks and copyrights, and applications
therefor, and all technology, know-how, processes, methods and designs used in
or necessary for the conduct of its business, without known conflict with the
rights of others.

Section 7.14        Investment Company Act. Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an investment
company within the meaning of the Investment Company Act of 1940, as amended.

Section 7.15        Subsidiaries. Schedule 7.15 sets forth as of the Omnibus
Amendment Effective Date a list of all Subsidiaries (excluding Subsidiaries with
no assets and no operations) and the number and percentage of the shares of each
class of capital stock owned beneficially or of record by the Company or any
Subsidiary therein, and the jurisdiction of formation of each such Subsidiary,
and designates which Subsidiaries are Material Subsidiaries.

Section 7.16        Solvency.

(a)        Immediately after the consummation of the transactions to occur on
the date hereof and immediately following the making of each Loan or other
extension of credit, if any, made on the date hereof and after giving effect to
the application of the proceeds of such Loan or extension of credit, (i) the
fair value of the assets of the Company and its Subsidiaries on a consolidated
basis, on a going-concern basis, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Company and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Company and its Subsidiaries on a consolidated basis, on a going-concern basis,
will be greater than the amount that will be required to pay the probable
liability of the Company and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Company and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Company and its

 

54



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(b)        The Company does not intend to, or to permit any of its Material
Subsidiaries to, and does not believe that it or any of its Material
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Material Subsidiary and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Material Subsidiary.

Section 7.17        Disclosure. The Company has disclosed to the Banks all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in an Adverse Event.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Borrower, any Guarantor or any Subsidiary to
the Agent or any Bank in connection with the negotiation of this Agreement or
any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the date on which the conditions specified in Section 6.1
are satisfied, such date.

Section 7.18        Sanctions; Anti-Terrorism Laws.

(a)        The Company has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the actual knowledge of the
Company its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions, provided, that failure to so comply shall not be a
breach of this Section 7.18(a) if such failure has not resulted, and is not
reasonably likely to result, in an Adverse Event and the Company or such
Subsidiary is acting in good faith and with reasonable dispatch to cure such
noncompliance. No Borrower nor any Subsidiary (i) nor to the actual knowledge of
any Borrower or any Subsidiary, any of their respective directors, officers or
employees, is a Sanctioned Person, (ii) has assets in Sanctioned Countries, or
(iii) to the actual knowledge of any Borrower or Subsidiary, derives any
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Countries. No part of the proceeds of any Loan or Letter of Credit
Obligations hereunder will be used, directly or indirectly, (i) to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country or (ii) by any Borrower, any
Subsidiary, or to the actual knowledge of any Borrower or any Subsidiary, any of
their respective directors, officers or employees, in any manner that will
violate Anti-Corruption Laws.

 

55



--------------------------------------------------------------------------------

(b)        Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrowers and their Subsidiaries are in compliance in all material
respects with the Patriot Act.

ARTICLE VIII

AFFIRMATIVE COVENANTS

From the date of this Agreement and thereafter until Termination Conditions
exist, the Company will do, and will cause each Subsidiary (except in the
instance of Section 8.1) to do, all of the following:

Section 8.1        Financial Statements and Reports. Furnish to the Banks:

(a)        As soon as practicable and in any event within seventy-five (75) days
after the end of each fiscal year of the Company, the annual audit report of the
Company and its Subsidiaries prepared on a consolidated basis and in conformity
with GAAP, consisting of at least statements of income, cash flow, and
stockholders’ equity for such year, and a consolidated balance sheet as at the
end of such year, setting forth in each case in comparative form corresponding
figures from the previous annual audit, certified without qualification by
independent certified public accountants of recognized standing selected by the
Company and reasonably acceptable to the Agent. Delivery within the time period
specified above pursuant to paragraph (f) below of copies of the annual report
on Form 10-K of the Company for such fiscal year (including all financial
statement exhibits and financial statements incorporated by reference therein)
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this paragraph (a). The Company shall be deemed to have made such delivery of
such Form 10-K if it shall have timely made such Form 10-K available on “EDGAR”
and on its home page on the worldwide web (at the date of this Agreement located
at: http//www.graco.com) (such availability thereof being referred to as
“Electronic Delivery”).

(b)        As soon as practicable and in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year, a
copy of the unaudited financial statements of the Company and its Subsidiaries
prepared in the same manner as the audit report referred to in Section 8.1(a),
certified on behalf of the Company by its chief financial officer, consisting of
at least a consolidated statement of income for the Company and the Subsidiaries
for such quarter and for the period from the beginning of such fiscal year to
the end of such quarter, a consolidated statement of cash flow for the Company
and its Subsidiaries for the period from the beginning of such fiscal year to
the end of such quarter, and a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter. Delivery within the time period
specified above pursuant to paragraph (f) below of copies of the quarterly
report on Form 10-Q of the Company for such quarterly period (including all
financial statement exhibits and financial statements incorporated by reference
therein) prepared in compliance with

 

56



--------------------------------------------------------------------------------

the requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this paragraph (a). The Company
shall be deemed to have made such delivery of such Form 10-Q if it shall have
timely made Electronic Delivery thereof.

(c)        Together with the financial statements furnished by the Company under
Sections 8.1(a) and 8.1(b), a Compliance Certificate stating that as at the date
of each such financial statement there did not exist any Default or Event of
Default or, if such Default or Event of Default existed, specifying the nature
and period of existence thereof and what action the Company proposes to take
with respect thereto and confirming compliance with the covenants addressed in
the Compliance Certificate.

(d)        Immediately upon a Responsible Employee becoming aware of any Default
or Event of Default, a notice describing the nature thereof and what action the
Company proposes to take with respect thereto.

(e)        Immediately upon a Responsible Employee becoming aware of the
occurrence, with respect to any Plan, of any Reportable Event that is an Adverse
Event, a notice specifying the nature thereof and what action the Company
proposes to take with respect thereto, and, when received, copies of any notice
from PBGC of intention to terminate or have a trustee appointed for any Plan.

(f)        Promptly upon the mailing or filing thereof, copies of all material
financial statements, reports and proxy statements mailed by the Company to the
Company’s shareholders, and copies of all registration statements, periodic
reports and other documents filed by the Company with the Securities and
Exchange Commission (or any successor thereto) or any national securities
exchange.

(g)        Immediately upon a Responsible Employee becoming aware of the
occurrence thereof, notice of the institution of any litigation, arbitration or
governmental proceeding, or the rendering of a judgment or decision in such
litigation or proceeding, which is material to the Company and its Subsidiaries
as a consolidated enterprise, and the steps being taken by the Company or
Subsidiary affected by such proceeding.

(h)        Immediately upon a Responsible Employee becoming aware of the
occurrence thereof, notice of any violation as to any environmental matter by
the Company or any Subsidiary and of the commencement of any judicial or
administrative proceeding relating to health, safety or environmental matters
(i) in which an adverse determination or result would be reasonably likely to
result in the revocation of or have a material adverse effect on any operating
permits, air emission permits, water discharge permits, hazardous waste permits
or other permits held by the Company or any Subsidiary which are material to the
operations of the Company or such Subsidiary as a consolidated enterprise, or
(ii) which would be reasonably likely to impose a material liability on the
Company or such Subsidiary to any Person or which will require a material
expenditure by the Company or such Subsidiary to cure any alleged problem or
violation.

 

57



--------------------------------------------------------------------------------

(i)        From time to time, such other information regarding the business,
operation and financial condition of the Company and the Subsidiaries as any
Bank may reasonably request.

Section 8.2        Corporate Existence. Subject to Section 9.1 in the instance
of a Subsidiary, maintain its corporate existence in good standing under the
laws of its jurisdiction of formation and its qualification to transact business
as a foreign entity in each other jurisdiction in which the character of the
properties owned, leased or operated by it or the business conducted by it makes
such qualification necessary, unless failure to so qualify would not be
reasonably likely to result in an Adverse Event.

Section 8.3        Insurance. Maintain with financially sound and reputable
insurance companies such insurance as may be required by law and such other
insurance in such amounts and against such hazards as is customary in the case
of reputable corporations engaged in the same or similar business and similarly
situated.

Section 8.4        Payment of Taxes and Claims. File all Tax returns and reports
which are required by law to be filed by it and pay before they become
delinquent all Taxes, assessments and governmental charges and levies imposed
upon it or its property and all claims or demands of any kind (including,
without limitation, those of suppliers, mechanics, carriers, warehouses,
landlords and other like Persons) which, if unpaid, might result in the creation
of a Lien upon its property; provided that the foregoing items need not be paid
if they are being contested in good faith by appropriate proceedings, and as
long as the Company’s or such Subsidiary’s title to its property is not
materially adversely affected, its use of such property in the ordinary course
of its business is not materially interfered with and adequate reserves with
respect thereto have been set aside on the Company’s or such Subsidiary’s books
in accordance with GAAP.

Section 8.5        Inspection. Permit any Person designated by the Agent (or, so
long as any Default or Event of Default is continuing, any Bank) to visit and
inspect any of its properties, corporate books and financial records, to examine
and to make copies of its books of accounts and other financial records, and to
discuss the affairs, finances and accounts of the Company and the Subsidiaries
with, and to be advised as to the same by, its officers at such reasonable times
and intervals as the Agent (or, if applicable, such Bank) may designate upon
reasonable prior notice by the Agent (or, if applicable, such Bank) to the
Company. So long as no Event of Default exists, the expenses of the Agent and
the Banks for such visits, inspections and examinations shall be at the expense
of the Agent and the Banks, but any such visits, inspections, and examinations
made while any Event of Default is continuing shall be at the expense of the
Company.

Section 8.6        Maintenance of Properties. Maintain its properties used or
useful in the conduct of its business in good condition, repair and working
order (ordinary wear and tear excepted), and supplied with all necessary
equipment, and make all necessary repairs, renewals, replacements, betterments
and improvements thereto, all as may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.

 

58



--------------------------------------------------------------------------------

Section 8.7        Books and Records. Keep adequate and proper records and books
of account in which full and correct entries will be made of its dealings,
business and affairs.

Section 8.8        Compliance. Comply in all material respects with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, including all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards regarding Sanctions, Sanctioned
Persons and Sanctioned Countries, provided, that failure to so comply shall not
be a breach of this covenant if such failure has not resulted, and is not
reasonably likely to result, in an Adverse Event and the Company or such
Subsidiary is acting in good faith and with reasonable dispatch to cure such
noncompliance.

Section 8.9        ERISA. Maintain each Plan in compliance in all material
respects with all applicable requirements of ERISA and of the Code and with all
applicable rulings and regulations issued under the provisions of ERISA and of
the Code, except for any noncompliance that could not reasonably be expected to
result in an Adverse Event.

Section 8.10        Environmental Matters. Observe and comply with all laws,
rules, regulations and orders of any government or government agency relating to
health, safety, pollution, hazardous materials or other environmental matters to
the extent non-compliance would be reasonably likely to result in a material
liability or an Adverse Event

Section 8.11        Subsidiaries. Upon the formation, designation or acquisition
of any Material Subsidiary:

(a)        If it is a Domestic Subsidiary, the Company will cause such Material
Subsidiary to become a Guarantor and to, concurrent with such formation or
acquisition, execute and deliver a Guaranty to the Agent for the benefit of the
Banks, and provide a secretary’s certificate and copies of all documents
consistent with Section 6.1(d) for such Material Subsidiary; and

(b)        If it is a Foreign Subsidiary, the Company will pledge, or will cause
any Domestic Subsidiary owning such stock or Ownership Interests to pledge to
the Collateral Agent for the benefit of the Banks and the other secured parties
pursuant to the Intercreditor Agreement, pursuant to a Pledge Agreement subject
to the Intercreditor Agreement, the lesser of (i) 65% of the outstanding stock
or other Ownership Interests of such Material Foreign Subsidiary, or (ii) all of
the stock or other Ownership Interests of such Material Foreign Subsidiary owned
by the Company or such Domestic Subsidiary at any time.

To the extent that any action is required by both paragraph (b) of this
Section 8.11 and by Section 8.13, the terms of Section 8.13 shall govern.
Nothing in this Section 8.11 shall be deemed to require any action with respect
to any Hold Separate Subsidiary except to the extent provided in Section 8.13 or
8.14, as the case may be.”

 

59



--------------------------------------------------------------------------------

Section 8.12        Most Favored Lender.

(a)        If the Company or any Subsidiary (a) amends, restates or otherwise
modifies any Material Financing or (b) otherwise enters into, assumes or
otherwise becomes bound or obligated under any Material Financing, in each case
which tightens existing covenants or defaults or includes one or more Additional
Covenants or Additional Defaults, the terms of this Agreement shall, without any
further action on the part of the Company, any Subsidiary or the Agent or any
Bank, be deemed to be amended automatically and immediately to include each such
tightened covenant, tightened default, Additional Covenant and Additional
Default contained in such agreement (subject to clause (b) below), and the
Company shall provide written notice of such event to the Agent and the Banks
providing a fully executed copy of the Material Financing containing such
tightened covenant, tightened default, Additional Covenant and Additional
Default within ten (10) Business Days of becoming bound or obligated thereby.
Upon written request of the Company or the Agent, the Company and the Agent (on
behalf of the Required Banks) shall promptly execute and deliver at the
Company’s expense (including the fees and expenses of counsel for the Agent) an
amendment to this Agreement in form and substance reasonably satisfactory to the
Agent evidencing the amendment of this Agreement to include such tightened
covenants, tightened defaults, Additional Covenants and Additional Defaults,
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment as provided for in this
Section 8.12(a), but shall merely be for the convenience of the parties hereto.

(b)        If after the time this Agreement is amended pursuant to
Section 8.12(a) to include in this Agreement any tightened covenant, tightened
default, Additional Covenant or Additional Default in any Material Financing and
such tightened covenant, tightened default, Additional Covenant or Additional
Default ceases to be in effect under such Material Financing or is amended by
the requisite lenders under such Material Financing so as to be less restrictive
with respect to the Company and its Subsidiaries, then, upon written request of
the Company, the Agent, on behalf of the Required Banks, will release or
similarly amend, as the case may be, such tightened covenant, tightened default,
Additional Covenant or Additional Default as in effect in this Agreement,
provided that (a) no Default or Event of Default shall be in existence, and
(b) if any waiver or similar fees were paid or other concession given to any
lender under such Material Financing with respect to causing such tightened
covenant, tightened default, Additional Covenant or Additional Default to cease
to be in effect or to be so amended, then the Company shall have paid or given
to the Banks the same fees or other concessions on a pro rata basis in
proportion to the relative outstanding principal amounts of the Obligations and
the principal amount of the Indebtedness outstanding under such Material
Financing (plus, in the case of a revolving credit facility, the aggregate
principal amount of additional loans that the lenders are legally committed to
fund thereunder). Notwithstanding the foregoing, no release or amendment to this
Agreement pursuant to this Section 8.12(b) as the result of any tightened
covenant, tightened default, Additional Covenant or Additional Default in any
Material Financing ceasing to be in effect or being amended shall cause the
covenants or Events of Default in this Agreement to be less restrictive than the
covenants or Events of Default as contained in this Agreement as

 

60



--------------------------------------------------------------------------------

amended as provided herein other than by the amendment to this Agreement under
Section 8.12(a) originally caused by such tightened covenant, tightened default,
Additional Covenant or Additional Default.

(c)        If the Indebtedness evidenced by the Senior Notes and the Senior Note
Agreements, or any Indebtedness held by Senior Creditors, is secured by assets
other than Ownership Interests in Foreign Subsidiaries, then the Obligations
shall be concurrently secured by such assets, with the collateral documents
evidencing the grant or perfection of the applicable Lien being in form and
substance acceptable to the Agent.

Section 8.13        Post-Closing Covenant.     Within sixty (60) days of the
date on which initial Loans are made (or such later date as the Agent shall
determine in its sole discretion) unless such action is prohibited by the Hold
Separate Order or any related requirement of the Federal Trade Commission or the
Federal Trade Commission opposes such action, the Agent shall have received
supplements or joinders with respect to the Pledge Agreement to the extent
necessary to grant the Agent a security interest in 65% of the outstanding stock
or other Ownership Interests of each First-Tier Foreign Subsidiary that is a
Material Subsidiary, together (to the extent available and applicable) with
certificates evidencing the stock or Ownership Interest of Material Foreign
Subsidiaries pledged thereby and executed assignments separate from the
certificates (stock powers) for such certificates with respect to any Material
Foreign Subsidiary the stock of which is required to be pledged by this
Agreement, including Material Foreign Subsidiaries acquired in the Finishing
Group Acquisition.

Section 8.14        Finishing Group Acquisition.

(a)        Upon satisfaction of the conditions precedent to initial Loans set
forth in Section 6.2, the Company may consummate the Finishing Group Acquisition
at any time, provided that the following additional conditions are satisfied:

(i)        The Company shall provide evidence satisfactory to the Agent that
(x) the Federal Trade Commission has permitted the Finishing Group Acquisition
to proceed, subject to the Hold Separate Order, (y) the final terms and
conditions of each aspect of the Hold Separate Order and all related
documentation shall be satisfactory to the Agent and shall have been approved by
the Federal Trade Commission, and (z) the Company has received all other
governmental, shareholder and third party consents necessary in connection with
the Finishing Group Acquisition, with the exception of any such consents for
which the Agent has waived receipt.

(ii)        The final terms and conditions of each aspect of the Finishing Group
Acquisition shall be satisfactory to the Agent, the Finishing Group Purchase
Agreement pursuant to which the Finishing Group Acquisition is to be consummated
shall be satisfactory to the Agent and shall provide for a maximum acquisition
consideration of $650,000,000 plus any working capital, net asset, and cash/debt
adjustments provided for under the Finishing Group Purchase Agreement plus
transaction costs, and the Company will deliver to the Agent a certificate
signed by a Responsible Officer confirming that there have been no

 

61



--------------------------------------------------------------------------------

material modifications to the Finishing Group Purchase Agreement and confirming
that the Finishing Group Acquisition will be consummated in accordance with the
terms of the Finishing Group Purchase Agreement.

(iii)        The Company shall have delivered to the Agent the audited financial
statements for the assets and equity interests being purchased in the Finishing
Group Acquisition for the fiscal year ending December 31, 2010, which shall not
be inconsistent in any material respect with the unaudited financial statements
with respect to such assets and equity interests previously delivered to the
Company.

(iv)        The portions of the Finishing Group Acquisition not subject to the
Hold Separate Order shall comply with all terms, conditions and requirements of
the definition of ‘Material Subsidiary’ and Section 8.11.

(v)        Concurrently with the consummation of the Finishing Group
Acquisition:

(A)        The Company shall cause any Material Domestic Subsidiary that is not
a Hold Separate Subsidiary to become a Guarantor and to execute and deliver a
Guaranty (or a joinder to Guaranty) to the Agent for the benefit of the Banks.

(B)        Except to the extent that (i) such pledge is prohibited by the Hold
Separate Order or any related requirement of the Federal Trade Commission, or
(ii) the Federal Trade Commission opposes such pledge, the Company shall pledge,
or shall cause any Domestic Subsidiary owning the Ownership Interests of a
Material Domestic Subsidiary that is a Hold Separate Subsidiary to pledge all
such Ownership Interests in such Material Domestic Subsidiary to the Collateral
Agent for the benefit of the Banks and the other secured parties pursuant to the
Intercreditor Agreement.

(C)        Prior to the end of the Hold Separate Period, the Company shall have
no obligation under this Section 8.14(v) with respect to any Material Domestic
Subsidiary that is a Hold Separate Subsidiary but for which no pledge is
required above.

(b)        The Company shall observe all terms, conditions, covenants and
obligations under the Hold Separate Order at all times during the Hold Separate
Period. To the extent that any pledge of Ownership Interests granted pursuant to
Section 8.13 or this Section 8.14 is subsequently prohibited or opposed by the
Federal Trade Commission, the Collateral Agent will release such pledge to the
extent necessary to conform to the requirements of the Hold Separate Order and
the related requirements of the Federal Trade Commission.

Section 8.15        OFAC, PATRIOT Act Compliance. The Company shall, and shall
cause each Subsidiary to, provide, to the extent commercially reasonable, such

 

62



--------------------------------------------------------------------------------

information and take such actions as are reasonably requested by the Agent or
any Bank in order to assist the Agent and the Banks in maintaining compliance
with the PATRIOT Act.

ARTICLE IX

NEGATIVE COVENANTS

From the date of this Agreement and thereafter until Termination Conditions
exist, the Company will not, and will not permit any Subsidiary to, do any of
the following:

Section 9.1        Merger. Merge or consolidate or enter into any analogous
reorganization or transaction with any Person; provided, however, that:

(a)        any Subsidiary may be merged with or dissolved and liquidated into
the Company (if the Company is the surviving corporation) or any Wholly-owned
Subsidiary; and

(b)        any Subsidiary may be merged with any other Person in the conduct of
a Permitted Acquisition, provided that the resulting Person is a Subsidiary, or
in the conduct of a disposition of such Subsidiary permitted under Section 9.2
of this Agreement.

Section 9.2        Sale of Assets. Sell, transfer, lease or otherwise convey any
of its assets except for:

(a)        sales, leases and other dispositions of assets in the ordinary course
of business;

(b)        sales and other dispositions of equipment that is obsolete or not
otherwise useful in the business of the Company or its Subsidiaries;

(c)        sales and other dispositions of equipment to the extent that such
equipment is exchanged for credit against the purchase price of similar
replacement equipment of equivalent value, or the proceeds of such sale are
applied with reasonable promptness to the purchase price of such replacement
equipment;

(d)        sales or other transfers by a Subsidiary to the Company or a
Wholly-owned Subsidiary;

(e)        sale and leaseback transactions not otherwise prohibited hereby;

(f)        the endorsement of accounts receivable by Graco K.K. in the ordinary
course of business; and

(g)        sales of assets of the Company or any Subsidiary or of the Ownership
Interests of any Subsidiary during any fiscal year the aggregate book value (net
of reserves) for all such sales of which (determined, with respect to any such
sale, in accordance with GAAP as of the end of the fiscal quarter or fiscal year
most recently completed prior to the date of such sale for which financial
statements have been

 

63



--------------------------------------------------------------------------------

delivered under Section 8.1(a) or (b) hereof) does not exceed 10.00% of
Consolidated Assets as of the end of the prior fiscal year (or, if financial
statements for such prior fiscal year have not yet been delivered under
Section 8.1(a) hereof, the fiscal year immediately preceding such prior fiscal
year). For the avoidance of doubt, the sale of all or any portion of the Hold
Separate Business, the Ownership Interests thereof and the assets thereof,
through one or a series of transactions, shall be permitted, in each case
without counting toward the 10.00% Consolidated Asset test set forth in this
clause (g).

Section 9.3        Plans. Permit any condition to exist in connection with any
Plan which might constitute grounds for the PBGC to institute proceedings to
have such Plan terminated or a trustee appointed to administer such Plan, permit
any Plan to terminate under any circumstances which would cause a Lien under
Title IV of ERISA to attach to any property, revenue or asset of the Company or
any Subsidiary, or permit any other ERISA Event to occur, that alone or together
with any other events described in this Section 9.3 that have occurred, could
reasonably be expected to result in an Adverse Event.

Section 9.4        Change in Nature of Business. Make any material change in the
nature of the core business of the Company and its Subsidiaries, as carried on
at the date hereof.

Section 9.5        Other Agreements. Enter into any agreement, bond, note or
other instrument with or for the benefit of any Person other than the Banks
which would be violated or breached by the Company’s performance of its
obligations under the Loan Documents.

Section 9.6        Investments. Acquire for value, make, have or hold any
Investments, except:

(a)        Investments outstanding on the Omnibus Amendment Effective Date and
listed on Schedule 9.6;

(b)        Travel advances to officers and employees in the ordinary course of
business;

(c)        Investments complying with the Investment Policies;

(d)        extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business;

(e)        Ownership Interests, obligations or other securities received in
settlement of claims arising in the ordinary course of business;

(f)        Investments in Subsidiaries by the Company and other Subsidiaries not
involving an acquisition after the date hereof of the assets or Ownership
Interests of a Person that is not a Subsidiary;

(g)        Permitted Acquisitions;

 

64



--------------------------------------------------------------------------------

(h)        Arrangements giving rise to Hedging Obligations, and other foreign
exchange, interest or other hedging arrangements, so long as each such
arrangement is entered into in connection with bona fide hedging operations and
not for speculation; and

(i)        any other Investments, if the aggregate costs thereof, net of any
returns with respect thereto, does not exceed $50,000,000 for all such
Investments in the aggregate at any time.

Section 9.7        Use of Proceeds. Permit any proceeds of the Loans to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying any margin stock” in any manner that would
cause any Bank not to comply with Regulation U or at any time that Section 9.8
shall be reasonably determined by the Agent to cause any Loan to be “indirectly”
secured by margin stock as determined under Regulation U, and furnish to any
Bank, upon its request, a statement in conformity with the requirements of
Federal Reserve Form U-1 referred to in Regulation U.

Section 9.8        Secured Indebtedness. Either (a) incur, create, issue, assume
or permit to exist Secured Indebtedness at any time exceeding 5.00% of
Consolidated Assets as of the end of the most-recently completed fiscal quarter
or fiscal year for which financial statements have been delivered under
Section 8.1(a) or (b), or (b) permit Secured Indebtedness to have a Lien on the
Ownership Interests of Foreign Subsidiaries that are Material Subsidiaries;
provided, however, that Indebtedness evidenced by the Senior Notes and the
Senior Note Agreements, and Indebtedness owing to Senior Creditors shall
constitute Secured Indebtedness for purposes hereof if the Indebtedness owing to
the Senior Noteholders or the Senior Creditors, as applicable, is not subject to
the Intercreditor Agreement.

Section 9.9        Cash Flow Leverage Ratio. Permit the Cash Flow Leverage
Ratio, calculated as provided in the definition thereof for each period of four
consecutive fiscal quarters, to exceed 3.25 to 1.00; provided, however, that in
connection with any Permitted Acquisition for which the purchase consideration
equals or exceeds $200,000,000 (including the Finishing Group Acquisition), the
maximum Cash Flow Leverage Ratio, with prior notice to the Agent, shall increase
to 3.75 to 1.00 for the four fiscal quarter period beginning with the quarter in
which such Permitted Acquisition occurs, so long as (i) the Company is in pro
forma compliance herewith at such 3.75 to 1.00 level before and after giving
effect to such Permitted Acquisition and (ii) after any such Permitted
Acquisition that results in an increase to the 3.75 to 1.00 level, the Cash Flow
Leverage Ratio permitted under this Section 9.9 shall decrease to 3.25 to 1.00
for at least one fiscal quarter before becoming eligible to again increase to
3.75 to 1.00 for a new period of four consecutive fiscal quarters (with the
understanding that any Permitted Acquisition occurring during such fiscal
quarter would be required to comply with the 3.25 to 1.00 ratio).

Section 9.10        Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive fiscal quarters to be less than 3.00 to 1.00;
provided, however, that in connection with any Permitted Acquisition for which
the purchase consideration equals or exceeds $200,000,000 (including the
Finishing Group Acquisition), the minimum Interest Coverage Ratio, with prior
notice to the Agent, shall decrease to 2.50 to 1.00 for the four fiscal quarter
period beginning with the quarter in which such Permitted Acquisition occurs, so

 

65



--------------------------------------------------------------------------------

long as (i) the Company is in pro forma compliance herewith at such 2.50 to 1.00
level before and after giving effect to such Permitted Acquisition and
(ii) after any such Permitted Acquisition that results in a decrease to the 2.50
to 1.00 level, the Interest Coverage Ratio permitted under this Section 9.10
shall increase to 3.00 to 1.00 for at least one fiscal quarter before becoming
eligible to again decrease to 2.50 to 1.00 for a new period of four consecutive
fiscal quarters (with the understanding that any Permitted Acquisition occurring
during such fiscal quarter would be required to comply with the 3.00 to 1.00
ratio).

Section 9.11        Material Subsidiaries. Fail to comply with the terms,
conditions and requirements of the definition of “Material Subsidiaries” in
Section 1.1.

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

Section 10.1        Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:

(a)        Any Borrower or any Guarantor shall fail to make when due, whether by
acceleration or otherwise, any payment of principal of or interest on any Loan
or any fee or other amount required to be made by such Borrower or such
Guarantor to the Banks pursuant to any Loan Documents;

(b)        Any representation or warranty made or deemed to have been made by or
on behalf of the Company or any Subsidiary in any of the Loan Documents or by or
on behalf of the Company or any Subsidiary in any certificate, statement, report
or other writing furnished by or on behalf of the Company to the Banks pursuant
to the Loan Documents shall prove to have been false or misleading in any
material respect on the date as of which the facts set forth are stated or
certified or deemed to have been stated or certified;

(c)        The Company shall fail to comply with Section 8.2 hereof or any
Section of Article IX hereof;

(d)        Any Borrower or any Guarantor shall fail to comply with any
agreement, covenant, condition, provision or term contained in the Loan
Documents and applicable to such Borrower or such Guarantor (and such failure
shall not constitute an Event of Default under any of the other provisions of
this Section 10.1) and such failure to comply shall continue for thirty
(30) calendar days after notice thereof to the Company by the Agent;

(e)        The Company or any Material Subsidiary shall become insolvent or
shall generally not pay its debts as they mature or shall apply for, shall
consent to, or shall acquiesce in the appointment of a custodian, trustee or
receiver of the Company or such Material Subsidiary or for a substantial part of
the property thereof or, in the absence of such application, consent or
acquiescence, a custodian, trustee or receiver shall be appointed for the
Company or a Material Subsidiary or for a substantial part of the property
thereof and shall not be discharged within 60 days;

 

66



--------------------------------------------------------------------------------

(f)        Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against the
Company or a Material Subsidiary, and, if instituted against the Company or a
Material Subsidiary, shall have been consented to or acquiesced in by the
Company or such Material Subsidiary, or shall remain undismissed for 60 days, or
an order for relief shall have been entered against the Company or such Material
Subsidiary, or the Company or any Material Subsidiary shall take any corporate,
limited liability or partnership action to approve institution of, or
acquiescence in, such a proceeding;

(g)        Any dissolution or liquidation proceeding not permitted by
Section 9.1 shall be instituted by or against the Company or a Material
Subsidiary and, if instituted against the Company or such Material Subsidiary,
shall be consented to or acquiesced in by the Company or such Material
Subsidiary or shall remain for 60 days undismissed, or the Company or any
Material Subsidiary shall take any corporate action to approve institution of,
or acquiescence in, such a proceeding;

(h)        A judgment or judgments for the payment of money in excess of the sum
of $25,000,000 in the aggregate shall be rendered against the Company or a
Material Subsidiary and the Company or such Material Subsidiary shall not
discharge the same or provide for its discharge in accordance with its terms, or
procure a stay of execution thereof, prior to any execution on such judgments by
such judgment creditor, within 60 days from the date of entry thereof, and
within said period of 60 days, or such longer period during which execution of
such judgment shall be stayed, appeal therefrom and cause the execution thereof
to be stayed during such appeal;

(i)        The occurrence of any ERISA Event that alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
an Adverse Event or the imposition of a Lien under Title IV of ERISA;

(j)        The maturity of any Indebtedness of the Company or a Material
Subsidiary (other than Indebtedness under this Agreement) in an aggregate amount
outstanding which exceeds $25,000,000 shall be accelerated, or the Company or a
Material Subsidiary shall fail to pay any such Indebtedness in excess of such
aggregate amount when due or, in the case of such Indebtedness payable on
demand, when demanded, or any event shall occur or condition shall exist and
shall continue for more than the period of grace, if any, applicable thereto and
shall have the effect of causing, or permitting (any required notice having been
given and grace period having expired) the holder of any such Indebtedness in
excess of such aggregate amount or any trustee or other Person acting on behalf
of such holder to cause, such Indebtedness to become due prior to its stated
maturity or to realize upon any collateral given as security therefor;

(k)        Except as contemplated by Section 13.16 hereof, any Loan Document
shall not be, or shall cease to be, binding on any Borrower or Guarantor (as
applicable), enforceable against such Borrower or such Guarantor in accordance
with its terms, subject to limitations as to enforceability which might result
from bankruptcy, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and

 

67



--------------------------------------------------------------------------------

subject to general principles of equity, or any Guarantor shall disavow, cancel
or terminate, or attempt to disavow, cancel or terminate, any Guaranty; or

(l)        Any Change of Control shall occur.

Section 10.2        Remedies. If (a) any Event of Default described in
Sections 10.1(e), (f) or (g) shall occur, the Commitments shall automatically
terminate and the outstanding unpaid principal balance of the Notes, the accrued
interest thereon and all other obligations of the Borrowers to the Banks and the
Agent under the Loan Documents shall automatically become immediately due and
payable; or (b) any other Event of Default shall occur and be continuing, then
the Agent may take any or all of the following actions (and shall take any or
all of the following actions on direction of the Required Banks): (i) declare
the Commitments terminated, whereupon the Commitments shall terminate,
(ii) declare that the outstanding unpaid principal balance of the Notes, the
accrued and unpaid interest thereon and all other obligations of the Borrowers
to the Banks and the Agent under the Loan Documents to be forthwith due and
payable, whereupon the Notes, all accrued and unpaid interest thereon and all
such obligations shall immediately become due and payable, in each case without
demand or notice of any kind, all of which are hereby expressly waived, anything
in this Agreement or in the Notes to the contrary notwithstanding,
(iii) exercise all rights and remedies under any other instrument, document or
agreement between any Borrower and the Agent or the Banks, and (iv) enforce all
rights and remedies under any applicable law.

Section 10.3        Letters of Credit. In addition to the foregoing remedies, if
any Event of Default described in Section 10.1(e), (f) or (g) shall have
occurred, or if any other Event of Default shall have occurred and the Agent
shall have declared that the principal balance of the Notes is due and payable,
the Company shall pay to the Agent an amount equal to all Letter of Credit
Obligations. Such payment shall be in immediately available funds or in similar
cash collateral acceptable to the Agent and shall be pledged to the Agent for
the ratable benefit of the Banks. Such amount shall be held by the Agent in a
cash collateral account until the outstanding Letters of Credit are terminated
without payment or are drawn and Letter of Credit Obligations with respect
thereto are paid. In the event the Company defaults in the payment of any Letter
of Credit Obligations, the proceeds of the cash collateral account shall be
applied to the payment thereof. The Company acknowledges and agrees that the
Banks would not have an adequate remedy at law for failure by the Company to pay
immediately to the Agent the amount provided under this Section, and that the
Agent shall, on behalf of the Banks, have the right to require the Company to
perform specifically such undertaking whether or not any of the Letter of Credit
Obligations are due and payable. Upon the failure of the Company to make any
payment required under this Section, the Agent, on behalf of the Banks, may
proceed to use all remedies available at law or equity to enforce the obligation
of the Company to pay or reimburse the Agent. The balance of any payment due
under this Section shall bear interest payable on demand until paid in full at a
per annum rate equal to the rate of interest applicable to the Loans.

Section 10.4        Security Agreement in Accounts and Setoff. As additional
security for the payment of all of the Obligations, each Borrower grants to the
Agent, each Bank and each holder of a Note a security interest in, a lien on,
and an express contractual right to set off against, each deposit account and
all deposit account balances, cash and any other property of such Borrower now
or hereafter maintained with, or in the possession of, the Agent, such Bank

 

68



--------------------------------------------------------------------------------

or such other holder of a Note. Upon the occurrence and during the continuance
of any Event of Default, upon written direction by the Agent to such effect, the
Agent, each such Bank and each such holder of a Note may: (a) refuse to allow
withdrawals from any such deposit account; (b) apply the amount of such deposit
account balances and the other assets of such Borrower described above to the
Obligations of such Borrower; and (c) offset any other obligation of the Agent,
such Bank or such holder of a Note due to such Borrower against the Obligations
of such Borrower; all whether or not the Obligations are then due or have been
accelerated and all without any advance or contemporaneous notice or demand of
any kind to the Company, such notice and demand being expressly waived.

ARTICLE XI

GUARANTY

For valuable consideration, receipt whereof is hereby acknowledged, and to
induce each Bank to make Revolving Loans to and on account of each Borrowing
Subsidiary and to issue Letters of Credit for the account of Material
Subsidiaries:

Section 11.1        Unconditional Guaranty. The Company unconditionally and
irrevocably guaranties to each Bank and the Agent the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
any Borrowing Subsidiary and any other Material Subsidiary for whose account a
Letter of Credit has been issued (an “Account Subsidiary”), whether for
principal, interest, fees, expenses or otherwise, whether direct or indirect,
absolute or contingent or now existing or hereafter arising (such Obligations
being the “Guarantied Obligations”). This is a Guaranty of payment and not of
collection.

Section 11.2        Guaranty Absolute.    The Company guaranties that the
Guarantied Obligations will be paid strictly in accordance with the terms of
this Agreement, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any Bank
or the Agent with respect thereto. The Obligations of the Company under this
Article XI are independent of the Guarantied Obligations, and a separate action
or actions may be brought and prosecuted against the Company to enforce this
Article XI, irrespective of whether any action is brought against any Borrowing
Subsidiary or Account Subsidiary or whether any Borrowing Subsidiary or Account
Subsidiary is joined in any such action or actions. The liability of the Company
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Company hereby irrevocably waives any defense it may
now or hereafter have in any way relating to, any or all of the following:

(a)        any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guarantied Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement;

(c)        any taking, exchange, release or non-perfection of any collateral or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guarantied Obligations;

 

69



--------------------------------------------------------------------------------

(d)        any change, restructuring or termination of the corporate structure
or existence of any Borrowing Subsidiary or Account Subsidiary; or

(e)        any other circumstance (including any statute of limitations to the
fullest extent permitted by applicable law) which might otherwise constitute a
defense available to, or a discharge of, the Company, any Borrowing Subsidiary
or Account Subsidiary or other guarantor.

This guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guarantied Obligations is rescinded
or must otherwise be returned by any Bank or the Agent upon the insolvency,
bankruptcy or reorganization of any Borrowing Subsidiary or Account Subsidiary
or otherwise, all as though such payment had not been made.

Section 11.3        Waivers.    The Company hereby expressly waives promptness,
diligence, notice of acceptance, presentment, demand for payment, protest, any
requirement that any right or power be exhausted or any action be taken against
any Borrowing Subsidiary or Account Subsidiary or against any other guarantor of
all or any portion of the Guarantied Obligations, and all other notices and
demands whatsoever.

(a)        The Company hereby waives any right to revoke this guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guarantied Obligations, whether existing now or in the future and regardless of
whether the Guarantied Obligations are reduced to zero at any time or from time
to time.

(b)        The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated herein and that
the waivers set forth in this Article XI are knowingly made in contemplation of
such benefits.

Section 11.4        Subrogation.    The Company will not exercise any rights
that it may now or hereafter acquire against any Borrowing Subsidiary or Account
Subsidiary or any other insider guarantor that arise from the existence,
payment, performance or enforcement of the Guarantied Obligations under this
Agreement, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Agent or any other Bank against a Borrowing Subsidiary or Account
Subsidiary or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from a Borrowing Subsidiary or
Account Subsidiary or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guarantied Obligations and all other amounts payable under this guaranty shall
have been paid in full in cash and the Commitments shall have terminated. If any
amount shall be paid to the Company in violation of the preceding sentence at
any time prior to the later of the payment in full in cash of the Guarantied
Obligations and all other amounts payable under this guaranty and the
termination of the Commitments, such amount shall be held in trust for the
benefit of the Agent and the other Banks and shall forthwith be paid to the
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this guaranty, whether matured or

 

70



--------------------------------------------------------------------------------

unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Guarantied Obligations or other amounts payable under this
guaranty thereafter arising.

Section 11.5        Survival. This guaranty is a continuing guaranty and shall
(a) remain in full force and effect until Termination Conditions exist, (b) be
binding upon the Company, its successors and assigns, (c) inure to the benefit
of and be enforceable by each Bank (including each assignee Bank pursuant to
Section 13.3) and the Agent and their respective successors, transferees and
assigns and (d) shall be reinstated if at any time any payment to a Bank or the
Agent hereunder is required to be restored by such Bank or the Agent. Without
limiting the generality of the foregoing clause (c), each Bank may assign or
otherwise transfer its interest in any Obligation to any other Person in
accordance with Section 13.3, and such other Person shall thereupon become
vested with all the rights in respect thereof granted to such Bank herein or
otherwise.

ARTICLE XII

THE AGENTS

Section 12.1        Appointment and Grant of Authority. Each Bank hereby
appoints the Agent, and the Agent hereby agrees to act, as Agent under this
Agreement and the Intercreditor Agreement and Collateral Agent under the Pledge
Agreement and the Intercreditor Agreement. The Agent shall have and may exercise
such powers under this Agreement as are specifically delegated to the Agent by
the terms hereof and thereof, together with such other powers as are reasonably
incidental thereto. Each Bank hereby authorizes, consents to, and directs each
Borrower to deal with the Agent as the true and lawful Agent of such Bank to the
extent set forth herein. Each Bank authorizes the Agent and the Collateral Agent
to enter into the Pledge Agreement and the Intercreditor Agreement on behalf of
the Banks and to take such actions thereunder as may be required from time to
time, including the release of any Collateral pursuant to a restructuring not
prohibited hereunder.

Section 12.2        Non Reliance on Agent. Each Bank agrees that it has,
independently and without reliance on the Agent or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Company and its Subsidiaries and decision to enter into this
Agreement and that it will, independently and without reliance upon the Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement. The Agent shall not be required to keep informed as
to the performance or observance by any Borrower of this Agreement and the Loan
Documents or to inspect the properties or books of the Borrower. Except for
notices, reports and other documents and information expressly required to be
furnished to the Banks by the Agent hereunder, the Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of the Company or any
Subsidiary (or any of its related companies) which may come into the Agent’s
possession.

 

71



--------------------------------------------------------------------------------

Section 12.3        Responsibility of the Agent and Other Matters.

(a)        The Agent shall have no duties or responsibilities in its capacity as
Agent except those expressly set forth in this Agreement and the other Loan
Documents and those duties and liabilities shall be subject to the limitations
and qualifications set forth in this Section. The duties of the Agent shall be
mechanical and administrative in nature.

(b)        Neither the Agent nor any of its directors, officers or employees
shall be liable to any Bank or holder of the Loans or Notes for any action taken
or omitted (whether or not such action taken or omitted is within or without the
Agent’s responsibilities and duties expressly set forth in this Agreement) under
or in connection with this Agreement, or any other instrument or document in
connection herewith, except for gross negligence or willful misconduct. Without
limiting the foregoing, neither the Agent nor any of its directors, officers or
employees shall be responsible for, or have any duty to examine:

(i)        the genuineness, execution, validity, effectiveness, enforceability,
value or sufficiency of this Agreement or any other Loan Document;

(ii)        the collectibility of any amounts owed by any Borrower; any recitals
or statements or representations or warranties in connection with this Agreement
or any other Loan Document;

(iii)        any failure of any party to this Agreement to receive any
communication sent; or

(iv)        the assets, liabilities, financial condition, results of operations,
business or creditworthiness of the Company and its Subsidiaries.

(c)        The Agent shall be entitled to act, and shall be fully protected in
acting upon, any communication in whatever form believed by the Agent in good
faith to be genuine and correct and to have been signed or sent or made by a
proper person or persons or entity. The Agent may consult counsel and shall be
entitled to act, and shall be fully protected in any action taken in good faith,
in accordance with advice given by counsel. The Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by the Agent with reasonable care. The
Agent shall not be bound to ascertain or inquire as to the performance or
observance of any of the terms, provisions or conditions of this Agreement or
the Notes on any Borrower’s part.

Section 12.4        Action on Instructions. The Agent shall be entitled to act
or refrain from acting, and in all cases shall be fully protected in acting or
refraining from acting under this Agreement or the Notes or any other instrument
or document in connection herewith or therewith in accordance with instructions
in writing from (i) the Required Banks except for instructions which under the
express provisions hereof must be received by the Agent from all the Banks, and
(ii) in the case of such instructions, from all the Banks.

 

72



--------------------------------------------------------------------------------

Section 12.5        Indemnification. To the extent the Company does not
reimburse and save the Agent harmless according to the terms hereof for and from
all costs, expenses and disbursements in connection herewith or with the other
Loan Documents, such costs, expenses and disbursements to the extent reasonable
shall be borne by the Banks ratably in accordance with their Percentages and the
Banks hereby agree on such basis (a) to reimburse the Agent for all such
reasonable costs, expenses and disbursements on request and (b) to indemnify and
save harmless the Agent against and from any and all losses, obligations,
penalties, actions, judgments and suits and other reasonable costs, expenses and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent, other than as a consequence of actual gross
negligence or willful misconduct on the part of the Agent, arising out of or in
connection with this Agreement or the Notes or any instrument or document in
connection herewith or therewith, or any request of the Banks, including without
limitation the reasonable costs, expenses and disbursements in connection with
defending itself against any claim or liability, or answering any subpoena,
related to the exercise or performance of any of its powers or duties under this
Agreement or the other Loan Documents or the taking of any action under or in
connection with this Agreement or the Notes.

Section 12.6        U.S. Bank National Association and Affiliates. With respect
to U.S. Bank National Association’s Commitment and any Loans by U.S. Bank
National Association under this Agreement and any Note and any interest of
U.S. Bank National Association in any Note, U.S. Bank National Association shall
have the same rights, powers and duties under this Agreement and such Note as
any other Bank and may exercise the same as though it were not the Agent.
U.S. Bank National Association and its affiliates may accept deposits from, lend
money to, and generally engage, and continue to engage, in any kind of business
with each Borrower as if U.S. Bank National Association were not the Agent.

Section 12.7        Notice to Holder of Notes. The Agent may deem and treat the
payees of the Notes as the owners thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof has been filed with the
Agent. Any request, authority or consent of any holder of any Note shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note.

Section 12.8        Successor Agent. The Agent may resign at any time by giving
at least 30 days written notice thereof to the Banks and the Company. Upon any
such resignation, the Required Banks shall have the right to appoint a successor
Agent, which shall be one of the Banks or if not one of the Banks and no Event
of Default shall have occurred and continued shall have been accepted in writing
by the Company, which acceptance shall not be unreasonably withheld. If no
successor Agent shall have been appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Agent’s giving
notice of resignation, then the retiring Agent may, but shall not be required
to, on behalf of the Banks, appoint a successor Agent which shall be one of the
Banks or if not one of the Banks and no Event of Default shall have occurred and
continued shall have been accepted in writing by the Company, which acceptance
shall not be unreasonably withheld.

Section 12.9        Syndication Agent; Co-Documentation Agents; Lead Arrangers.
None of the Syndication Agent, the Co-Documentation Agents and the Lead

 

73



--------------------------------------------------------------------------------

Arrangers shall have any duties, responsibilities, liabilities or obligations
under this Agreement except in its capacity as a Bank.

ARTICLE XIII

MISCELLANEOUS

Section 13.1        No Waiver and Amendment. No failure on the part of the Banks
or the holder of the Notes to exercise and no delay in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The remedies herein and in any other instrument, document or agreement
delivered or to be delivered to the Banks hereunder or in connection herewith
are cumulative and not exclusive of any remedies provided by law. No notice to
or demand on any Borrower not required hereunder or under the Notes shall in any
event entitle any Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the right of the Banks or the
holder of the Notes to any other or further action in any circumstances without
notice or demand.

Section 13.2        Amendments, Etc. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Company and the Agent upon direction of the Required Banks and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:

(a)        unless agreed to by the Agent and all of the Banks, (i) reduce the
principal of the Notes; (ii) release the guaranty by the Company in Article XI
hereof, or release the Guaranty of any Guarantor except as provided in
Section 13.16 hereof; (iii) release the pledge of Ownership Interest of any
Subsidiary except as provided in Sections 12.1 and 13.16 hereof; (iv) modify any
provision requiring proceeds of repayment of the Revolving Loans or funded
participations in Letters of Credit to be transferred by the Agent to the Banks
ratably, in accordance with their respective Percentages; or (v) change the
definition of Required Banks or amend this Section 13.2; or

(b)        without the consent of each Bank directly affected thereby,
(i) extend the final maturity of any Loan; (ii) extend the expiry date of any
Letter of Credit to a date later than one year after the date specified in
clause (a) of the definition of “Termination Date”; (iii) postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof or any Letter of Credit Obligation related thereto;
(iv) reduce the amount or rate or extend the time of payment of interest or fees
thereon or Letter of Credit Obligations related thereto; or (v) except as
provided in Section 2.10, increase the amounts of or extend the terms of the
Commitment of such Bank or subject such Bank to any additional obligations;

provided, further that amendments, waivers or consents affecting the rights of
the Agent shall also require the consent of the Agent.”

 

74



--------------------------------------------------------------------------------

Section 13.3        Assignments and Participations.

(a)        Assignments.    Each Bank shall have the right, subject to the
further provisions of this Sections 13.3, to sell or assign all or any part of
its Commitments, Loans, Notes, and other rights and obligations under this
Agreement and related documents (such transfer, and “Assignment”) to any
commercial lender, other financial institution or other entity (an “Assignee”).
Upon such Assignment becoming effective as provided in Section 13.3(b), the
assigning Bank shall be relieved from the portion of its Commitment, obligations
to indemnify the Agent and other obligations hereunder (other than obligations
under Section 13.15) to the extent assumed and undertaken by the Assignee, and
to such extent the Assignee shall have the rights and obligations of a “Bank”
hereunder. Notwithstanding the foregoing, unless otherwise consented to by the
Company and the Agent, each partial Assignment shall be in the initial principal
amount of not less than $5,000,000 in the aggregate for all Loans and
Commitments assigned, or an integral multiple of $1,000,000 if above such
amount. Each Assignment shall be documented by an agreement between the
assigning Bank and the Assignee (an “Assignment and Assumption Agreement”)
substantially in the form of Exhibit G attached hereto. Each Assignee agrees to
be bound by the terms of the Intercreditor Agreement.

(b)        Effectiveness of Assignments.    An Assignment shall become effective
hereunder when all of the following shall have occurred: (i) the Agent and the
Company (or, following occurrence and during continuance of an Event of Default,
the Agent only and not the Company) shall have been given notice of the
Assignment and shall, unless the Assignee is already a Bank under this
Agreement, have given prior written consent to such Assignment, which written
consent shall not be unreasonably withheld or delayed (provided, that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Agent within five (5) Business Days
after having received notice thereof), (ii) either the assigning Bank or the
Assignee shall have paid a processing fee of $3,500 to the Agent for its own
account, (iii) the Assignee shall have submitted the Assignment and Assumption
Agreement to the Agent with a copy for the Company, and shall have provided to
the Agent information the Agent shall have reasonably requested to make payments
to the Assignee, and (iv) the assigning Bank and the Agent shall have agreed
upon a date upon which the Assignment shall become effective. Upon the
Assignment becoming effective, the Agent shall forward all payments of interest,
principal, fees and other amounts that would have been made to the assigning
Bank, in proportion to the percentage of the assigning Bank’s rights
transferred, to the Assignee.

(c)        Participations.    Each Bank shall have the right, subject to the
further provisions of this Section 13.3, to grant or sell a participation in all
or any part of its Loans, Notes and Commitments (a “Participation”) to any
commercial lender, other financial institution or other entity (a “Participant”)
without the consent of the Company, the Agent of any other party hereto. The
Company agrees that if amounts outstanding under this agreement and the Notes
are due and unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall be
deemed to have the right of setoff in respect of its Participation in

 

75



--------------------------------------------------------------------------------

amounts owing under this Agreement and any Note to the same extent as if the
amount of its Participation were owing directly to it as a Bank under this
Agreement or any Note; provided, that such right of setoff shall be subject to
the obligation of such Participant to share with the Banks, and the Banks agree
to share with such Participant, as provided in Section 4.5 hereof. The Company
also agrees that each Participant shall be entitled to the benefits of Article V
with respect to its Participation, provided, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Bank would have been entitled to receive in respect of the amount of
the Participation transferred by such transferor Bank to such Participant had no
such transfer occurred. Each Bank that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in any outstanding
Loan or Letter of Credit, any Note, any Commitment or any other obligations
under the Loan Documents (the “Participant Register”); provided that no Bank
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any outstanding Loan or Letter of Credit, any
Note, any Commitment or any other obligations under the Loan Documents) to any
Person except to the extent that such disclosure is necessary to establish that
such outstanding Loan or Letter of Credit, any Note, any Commitment or any other
obligations under the Loan Documents is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(d)        Limitation of Rights of any Assignee or
Participant.    Notwithstanding anything in the foregoing to the contrary,
except in the instance of an Assignment that has become effective as provided in
Section 13.3(b), (i) no Assignee or Participant shall have any direct rights
hereunder, (ii) the Company, the Agent and the Banks other than the assigning or
selling Bank shall deal solely with the assigning or selling Bank and shall not
be obligated to extend any rights or make any payment to, or seek any consent
of, the Assignee or Participant, (iii) no Assignment or Participation shall
relieve the assigning or selling Bank from its Commitment to make Loans
hereunder or any of its other obligations hereunder and such Bank shall remain
solely responsible for the performance hereof, the (iv) no Assignee or
Participant, other than an affiliate of the assigning or selling Bank, shall be
entitled to require such Bank to take or omit to take any action hereunder,
except that such Bank may agree with such Assignee or Participant that such Bank
will not, without such Assignee’s or Participant’s consent, take any action
which would, in the case of any principal, interest or fee in which the Assignee
or Participant has an ownership or beneficial interest: (w) extend the final
maturity of any Loans or extend the Termination Date, (x) reduce the interest
rate on the Loans or the rate of Commitment Fees, (y) forgive any principal of,
or interest on, the Loans or any fees, or (z) release all or substantially all
of the Collateral for the Loans.

(e)        [Reserved].

 

76



--------------------------------------------------------------------------------

(f)        Information. Each Bank may furnish any information concerning each
Borrower in the possession of such Bank from time to time to Assignees and
Participants and potential Assignees and Participants, subject to agreement by
such Assignees and Participants and potential Assignees and Participants to a
confidentiality restriction substantially similar to Section 13.15.

(g)        Federal Reserve Bank. Nothing herein stated shall limit the right of
any Bank to assign any interest herein and in any Note to a Federal Reserve
Bank.

Section 13.4        Costs, Expenses and Taxes; Indemnification.

(a)        The Company agrees, whether or not any Advance is made hereunder, to
pay on demand: (i) all reasonable out-of-pocket costs and expenses of the Agent
(including, without limitation, the reasonable fees and expenses of outside
counsel to the Agent) incurred in connection with the preparation, execution and
delivery of the Loan Documents and the preparation, negotiation and execution of
any and all amendments to each thereof, and (ii) all reasonable out-of-pocket
costs and expenses of the Agent and each of the Banks incurred after the
occurrence of an Event of Default in connection with the enforcement of the Loan
Documents or protection of its rights thereunder. The Company agrees to pay, and
save the Banks harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of the Loan Documents.
The Company agrees to indemnify and hold the Banks harmless from any loss or
expense which may arise or be created by the acceptance in good faith by the
Agent of telephonic, e-mail or other instructions for making Advances or
disbursing the proceeds thereof.

(b)        The Company agrees to defend, protect, indemnify, and hold harmless
the Agent and each and all of the Banks, each of their respective Affiliates and
each of the respective officers, directors, employees and agents of each of the
foregoing (each an “Indemnified Person” and, collectively, the “Indemnified
Persons”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, out-of-pocket costs and
expenses determined on a reasonable basis, and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of outside counsel to such Indemnified Persons) in connection with
this Agreement, any other Loan Document, the capitalization of the Company, the
Commitments, the making of, management of and participation in the Loans, the
issuance of the Letters of Credit or the use or intended use of the proceeds of
the Loans or of the Letters of Credit, provided that the Company shall have no
obligation under this Section 13.4(b) to an Indemnified Person with respect to
any of the foregoing to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Person or arising solely from claims
between one such Indemnified Person and another such Indemnified Person. The
indemnity set forth herein shall be in addition to any other obligations or
liabilities of the Company to each Indemnified Person under the Loan Documents
or at common law or otherwise.

(c)        The obligations of the Company under this Section 13.4 shall survive
any termination of this Agreement.

 

77



--------------------------------------------------------------------------------

Section 13.5        Notices.    Except when telephonic notice is expressly
authorized by this Agreement, any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, electronic mail, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
on the signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission or electronic mail, from
the first Business Day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed; provided, however, that
any notice to the Agent under Article II hereof shall be deemed to have been
given only when received by the Agent.

Section 13.6        Successors.    This Agreement shall be binding upon each
Borrower, the Banks and the Agent and their respective successors and permitted
assigns, and shall inure to the benefit of each Borrower, the Banks and the
Agent and the successors and permitted assigns of the Banks. No Borrower shall
assign its rights or duties hereunder without the written consent of the Banks.

Section 13.7        Severability.    Any provision of the Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 13.8        Captions.    The captions or headings herein and any table
of contents hereto are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Agreement.

Section 13.9        Entire Agreement.    The Loan Documents embody the entire
agreement and understanding between each Borrower, the Banks and the Agent with
respect to the subject matter hereof and thereof. This Agreement supersedes all
prior agreements and understandings relating to the subject matter hereof.

Section 13.10        Counterparts.    This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart
signature page to this Agreement by facsimile or by e-mail transmission shall
also deliver an original executed counterpart of this Agreement, but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Agreement.

Section 13.11        Governing Law. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING

 

78



--------------------------------------------------------------------------------

EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

Section 13.12        Consent to Jurisdiction.    AT THE OPTION OF THE BANKS,
THIS AGREEMENT AND THE NOTES MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA
STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND EACH BORROWER
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY BORROWER COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
THE BANKS AT THEIR OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 13.13        Waiver of Jury Trial.    EACH BORROWER, THE BANKS AND THE
AGENT EACH WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS (a) UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR (b) ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 13.14        Patriot Act.    Each Bank hereby notifies the Borrowers
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of the Borrowers and other information that will
allow such Bank to identify the Borrowers in accordance with the Patriot Act.

Section 13.15        Confidentiality.    The Banks and the Agent agree to hold
any information which they may receive from the Company or any Subsidiary
pursuant to this Agreement in confidence, except for disclosure (a) to other
Banks and to participants, assignees, potential participants and potential
assignees with respect to the financing, and to affiliates of such Bank, each of
the foregoing who agree to be bound by confidentiality provisions substantially
similar to this Section 13.15; (b) to legal counsel, accountants and other
professional advisors to such Bank or the Agent, provided, that the Banks and
Agent shall make such Persons aware of this confidentiality requirement, (c) to
regulatory officials, (d) to any Person if, in the opinion of counsel to the
disclosing party, such disclosure is required by law, regulation or legal
process; (e) to any Person in connection with any legal proceeding against the
Company or a Subsidiary to which such Bank or the Agent is a party (and in such
instance, such Bank or the Agent shall only disclose such information as it
deems reasonably necessary for purposes of such legal proceeding); and (f) of
conventional information given in response to credit inquiries to credit
bureaus, provided, however, that in the instance of disclosure under

 

79



--------------------------------------------------------------------------------

(d) or (e) unless legally prevented such Bank or the Agent uses best efforts to
give the Company prior notice of such disclosure to allow the Company to object
(without assuming any liabilities or obligations if the Company is not able to
so object). This Section 13.15 will survive termination of this Agreement and
will apply to any Bank notwithstanding its assignment of all of its rights
hereunder, provided, that this Section 13.15 shall terminate as to any Bank
three years after the earlier of (x) final assignment by such Bank of all of its
rights hereunder, or (y) existence of Termination Conditions. Information
subject to such restriction shall not include (i) information already in any
Bank’s possession prior to receipt from the Company or any Subsidiary, or
(ii) information which becomes generally available to the public, other than as
a result of disclosure by a Bank, or its directors, officers, employees,
advisors or agents or becomes available to a Bank on a non-confidential basis
from a source other than the Company or any Subsidiary or its advisors, provided
that such source is not known by such Bank to be bound by a confidentiality
agreement with, or other obligation of confidentiality to, the Company or any
Subsidiary or another party.

Section 13.16        Release of Borrowing Subsidiary, Guaranty or Pledge
Agreement. Except at times that an Event of Default shall have occurred and
continued, upon request of the Company, if a Subsidiary that is a Guarantor or a
Subsidiary the Ownership Interests of which are pledged to the Collateral Agent
is sold in a manner permitted by this Agreement, the Agent shall (and the Banks
authorize the Agent to) release such Subsidiary from its Guaranty and direct the
Collateral Agent to release or terminate the pledge of the Ownership Interests
of such Subsidiary, as requested by the Company. In addition, if a Subsidiary
that is a Borrowing Subsidiary is sold in a manner permitted by this Agreement
at a time which no Loans to such Borrowing Subsidiary, or accrued interest
thereon, remain outstanding, if so requested by the Company, the Agent shall
(and the Banks authorize the Agent to) release such Borrowing Subsidiary from
this Agreement. Except at times that an Event of Default shall have occurred and
continued, if a Subsidiary is designated by the Company as no longer being a
Material Subsidiary in accordance with the definition of Material Subsidiary,
the Agent shall (and the Banks authorize the Agent to) release such Subsidiary
from its Guaranty; and, if the Ownership Interests in such Subsidiary have been
pledged to the Collateral Agent, the Agent shall (and the Banks authorize the
Agent to) direct the Collateral Agent to release or terminate the pledge of the
Ownership Interests of such Subsidiary, as requested by the Company; and, if
such Subsidiary is a Borrowing Subsidiary, the Agent shall (and the Banks
authorize the Agent to) release such Borrowing Subsidiary from this Agreement
provided no Loans to such Borrowing Subsidiary, or accrued interest thereon,
remain outstanding.

(signature pages follow)

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above.

 

GRACO INC.

By: 

     

James A. Graner

 

Chief Financial Officer and Treasurer

88 11th Avenue N.E.

Minneapolis, MN 55413

Attention: Timothy A. Stoffel, Corporate Tax Director

Telephone: (612) 623-6448

Fax: (612) 378-3595

E-mail: tstoffel@graco.com

and

Attention: Karen Gallivan

Telephone: (612) 623-6604

Fax: (612) 623-6944

E-mail: kgallivan@graco.com

 

Signature page 1 to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as Agent and a Bank

By:                                        

Title: Senior Vice President

800 Nicollet Mall

Mail Code BC-MN-H03P

Minneapolis, MN 55402

Attention: Michael J. Staloch

Telephone: (612) 303-3050

Fax: (612) 303-2265

E-mail: Michael.Staloch@usbank.com

 

Signature page 2 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Syndication Agent and a Bank

By:                                 

Title: Vice President

10 S. Dearborn St.

Mail Code: IL1-0364

Chicago, IL 60603

Attention: Suzanne Ergastolo

Telephone: (312) 325-3221

Fax: (312) 325-3239

E-mail:

 

Signature page 3 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBITS

Exhibits

 

  A

Form of Borrowing Subsidiary Agreement

 

  B

Compliance Certificate

 

  C

Guaranty

 

  D

[Reserved]

 

  E

Pledge Agreement

 

  F

Form of Legal Opinion

 

  G

Assignment and Assumption

Schedules

 

  1.1

Commitments and Percentages

 

  7.6

Litigation (Section 7.6)

 

  7.15

Subsidiaries (Section 7.15)

 

  9.6

Investments (Section 9.6)



--------------------------------------------------------------------------------

Exhibit A

FORM OF

BORROWING SUBSIDIARY AGREEMENT

                    , 20    

U.S. Bank National Association, as Agent

Attention:

Ladies and Gentlemen:

The undersigned, Graco Inc. (the “Company”), refers to the Credit Agreement
dated as of May 23, 2011 (as thereafter amended, the “Credit Agreement”), among
the Company, any Borrowing Subsidiary from time to time party thereto, the Banks
as defined therein and U.S. Bank National Association, as Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Company and                      (the “Designated Borrowing Subsidiary”)
make, on and as of the date hereof (except to the extent such representations
and warranties are by their terms limited to an earlier date), the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article VII of the Credit Agreement. The Designated Borrowing
Subsidiary agrees to be bound in all respects by the terms of the Credit
Agreement and to perform all of the obligations of a Borrowing Subsidiary
thereunder. Each reference to a Borrowing Subsidiary in the Credit Agreement
shall be deemed to include the Designated Borrowing Subsidiary.

All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in the Section 13.5 of
the Credit Agreement.

This instrument shall be construed in accordance with and governed by the laws
of the State of Minnesota and shall be subject to the consent to jurisdiction
and waiver of jury trial provisions of the Credit Agreement. Loan proceeds
should be disbursed as provided in the Credit Agreement.

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary and acceptance hereof by the Agent, the
Designated Borrowing Subsidiary shall become a Borrowing Subsidiary under the
Credit Agreement as though it were an original party thereto and shall be
entitled to borrow under the Credit Agreement upon the satisfaction of the
conditions precedent set forth in Article VI of the Credit Agreement.

 

Exh. A-1



--------------------------------------------------------------------------------

Very Truly Yours,

GRACO INC.

 

By:    

Title:

   

[DESIGNATED BORROWING SUBSIDIARY]

 

By:    

Title:

   

Accepted as of the date first above written:

U.S. BANK NATIONAL ASSOCIATION, as Agent

 

By:    

Title:

   

 

Exh. A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF COMPLIANCE CERTIFICATE]

To:

[address to each Bank]

U.S. Bank National Association, as Agent

800 Nicollet Mall

Mail Code BC-MN-H03P

Minneapolis, MN 55402

Attention:

The undersigned hereby certifies, on behalf of Graco Inc. (the “Company”) that:

(1) I am the duly elected chief financial officer of the Company;

(2) I have reviewed the terms of the Credit Agreement dated as of May 23, 2011
(as thereafter amended, the “Credit Agreement”), among the Company, any
Borrowing Subsidiary from time to time party thereto, the Banks as defined
therein and U.S. Bank National Association, as Agent and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company during the accounting period covered by the
Attachment hereto;

(3) The examination described in paragraph (2) did not disclose, and I have no
knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event which constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) during or at the end
of the accounting period covered by the Attachment hereto or as of the date of
this Certificate, except as described below (or on a separate attachment to this
Certificate). The exceptions listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Company
has taken, is taking or proposes to take, with respect to each such condition or
event are as follows:

(4) No subsidiary has become a Material Subsidiary and no Material Subsidiary
has been acquired or formed since the date of the most recent Certificate
delivered pursuant to Section 8.1(c), except as described below (or on a
separate attachment to this Certificate):

The foregoing certification, together with the computations in the Attachment
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this      day of                     ,         
pursuant to Section 8.1(c) of the Credit Agreement.

 

Exh. B-1



--------------------------------------------------------------------------------

GRACO INC.

 

By:

   

Title: 

   

 

Exh. B-2



--------------------------------------------------------------------------------

ATTACHMENT TO COMPLIANCE CERTIFICATE

AS OF                     ,          WHICH PERTAINS

TO THE PERIOD FROM                     ,         

TO                     ,         

 

Secured Indebtedness (Maximum amount: 5.00% of Consolidated Assets as of the
time specified in Section 9.8) (Section 9.8)

   $

Cash Flow Leverage Ratio (Maximum [3.25 to 1.00][3.75 to 1.00]1) (Section 9.9)

    

Interest Coverage Ratio (Minimum [2.50 to 1.00][3.0 to 1.00]2) (Section 9.10)

   to 1.0        

Consolidated Assets as of                      (determine date in accordance
with Section 9.8):

   $

Applicable Margin for Fixed LIBOR Advances:

   %

Applicable Margin for Base Rate Advances:

   %

Applicable Commitment Fee Rate (determine as provided in the definition
thereof.):

   %

Book value (net of reserves) of total assets of Subsidiaries that are not
Material Subsidiaries (determined as provided in the definition of “Material
Subsidiaries” in the Credit Agreement):

   $

 

1 Per Section 9.9, covenant levels may vary based on permitted acquisitions.
Appropriate level and permitted acquisition reference to be included.

2 Per Section 9.10, covenant levels may vary based on permitted acquisitions.
Appropriate level and permitted acquisition reference to be included.

 

Exh. B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

(Joint and Several)

FOR VALUE RECEIVED and in consideration of entry by the Banks (as defined in the
Credit Agreement) and U.S. BANK NATIONAL ASSOCIATION, as agent for the Banks (in
such capacity, together with it successors and assigns, called the “Agent”) into
that certain Credit Agreement, dated as of May 23, 2011 (as thereafter amended,
modified, extended, renewed, restated or replaced from time to time called the
“Credit Agreement”) among the Banks, the Agent, the Borrowing Subsidiaries (as
defined in the Credit Agreement) and GRACO INC., a Minnesota corporation
(hereinafter called the “Debtor”), the undersigned (the “Guarantors”) JOINTLY
AND SEVERALLY hereby unconditionally guarantee the full and prompt payment when
due, whether by acceleration or otherwise, and at all times thereafter, of all
Obligations, as defined in and determined under, the Credit Agreement, including
without limitation all future advances, all obligations to reimburse the Agent
for drawings under all Letters of Credit, and all of such Obligations that arise
after the filing of a petition by or against the Debtor under the Bankruptcy
Code, even if the obligations do not accrue or are not allowed or allowable
under the Bankruptcy Code or otherwise (all such obligations being hereinafter
collectively called the “Liabilities”), and the Guarantors further jointly and
severally agree to pay all expenses (including attorneys’ fees and legal
expenses) paid or incurred by the Banks or Agent in endeavoring to collect the
Liabilities, or any part thereof, and in enforcing this guaranty.

As additional security for the payment of all of the Liabilities and all
obligations of the Guarantors hereunder (collectively, the “Guaranty
Obligations”), each Guarantor grants to the Agent for the benefit of itself and
the Banks a security interest in, a lien on, and an express contractual right to
set off against, each deposit account and all deposit account balances, cash and
any other property of such Guarantor now or hereafter maintained with, or in the
possession of, the Agent. Upon the occurrence of any default hereunder (as
described in the immediately preceding paragraph), the Agent may: (a) refuse to
allow withdrawals from any such deposit account; (b) apply the amount of such
deposit account balances and the other assets of the Guarantors described above
to the Guaranty Obligations; and (c) offset any other obligation of the Agent
against the Guaranty Obligations; all whether or not the Guaranty Obligations
are then due or have been accelerated and all without any advance or
contemporaneous notice or demand of any kind to the Guarantor, such notice and
demand being expressly waived.

This guaranty shall in all respects be a continuing, absolute and unconditional
guaranty, and shall (subject to release by the Agent, as provided in
Section 13.16 of the Credit Agreement) remain in full force and effect
(notwithstanding, without limitation, the dissolution of any Guarantor or that
at any time or from time to time all Liabilities may have been paid in full)
until Termination Conditions (as defined in and determined under the Credit
Agreement) exist.

The Guarantors further agrees that, if at any time all or any part of any
payment theretofore applied by the Agent or the Banks to any of the Liabilities
is or must be rescinded or returned by the Agent or the Banks for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of the Debtor), such Liabilities shall, for the purposes of this
guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed

 

Exh. C-1



--------------------------------------------------------------------------------

to have continued in existence, notwithstanding such application by the Agent or
the Banks, and this guaranty shall continue to be effective or be reinstated, as
the case may be, as to such Liabilities, all as though such application by the
Agent or the Banks had not been made.

The Agent and the Banks may, from time to time, at their sole discretion and
without notice to any Guarantor, take any or all of the following actions:
(a) be granted a security interest in any property to secure any of the
Liabilities or the Guaranty Obligations, (b) retain or obtain the primary or
secondary obligation of any obligor or obligors, in addition to the Guarantors,
with respect to any of the Liabilities, (c) extend or renew for one or more
periods (whether or not longer than the original period), alter or exchange any
of the Liabilities, or release or compromise any obligation of any nature of any
other obligor with respect to any of the Liabilities, (d) release its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Liabilities or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any other obligor with respect to any such
property, and (e) resort to any Guarantor for payment of any of the Liabilities,
whether or not the Agent and the Banks (i) shall have resorted to any property
securing any of the Liabilities or (ii) shall have proceeded against any other
obligor primarily or secondarily obligated with respect to any of the
Liabilities including without limitation any other Guarantor (all of the actions
referred to in preceding clauses (i) and (ii) being hereby expressly waived by
each Guarantor).

Any amounts received by the Agent and the Banks from whatsoever source on
account of the Liabilities may be applied by it toward the payment of such of
the Liabilities, and in such order of application, as the Agent may from time to
time elect.

Until Termination Conditions exist, no payment made by or for the account of the
Guarantors pursuant to this guaranty shall entitle the Guarantors by subrogation
or otherwise to any payment by the Debtor or from or out of any property of the
Debtor and the Guarantors shall not exercise any right or remedy against the
Debtor or any property of the Debtor by reason of any performance by the
Guarantors of this guaranty.

The Guarantors hereby expressly waive: (a) notice of the acceptance by the Agent
or the Banks of this guaranty, (b) notice of the existence or creation or
non-payment of all or any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, and (d) all diligence in
collection or protection of or realization upon the Liabilities or any part
thereof, any obligation hereunder, or any security for, or guaranty of, any of
the foregoing.

Notwithstanding any other provision hereof, the obligation of each Guarantor on
this guaranty is limited to the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
without this guaranty being held to be avoidable or unenforceable. Each
Guarantor acknowledges and agrees that Obligations may be created and continued
in any amount, without affecting or impairing the liability of such Guarantor
hereunder, and Agent and the Banks may pay (or allow for the payment of)
Obligations out of any sums received by or available to the Agent or the Banks
on account of Obligations from the Debtor, the Borrowing Subsidiaries, any other
Guarantor or any other

 

Exh. C-2



--------------------------------------------------------------------------------

Person (except the Guarantor), from the properties of the Debtor, the Borrowing
Subsidiaries, any other Guarantor or such other Persons, out of collateral
security or from any other source and such payment (or allowance) shall not
reduce, affect or impair the liability of such Guarantor hereunder. The
liability of each Guarantor shall be a continuing liability and shall not be
affected by (nor shall anything herein contained be deemed a limitation upon)
the amount of credit which may be extended to the Debtor or the Borrowing
Subsidiaries, the number of transactions with the Debtor or the Borrowing
Subsidiaries, repayments by the Debtor, the Borrowing Subsidiaries or any other
Guarantor, or the allocation by the Agent of repayments by the Debtor or the
Borrowing Subsidiaries, it being the understanding of such Guarantor that,
subject to the provisions of Section 13.16 of the Credit Agreement, such
Guarantor’s liability shall continue hereunder until Termination Conditions (as
defined in and determined under the Credit Agreement) exist. To the extent that
any payment to, or realization by, the Agent or the Banks on the Guarantied
Obligations exceeds the limitations of this paragraph as to any Guarantor and is
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this guaranty as limited
shall in all events remain in full force and effect and be fully enforceable
against each Guarantor. This paragraph is intended solely to preserve the rights
of the Agent hereunder against each Guarantor and neither any Guarantor, the
Debtor, any Borrowing Subsidiary, any other Guarantor of the Obligations nor any
Person shall have any right, claim or defense under this paragraph that would
not otherwise be available under applicable insolvency laws. “Person” shall have
the meaning set forth in the Credit Agreement.

Each Bank may from time to time without notice to the Guarantors, assign or
transfer, in accordance with the terms of the Credit Agreement, its Percentage
(as defined in the Credit Agreement) of any or all of the Liabilities or any
interest therein; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof in accordance with the terms of the
Credit Agreement, such Liabilities shall be and remain Liabilities for the
purposes of this guaranty, and each and every immediate and successive permitted
assignee or transferee of any of the Liabilities or of any interest therein
shall, to the extent of the interest of such assignee or transferee in the
Liabilities, be entitled to the benefits of this guaranty to the same extent as
if such assignee or transferee were such Bank.

Unless the Agent shall otherwise consent in writing, the Agent shall have the
sole right to enforce this Guaranty, as Agent as provided in the Credit
Agreement, for the benefit of the Agent and the Banks (including any transferee,
as provided in the prior paragraph).

Each Guarantor hereby warrants to the Agent and the Banks that such Guarantor
now has, and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Debtor. Neither
the Agent nor the Bank shall have any duty or responsibility to provide the
Guarantors with any credit or other information concerning the affairs,
financial condition or business of the Debtor which may come into the Agent’s or
the Bank’s possession.

No delay on the part of the Agent or any Bank in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Agent or any Bank of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right

 

Exh. C-3



--------------------------------------------------------------------------------

or remedy; nor shall any modification or waiver of any of the provisions of this
guaranty be binding upon the Agent or any Bank except as expressly set forth in
a writing duly signed and delivered on behalf of the Agent and (except in the
case of a release required by Section 13.16 of the Credit Agreement) the
Required Banks (as defined in the Credit Agreement). No action of the Agent or
the Banks permitted hereunder shall in any way affect or impair the rights of
the Agent or the Banks and the obligations of the Guarantors under this
guaranty. For the purposes of this guaranty, Liabilities shall include all
obligations of the Debtor to the Agent or the Banks specified as Liabilities,
notwithstanding any right or power of the Debtor or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any such
obligation, and no such claim or defense shall affect or impair the obligations
of the Guarantors hereunder, and shall specifically include, without limitation,
any and all interest, fees or commissions included in the Liabilities and
accruing or payable after the commencement of any bankruptcy or insolvency
proceedings, notwithstanding any provision or rule of law which might restrict
the rights of the Bank to collect such obligations from the Debtor. The
obligations of the Guarantors under this guaranty shall be absolute and
unconditional irrespective of any circumstance whatsoever which might constitute
a legal or equitable discharge or defense of any Guarantor. The Guarantors
hereby acknowledge that there are no conditions to the effectiveness of this
guaranty.

This guaranty shall be binding upon each Guarantor, and upon the successors and
assigns of each Guarantor.

Wherever possible, each provision of this guaranty shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this guaranty.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

THE AGENT AND THE BANKS (BY ACCEPTING THIS GUARANTY) AND THE GUARANTORS HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

AT THE OPTION OF THE AGENT, THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT
OR MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE
GUARANTORS CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVE ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY GUARANTOR
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE

 

Exh. C-4



--------------------------------------------------------------------------------

UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS GUARANTY, THE AGENT, AT ITS OPTION, SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

(signature page follows)

 

Exh. C-5



--------------------------------------------------------------------------------

SIGNED AND DELIVERED as of                     , 2011.

GRACO OHIO INC.

 

By:

   

James A. Graner

Chief Financial Officer and Treasurer

GRACO MINNESOTA INC.

 

By:

   

James A. Graner

Chief Financial Officer and Treasurer

GRACO HOLDINGS INC.

 

By:

   

James A. Graner

Chief Financial Officer and Treasurer

 

Signature page to Guaranty



--------------------------------------------------------------------------------

Exhibit E

FORM OF PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of May 23, 2011, is made and
given by GRACO INC., a corporation organized under the laws of the State of
Minnesota (the “Pledgor”) to U.S. BANK NATIONAL ASSOCIATION as Collateral Agent
(in such capacity, and together with any successors in such capacity, the
“Secured Party”) for the banks (the “Banks”) from time to time party to the
Credit Agreement defined below and the noteholders (the “Noteholders” and
collectively with the Banks, the “Creditors”) from time to time holding notes
issued under the Note Purchase Agreements defined below.

RECITALS

A.        Graco Inc., a Minnesota corporation (the “Borrower”), the Borrowing
Subsidiaries from time to time party thereto, the Banks (as named therein from
time to time) and U.S. Bank National Association, as Agent, have entered into a
Credit Agreement dated as of May 23, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which the Banks have agreed to extend to the Borrower certain credit
accommodations, including loan and letter of credit facilities.

B.        The Borrower and the Noteholders named in the Purchaser Schedule
attached thereto have entered into a Note Agreement dated as of March 11, 2011
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “March 11, 2011 Note Purchase Agreement”).

C.        It is contemplated that the Borrower will enter into a Note Agreement
with one or more affiliates of The Prudential Insurance Company of America as
Noteholders named in the Purchaser Schedule attached thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Additional Note Purchase Agreement”, together with the March 2011 Note
Agreement, the “Note Purchase Agreements”, and together with the Credit
Agreement and the agreements, documents and instruments delivered in connection
with any or all of the foregoing (as each may be amended, restated, supplemented
or otherwise modified from time to time), the “Senior Indebtedness Documents”).

D.        The Agent, the Secured Party and the Noteholders have entered into an
Intercreditor and Collateral Agency Agreement dated as of May 6, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), pursuant to which the Secured Party has
been appointed Collateral Agent.

E.        The Pledgor is the owner of the stock or other ownership or membership
interests (the “Pledged Interests”) described in Schedule I hereto issued by the
issuers named thereon. The Pledgor may own stock or other ownership or
membership interests in such issuers in excess of the percentage set forth on
Schedule I, but the term “Pledged Interests” shall be limited to the percentage
of stock or other ownership or membership interest listed on Schedule I, and all
assets described in Sections 2(b) and (c) hereof consistent therewith.



--------------------------------------------------------------------------------

F.        It is a term and condition of the Senior Indebtedness Documents that
Pledgor enter into this Agreement and grant the security interests and pledges
provided herein.

G.        The Pledgor finds it advantageous, desirable and in the best interests
of the Pledgor to comply with the requirement that this Agreement be executed
and delivered to the Secured Party.

H.        The relative rights and priorities of the Creditors in respect of the
Collateral (as defined below) are governed by the Intercreditor Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Creditors to continue to extend credit accommodations to the Borrower, the
Pledgor hereby agrees with the Secured Party for the benefit of the Secured
Party (on behalf of the Creditors) as follows:

Section 1.        Defined Terms. As used in this Agreement, the following terms
shall have the meanings indicated:

“Collateral” shall have the meaning given to such term in Section 2.

“Event of Default” shall have the meaning given to such term in the
Intercreditor Agreement.

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

“Permitted Lien” shall have the meaning given to such term in Section 4(a).

“Pledged Interests” shall have the meaning given to such term in the Recitals.

“Secured Obligations” shall mean all of the “Obligations” under and as defined
in the Credit Agreement and all of the obligations owing to the Noteholders
under the Note Purchase Agreements, including, without limitation, all of the
“Obligations” under and as defined in the Intercreditor Agreement.

“Security Interest” shall have the meaning given to such term in Section 2.

(a)        Terms Defined in Uniform Commercial Code. All other terms used in
this Agreement that are not specifically defined herein or the definitions of
which are not incorporated herein by reference shall have the meaning assigned
to such terms in Article 9 of the Uniform Commercial Code as adopted in the
State of Minnesota.

(b)        Singular/Plural, Etc. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular,
the plural and “or” has the inclusive meaning represented by the phrase
“and/or.” The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The words “hereof,” “herein,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a

 

Exh. E-2



--------------------------------------------------------------------------------

whole and not to any particular provision of this Agreement. References to
Sections are references to Sections in this Agreement unless otherwise provided.

Section 2.        Pledge. As security for the payment and performance of all of
the Secured Obligations, the Pledgor hereby pledges to the Secured Party for the
benefit of the Secured Party and the Creditors and grants to the Secured Party
for the benefit of the Secured Party and the Creditors a security interest (the
“Security Interest”) in the following, including any securities account
containing a securities entitlement with respect to the following (the
“Collateral”):

(a)        The Pledged Interests and the certificates representing the Pledged
Interests, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Interests.

(b)        All additional shares of stock or ownership or membership interests
of any issuer of the Pledged Interests from time to time acquired by the Pledgor
in any manner in exchange for, as a dividend on, as a result of stock splits or
combinations or otherwise in connection with the initial Pledged Interests, and
the certificates representing such additional shares of stock or ownership or
membership interests, and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares of stock or ownership or membership
interests.

(c)        All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).

Section 3.        Delivery of Collateral. All certificates and instruments
representing or evidencing the Pledged Interests shall be delivered to the
Secured Party contemporaneously with the execution of this Agreement. All
certificates and instruments representing or evidencing Collateral received by
the Pledgor after the execution of this Agreement shall be delivered to the
Secured Party promptly upon the Pledgor’s receipt thereof. All such certificates
and instruments shall be held by or on behalf of the Secured Party pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Secured Party. With respect
to all Pledged Interests consisting of uncertificated securities, book-entry
securities or securities entitlements, the Pledgor shall either (a) execute and
deliver, and cause any necessary issuers or securities intermediaries to execute
and deliver, control agreements in form and substance reasonably satisfactory to
the Secured Party covering such Pledged Interests, or (b) cause such Pledged
Interests to be transferred into the name of the Secured Party. The Secured
Party shall have the right at any time, when an Event of Default has occurred
and is continuing, to cause any or all of the Collateral to be transferred of
record into the name of the Secured Party or its nominee for the benefit of the
Creditors (but subject to the rights of the Pledgor under Section 6) and to
exchange certificates representing or evidencing Collateral for certificates of
smaller or larger denominations. If the Collateral is in the possession of a
bailee, the Pledgor will join with the Secured Party in notifying the bailee of
the interest of the Secured Party and in obtaining from the bailee an
acknowledgment that it hold the Collateral for the benefit of the Secured Party.

 

Exh. E-3



--------------------------------------------------------------------------------

Section 4.        Certain Warranties and Covenants. The Pledgor makes the
following warranties and covenants:

(a)        The Pledgor has title to the Pledged Interests and will have title to
each other item of Collateral hereafter acquired, free of all Liens except the
Security Interest and liens permitted by the Senior Indebtedness Documents or
that arise by operation of law (“Permitted Liens”). As of the date of this
Agreement, the Pledgor is unaware of the existence of any such liens arising by
operation of law.

(b)        The Pledgor has full corporate power and authority to execute this
Agreement, to perform the Pledgor’s obligations hereunder and to subject the
Collateral to the Security Interest created hereby.

(c)        No financing statement covering all or any part of the Collateral is
on file in any public office (except for any financing statements filed by the
Secured Party or as permitted by the Intercreditor Agreement).

(d)        The Pledged Interests have been duly authorized and validly issued by
the issuer thereof and are fully paid and non-assessable. The certificates
representing the Pledged Interests are genuine.

(e)        The Pledged Interests constitute the percentage of the issued and
outstanding member interests of the respective issuers thereof indicated on
Schedule I (if any such percentage is so indicated).

Section 5.        Further Assurances. The Pledgor agrees that at any time and
from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action that may be necessary or that the Secured Party may reasonably request,
in order to perfect and protect the Security Interest or to enable the Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral (but any failure to request or assure that the Pledgor execute
and deliver such instruments or documents or to take such action shall not
affect or impair the validity, sufficiency or enforceability of this Agreement
and the Security Interest, regardless of whether any such item was or was not
executed and delivered or action taken in a similar context or on a prior
occasion).

Section 6.        Voting Rights; Dividends; Etc.

(a)        Subject to paragraph (d) of this Section 6, the Pledgor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Interests or any other stock or
member interests that becomes part of the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the other Senior
Indebtedness Documents.

 

Exh. E-4



--------------------------------------------------------------------------------

(b)        Subject to paragraph (e) of this Section 6 and Section 3 hereof, the
Pledgor shall be entitled to receive, retain, and use in any manner not
prohibited by the Senior Indebtedness Documents any and all interest and
dividends paid in respect of the Collateral.

(c)        The Secured Party shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
Section 6(a) hereof and to receive the dividends and interest that it is
authorized to receive and retain pursuant to Section 6(b) hereof.

(d)        Upon the occurrence and during the continuance of any Event of
Default, the Secured Party shall have the right in its sole discretion, and the
Pledgor shall execute and deliver all such proxies and other instruments as may
be necessary or appropriate to give effect to such right, to terminate all
rights of the Pledgor to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 6(a) hereof, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise or refrain
from exercising such voting and other consensual rights; provided, however, that
the Secured Party shall not be deemed to possess or have control over any voting
rights with respect to any Collateral unless and until the Secured Party has
given written notice to the Pledgor that any further exercise of such voting
rights by the Pledgor is prohibited and that the Secured Party and/or its
assigns will henceforth exercise such voting rights; and provided, further, that
neither the registration of any item of Collateral in the Secured Party’s name
nor the exercise of any voting rights with respect thereto shall be deemed to
constitute a retention by the Secured Party of any such Collateral in
satisfaction of the Secured Obligations or any part thereof.

(e)        Upon the occurrence and during the continuance of any Event of
Default following written notice from the Secured Party to the Pledgor of
revocation of the Pledgor’s rights under Section 6(b) hereof (provided that no
such notice shall be required in the case of an Event of Default under
Section 10.1(e) or (f) of the Credit Agreement or Section 7A(viii), (ix) or
(x) of the Note Purchase Agreements):

  (i)        all rights of the Pledgor to receive the dividends and interest
that it would otherwise be authorized to receive and retain pursuant to
Section 6(b) hereof shall cease, and all such rights shall thereupon become
vested in the Secured Party who shall thereupon have the sole right to receive
and hold such dividends as Collateral, and

  (ii)      all payments of interest and dividends that are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 6(e) shall
be received in trust for the benefit of the Secured Party, shall be segregated
from other funds of the Pledgor and shall be forthwith paid over to the Secured
Party as Collateral in the same form as so received (with any necessary
endorsement).

Section 7.        Transfers and Other Liens; Additional Member Interests.

 

Exh. E-5



--------------------------------------------------------------------------------

(a)        Except as may be permitted by the Senior Indebtedness Documents, the
Pledgor agrees that it will not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral, or (ii) create or permit to exist any Lien, upon or with respect
to any of the Collateral other than Permitted Liens to the extent that the
holder thereof shall not be seeking enforcement thereof in any way.

(b)        The Pledgor agrees that it will (i) cause each issuer of the Pledged
Interests not to issue any additional stock or member interests that would cause
the percentage of all such stock or membership interest represented by the
Pledged Interests to be less than such percentage as of the date of this
Agreement, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional shares of stock or member
interests or other securities of each issuer of the Pledged Interests issued to
or received by the Pledgor, provided, that at no time shall the Pledged
Interests be required to exceed, on a percentage basis, 65% of all outstanding
stock or membership interest of any issuer.

Section 8.        Secured Party Appointed Attorney-in-Fact. As additional
security for the Secured Obligations, the Pledgor hereby irrevocably appoints
the Secured Party the Pledgor’s attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise,
from time to time in the Secured Party’s good-faith discretion, to take any
action and to execute any instrument that the Secured Party may reasonably
believe necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of the Pledgor under Section 6 hereof), in a manner
consistent with the terms hereof, including, without limitation, to receive,
indorse and collect all instruments made payable to the Pledgor representing any
dividend or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same.

Section 9.        Secured Party May Perform. The Pledgor hereby authorizes the
Secured Party to file financing statements with respect to the Collateral. The
Pledgor irrevocably waives any right to notice of any such filing. If the
Pledgor fails to perform any agreement contained herein, the Secured Party may
itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Secured Party incurred in connection therewith shall be payable
by the Pledgor under Section 13 hereof.

Section 10.        The Secured Party’s Duties. The powers conferred on the
Secured Party hereunder are solely to protect its and the Creditors’ interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. The Secured Party shall be deemed to have exercised reasonable care in
the safekeeping of any Collateral in its possession if such Collateral is
accorded treatment substantially equal to the safekeeping which the Secured
Party accords its own property of like kind. Except for the safekeeping of any
Collateral in its possession and the accounting for monies and for other
properties actually received by it hereunder, neither the Secured Party nor any
Creditor shall have any duty, as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Secured Party or
any Creditor has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral. The Secured Party will take action in
the nature of exchanges, conversions, redemption, tenders and the like requested
in writing by the Pledgor with respect to any of the

 

Exh. E-6



--------------------------------------------------------------------------------

Collateral in the Secured Party’s possession if the Secured Party in its
reasonable judgment determines that such action will not impair the Security
Interest or the value of the Collateral, but a failure of the Secured Party to
comply with any such request shall not of itself be deemed a failure to exercise
reasonable care.

Section 11.        Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

(a)        The Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under Article 9
of the Uniform Commercial Code as adopted in the State of Minnesota (the “Code”)
in effect at that time, and may, without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange, broker’s board or at any of the Secured Party’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Secured Party may reasonably believe are commercially reasonable.
The Secured Party agrees to give at least ten days’ prior notice to the Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made, and the Pledgor agrees that such notice shall constitute
reasonable notification. The Secured Party shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Pledgor hereby
waives all requirements of law, if any, relating to the marshalling of assets
which would be applicable in connection with the enforcement by the Secured
Party of its remedies hereunder, absent this waiver. The Secured Party may
disclaim warranties of title and possession and the like.

(b)        The Secured Party may notify any Person obligated on any of the
Collateral that the same has been assigned or transferred to the Secured Party
and that the same should be performed as requested by, or paid directly to, the
Secured Party, as the case may be. The Pledgor shall join in giving such notice,
if the Secured Party so requests. The Secured Party may, in the Secured Party’s
name or in the Pledgor’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Person.

(c)        Any cash held by the Secured Party as Collateral and all cash
proceeds received by the Secured Party in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Secured Party, be held by the Secured Party as collateral for,
or then or at any time thereafter be applied in whole or in part by the Secured
Party against, all or any part of the Secured Obligations (including any
expenses of the Secured Party payable pursuant to Section 13 hereof).

Section 12.        Waiver of Certain Claims. The Pledgor acknowledges that
because of present or future circumstances, a question may arise under the
Securities Act of 1933, as from time to time amended (the “Securities Act”),
with respect to any disposition of the Collateral permitted hereunder. The
Pledgor understands that compliance with the Securities Act may very

 

Exh. E-7



--------------------------------------------------------------------------------

strictly limit the course of conduct of the Secured Party if the Secured Party
were to attempt to dispose of all or any portion of the Collateral and may also
limit the extent to which or the manner in which any subsequent transferee of
the Collateral or any portion thereof may dispose of the same. There may be
other legal restrictions or limitations affecting the Secured Party in any
attempt to dispose of all or any portion of the Collateral under the applicable
Blue Sky or other securities laws or similar laws analogous in purpose or
effect. The Secured Party may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such Collateral for their own account for investment
only and not to engage in a distribution or resale thereof. The Pledgor agrees
that the Secured Party shall not incur any liability, and any liability of the
Pledgor for any deficiency shall not be impaired, as a result of the sale of the
Collateral or any portion thereof at any such private sale in a manner that the
Secured Party reasonably believes is commercially reasonable (within the meaning
of Section 9-627 of the Uniform Commercial Code as adopted in the State of
Minnesota). The Pledgor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Collateral may have
been sold at such sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Secured Obligations,
even if the Secured Party shall accept the first offer received and does not
offer any portion of the Collateral to more than one possible purchaser. The
Pledgor further agrees that the Secured Party has no obligation to delay sale of
any Collateral for the period of time necessary to permit the issuer of such
Collateral to qualify or register such Collateral for public sale under the
Securities Act, applicable Blue Sky laws and other applicable state and federal
securities laws, even if said issuer would agree to do so. Without limiting the
generality of the foregoing, the provisions of this Section would apply if, for
example, the Secured Party were to place all or any portion of the Collateral
for private placement by an investment banking firm, or if such investment
banking firm purchased all or any portion of the Collateral for its own account,
or if the Secured Party placed all or any portion of the Collateral privately
with a purchaser or purchasers.

Section 13.        Costs and Expenses; Indemnity. The Pledgor will pay or
reimburse the Secured Party on demand for all reasonable out-of-pocket expenses
(including in each case all filing and recording fees and taxes and all
reasonable fees and expenses of counsel and of any experts and agents) incurred
by the Secured Party in connection with the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest and the
preparation, administration, continuance, amendment or enforcement of this
Agreement, and all such costs and expenses shall be part of the Secured
Obligations secured by the Security Interest. The Pledgor shall indemnify and
hold the Secured Party and each Creditor harmless from and against any and all
claims, losses and liabilities (including reasonable attorneys’ fees) growing
out of or resulting from this Agreement (including enforcement of this
Agreement) or the Secured Party’s actions pursuant hereto, except claims, losses
or liabilities resulting from the Secured Party’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Any liability of the Pledgor to indemnify and hold the Secured
Party and each Creditor harmless pursuant to the preceding sentence shall be
part of the Secured Obligations secured by the Security Interest. The
obligations of the Pledgor under this Section shall survive any termination of
this Agreement.

 

Exh. E-8



--------------------------------------------------------------------------------

Section 14.        Waivers and Amendments; Remedies. This Agreement can be
waived, modified, amended, terminated or discharged, and the Security Interest
can be released, only explicitly in a writing signed by the Secured Party and
the Pledgor. A waiver so signed shall be effective only in the specific instance
and for the specific purpose given. Mere delay or failure to act shall not
preclude the exercise or enforcement of any rights and remedies available to the
Secured Party. All rights and remedies of the Secured Party shall be cumulative
and may be exercised singly in any order or sequence, or concurrently, at the
Secured Party’s option, and the exercise or enforcement of any such right or
remedy shall neither be a condition to nor bar the exercise or enforcement of
any other.

Section 15.        Notices. Any notice or other communication to any party in
connection with this Agreement shall be sent as provided in the Intercreditor
Agreement.

Section 16.        Pledgor Acknowledgments. The Pledgor hereby acknowledges that
(a) the Pledgor has been advised by counsel in the negotiation, execution and
delivery of this Agreement, (b) the Secured Party has no fiduciary relationship
to the Pledgor, the relationship being solely that of debtor and creditor, and
(c) no joint venture exists between the Pledgor and the Secured Party.

Section 17.        Continuing Security Interest; Assignments under Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) subject to release by the Secured Party as provided in
Section 13.16 of the Credit Agreement and Section 11V of the Note Purchase
Agreements, remain in full force and effect until Termination Conditions (as
defined in and determined under the Credit Agreement) and conditions for
termination under the Note Purchase Agreements exist, (b) be binding upon the
Pledgor, its successors and assigns, and (c) inure, together with the rights and
remedies of the Secured Party hereunder, to the benefit of, and be enforceable
by, the Secured Party and its successors and permitted transferees and assigns.
Without limiting the generality of the foregoing clause (c), the Secured Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Senior Indebtedness Documents to any other Person to the
extent and in the manner provided in the Senior Indebtedness Documents, and may
similarly transfer all or any portion of its rights under this Agreement to such
Persons.

Section 18.        Termination of Security Interest. At such time as Termination
Conditions (as defined in and determined under the Credit Agreement) and
conditions for termination under the Note Purchase Agreements exist, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Pledgor. Upon any such termination, the Secured
Party will return to the Pledgor such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof and execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination. Any reversion or return of the Collateral upon
termination of this Agreement and any instruments of transfer or termination
shall be at the expense of the Pledgor and shall be without warranty by, or
recourse on, the Secured Party. As used in this Section, “Pledgor” includes any
assigns of Pledgor, any Person holding a subordinate security interest in any
part of the Collateral or whoever else may be lawfully entitled to any part of
the Collateral.

 

Exh. E-9



--------------------------------------------------------------------------------

Section 19.        Governing Law and Construction. THE VALIDITY, CONSTRUCTION
AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF MINNESOTA; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO CONFLICT OF
LAWS PRINCIPLES OF THE STATE OF MINNESOTA, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF MINNESOTA. Whenever possible,
each provision of this Agreement and any other statement, instrument or
transaction contemplated hereby or relating hereto shall be interpreted in such
manner as to be effective and valid under such applicable law, but, if any
provision of this Agreement or any other statement, instrument or transaction
contemplated hereby or relating hereto shall be held to be prohibited or invalid
under such applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement or any other
statement, instrument or transaction contemplated hereby or relating hereto.

Section 20.        Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY,
THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE PLEDGOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY
AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 21.        Waiver of Jury Trial. EACH OF THE PLEDGOR AND THE SECURED
PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Exh. E-10



--------------------------------------------------------------------------------

Section 22.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by e-mail transmission of a PDF or similar copy shall
be equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart signature page to this
Agreement by facsimile or by e-mail transmission shall also deliver an original
executed counterpart of this Agreement, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Agreement.

Section 23.        General. All representations and warranties contained in this
Agreement or in any other agreement between the Pledgor and the Secured Party
shall survive the execution, delivery and performance of this Agreement and the
creation and payment of the Secured Obligations. The Pledgor waives notice of
the acceptance of this Agreement by the Secured Party. Captions in this
Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.

Section 24.        Collateral Agent. U.S. Bank National Association, in its
capacity as Secured Party, has been appointed collateral agent for the Creditors
hereunder pursuant to the Intercreditor Agreement. It is expressly understood
and agreed by the parties to this Agreement that any authority conferred upon
the Secured Party hereunder is subject to the terms of the delegation of
authority made by the Creditors to the Secured Party pursuant to the
Intercreditor Agreement, and that the Secured Party has agreed to act (and any
successor Secured Party shall act) as such hereunder only on the express
conditions contained in such Section 2. Any successor Secured Party appointed
pursuant to the Intercreditor Agreement shall be entitled to all the rights,
interests and benefits of the Secured Party hereunder. For the avoidance of
doubt, each Pledgor hereby acknowledges and agrees that it is not a third-party
beneficiary of, nor has any rights under, the Intercreditor Agreement. If the
Secured Party or any Creditor shall violate the terms of the Intercreditor
Agreement, each Pledgor agrees, by its execution and delivery hereof, that it
shall not use such violation as a defense to any enforcement by any such party
against such Pledgor nor assert such violation as a counterclaim or basis for
setoff or recoupment against any such party. No such violation shall limit or
impair the rights of the Secured Party or any Creditor hereunder.

(signature page follows)

 

Exh. E-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

PLEDGOR:

GRACO INC.

 

By: 

     

James A. Graner

  Chief Financial Officer and Treasurer

Address for Pledgor:

88 11th Avenue N.E.

Minneapolis, MN 55413

Attention: Timothy Stoffel, Corporate Tax Director

Telephone: (612) 623-        

Fax: (612)         -        

and

Attention: Karen Gallivan

Telephone: (612) 623-6604

Fax: (612) 623-6944

Accepted:

U.S. BANK NATIONAL ASSOCIATION,

Secured Party

 

By:

   

Title: 

   

Address for Secured Party:

800 Nicollet Mall

Mail Code BC-MN-H03P

Minneapolis, MN 55402

Fax Number: (612) 303-2265

 

Signature page to Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO

PLEDGE AGREEMENT

GRACO INC.

PLEDGED INTERESTS

 

Issuer:

 

  

Graco K.K.

 

Jurisdiction of Organization:

 

  

Japan

 

Type of Interest:

 

  

Common Stock

 

Percentage Ownership:

 

  

65.00%

 

Certificate No(s).:

  

2B-001 through 2B-009; 3A-001 through 3A-008; 4A-001 through 4A-0034

 

Number of Units/Shares:

 

  

429,000

 

Issuer:

 

  

Graco Korea Inc.

 

Jurisdiction of Organization:

 

  

Korea

 

Type of Interest:

 

  

Common Stock

 

Percentage Ownership:

 

  

65.00%

 

Certificate No(s).:

  

10,000-1 through 10,000-8; 1000-01; 100-1 through 100-5

 

Number of Units/Shares:

 

  

81,500

 

Issuer:

 

  

Graco N.V.

 

Jurisdiction of Organization:

 

  

Belgium

 

Type of Interest:

 

  

Uncertificated Common Stock

 

Percentage Ownership:

 

  

65.00%

 

Certificate No(s).:

 

  

N/A

 

Number of Units/Shares:

 

  

655,301

 



--------------------------------------------------------------------------------

EXHIBIT F

Form of General Counsel’s Opinion

May 23, 2011

To: The Agent and Banks party on the date hereof to the Credit Agreement
described below

Ladies and Gentlemen:

I am General Counsel of Graco Inc., a Minnesota corporation (the “Company” and,
together with each of its Domestic Subsidiaries who are Guarantors, collectively
the “Loan Parties” and individually, a “Loan Party”). I am delivering to you
this opinion letter upon which you may rely in connection with the Credit
Agreement, dated as of the date hereof, among the Company, the Borrowing
Subsidiaries, as defined therein, the Banks, as defined therein, and U.S. Bank
National Association, as Agent (the “Credit Agreement”), the other Loan
Documents described therein which are being entered into by any of the Loan
Parties concurrently therewith (together with the Credit Agreement, the “Loan
Documents”), and the transactions contemplated thereby. Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

I, as General Counsel for the Company, have made or caused to be made such
factual inquiries, and have examined or caused to be examined such questions of
law, as I have considered necessary or appropriate for purposes of this opinion
letter. In connection with such examination, I have reviewed originals or
facsimile or electronic copies of the following documents, each, to the extent
applicable, dated as of the date hereof:

(i)        the Credit Agreement;

(ii)      the Notes;

(iii)     the Guaranty;

(iv)     the Pledge Agreement;

(v)      the Intercreditor Agreement; and

(vi)     the Fee Letters.

The documents referred to in clauses (i) through (vi) above are hereinafter
collectively called the “Loan Documents” and individually called a “Loan
Document”.

Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, I advise you that, in my opinion:

(1)        Each of the Company, Graco Minnesota Inc. and Graco Holdings Inc.
(together with Graco Minnesota Inc., the “Minnesota Guarantors”) is a
corporation validly existing and in

 

Exh. F-1



--------------------------------------------------------------------------------

good standing under the laws of the State of Minnesota. Each of the other Loan
Parties is a corporation validly existing and in good standing under the laws of
its jurisdiction of incorporation.

(2)        Each of the Company and each of the Minnesota Guarantors has full
corporate power and authority to own and operate its properties and assets,
carry on its business as presently conducted, and enter into and perform its
obligations under the Loan Documents to which it is a party.

(3)        The execution and delivery by each of the Company and each of the
Minnesota Guarantors of each of the Loan Documents to which it is a party, the
performance by each of the Company and each of the Minnesota Guarantors of its
obligations thereunder, and, in the case of the Company, the borrowing by it
under the Credit Agreement, have been duly authorized by all necessary corporate
action on the part of such Loan Party, and the Loan Documents to which either
the Company or a Minnesota Guarantor is a party have been duly executed and
delivered on behalf of such Loan Party.

(4)        There is no provision in any Loan Party’s Organizational Documents,
or in any material indenture, mortgage, contract or agreement to which any Loan
Party is a party or by which it or its properties may be bound and of which I
have Actual Knowledge, or in any writ, order or decision of any court or
governmental instrumentality binding on any Loan Party and of which I have
Actual Knowledge, which would be contravened by the execution and delivery by
such Loan Party of the Loan Documents to which it is a party, nor do any of the
foregoing prohibit such Loan Party’s performance of any obligation of such Loan
Party contained therein. There is no provision in any statute, rule or
regulation of the United States of America or the State of Minnesota applicable
to any Loan Party which would be contravened by the execution and delivery by
such Loan Party of the Loan Documents to which it is a party, nor do any of the
foregoing prohibit such Loan Party’s performance of any obligation of such Loan
Party contained therein.

(5)        To my Actual Knowledge, except as described in Schedule 7.6 to the
Credit Agreement, there are no actions, suits or proceedings pending or
threatened against any Loan Party before any court or arbitrator or by or before
any administrative agency which are reasonably likely to constitute an Adverse
Event.

(6)        The Company is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).

ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS

In rendering the foregoing opinions, I wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:

 

  A.

I have relied solely on certificates of public officials as to the opinions set
forth in paragraph (1) above regarding valid existence and good standing, and
such opinions are given as of the respective dates of such certificates. As to
certain relevant facts, I have relied on representations made by the Loan
Parties in the

 

Exh. F-2



--------------------------------------------------------------------------------

 

Loan Documents, the assumptions set forth below, and certificates of officers of
the Loan Parties reasonably believed by me to be appropriate sources of
information, as to the accuracy of factual matters, in each case without
independent verification thereof or other investigation; provided, however, that
I have no Actual Knowledge concerning the factual matters upon which reliance is
placed which would render such reliance unreasonable. For purposes hereof, the
term “Actual Knowledge” means the conscious awareness by me at the time this
opinion letter is delivered of facts or other information without any other
investigation.

 

  B. This opinion letter is limited to the laws of the State of Minnesota and
the federal laws of the United States of America.

 

  C. I have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of any Loan Party have sufficient
legal capacity to enter into and perform the transaction or to carry out their
role in it; (ii) each document submitted to me for review is accurate and
complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine; (iii) there are no agreements or understandings
among the parties, written or oral, and there is no usage of trade or course of
prior dealing among the parties that would, in either case, define, supplement
or qualify the terms of any of the Loan Documents; (iv) all statutes, judicial
and administrative decisions, and rules and regulations of governmental
agencies, constituting the law of any relevant jurisdiction are generally
available (i.e., in terms of access and distribution following publication or
other release) to lawyers practicing in such jurisdiction, and are in a format
that makes legal research reasonably feasible; (v) the constitutionality or
validity of a relevant statute, rule, regulation or agency action is not at
issue unless a reported decision in the relevant jurisdiction has specifically
addressed but not resolved, or has established, its unconstitutionality or
invalidity; (vi) documents reviewed by me (including the Loan Documents) would
be enforced as written and would be interpreted in accordance with the laws of
the State of Minnesota; (vii) each Loan Party will obtain all permits and
governmental approvals required in the future, and will make all filings and
take all actions similarly required, relevant to subsequent consummation of the
transactions contemplated by the Loan Documents or performance of the Loan
Documents; (viii) no Loan Party will in the future take any discretionary action
(including a decision not to act) permitted under the Loan Documents that would
result in a violation of law or constitute a breach or default under any other
agreement or court order; and (ix) all parties to the transaction will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Loan Documents.

 

  D. The opinions expressed above are limited to the specific issues addressed
and to laws existing on the date hereof. By rendering my opinions, I do not
undertake to advise you with respect to any other matter or of any change in
such laws or in the interpretation thereof which may occur after the date
hereof.

 

Exh. F-3



--------------------------------------------------------------------------------

  E. I express no opinions as to the effect of any document or instrument that
is not itself a Loan Document, notwithstanding any provision in a Loan Document
requiring that any Loan Party perform or cause any other Person to perform its
obligations under, or stating that any action will be taken as provided in or in
accordance with, or otherwise incorporating by reference, such document or
instrument.

 

  F. In rendering the opinions expressed herein, I have only considered the
applicability of statutes, rules and regulations that a lawyer in the State of
Minnesota exercising customary professional diligence would reasonably recognize
as being directly applicable to the Loan Parties, the transaction or both.

 

  G. The opinions expressed above do not address any of the following legal
issues: (i) securities laws and regulations, the rules and regulations of
securities exchanges, and laws and regulations relating to commodity (and other)
futures and indices and other similar instruments; (ii) except as provided in
paragraph (6) above, Federal Reserve Board margin regulations; (iii) pension and
employee benefit laws and regulations (e.g., ERISA); (iv) antitrust and unfair
competition laws and regulations; (v) laws and regulations concerning filing and
notice requirements(e.g., the Hart-Scott-Rodino Antitrust Improvements Act, as
amended), other than requirements applicable to charter-related documents such
as certificates of merger; (vi) laws, regulations, directives and executive
orders restricting transactions with, or freezing or otherwise controlling
assets of, designated foreign persons or governing investments by foreign
persons in the United States (e.g., the Trading with the Enemy Act, as amended,
regulations of the Office of Foreign Asset Control of the United States Treasury
Department, and the Foreign Investment and National Security Act of 2007);
(vii) compliance with fiduciary duty and conflict of interest requirements;
(viii) the statutes and ordinances, administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level) and judicial decisions to the extent that they
deal with the foregoing; (ix) fraudulent transfer and fraudulent conveyance
laws; (x) environmental laws and regulations; (xi) land use and subdivision laws
and regulations; (xii) tax laws and regulations; (xiii) intellectual property
laws and regulations; (xiv) racketeering laws and regulations (e.g., RICO);
(xv) health and safety laws and regulations (e.g., OSHA); (xvi) labor laws and
regulations; (xvii) laws, regulations and policies concerning national and local
emergency (e.g., the International Emergency Economic Powers Act, as amended),
possible judicial deference to acts of sovereign states, and criminal and civil
forfeiture laws; and (xviii) other statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).

This opinion letter may not be used or relied upon without my prior written
consent (i) by any Person who is not an addressee, except for Persons that
become Banks or the Agent under the Credit Agreement after the date hereof
pursuant to the Credit Agreement (which Persons may rely on this opinion letter
to the same extent as the addressees hereof as if this opinion letter were

 

Exh. F-4



--------------------------------------------------------------------------------

addressed and had been delivered to them on the date of this opinion letter, on
the condition and understanding that I assume no responsibility or obligation to
consider the applicability or correctness of this opinion letter to any Person
other than the addressees), or (ii) for any purpose whatsoever other than the
transactions contemplated by the Loan Documents.

Very truly yours,

Karen P. Gallivan

Vice President, General Counsel and Secretary

 

Exh. F-5



--------------------------------------------------------------------------------

EXHIBIT F

Form of Special Counsel’s Opinion

May 23, 2011

To: The Agent and Banks party on the date

hereof to the Credit Agreement described below

Ladies and Gentlemen:

We have acted as special counsel for Graco Inc., a Minnesota corporation (the
“Company” and together, with its Domestic Subsidiaries who are Guarantors,
collectively, the “Loan Parties” and individually, a “Loan Party”), and we are
delivering to you this opinion letter upon which you may rely, in connection
with the Credit Agreement, dated as of the date hereof, among the Company, the
Borrowing Subsidiaries, as defined therein, the Banks, as defined therein, and
U.S. Bank National Association, as Agent (the “Credit Agreement”), the other
Loan Documents described therein which are being entered into by any of the Loan
Parties concurrently therewith (together with the Credit Agreement, the “Loan
Documents”), and the transactions contemplated thereby. Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

In so acting, we, as special counsel for the Company, have made such factual
inquiries, and have examined such questions of law, as we have considered
necessary or appropriate for the purposes of this opinion letter. In connection
with such examination, we have reviewed originals or facsimile or electronic
copies of the following documents, each, to the extent applicable, dated as of
the date hereof:

(i)        the Credit Agreement;

(ii)       the Notes;

(iii)      the Guaranty;

(iv)      the Pledge Agreement;

(v)       the Intercreditor Agreement; and

(vi)      the Fee Letters.

The documents referred to in clauses (i) through (vi) above are hereinafter
collectively called the “Loan Documents” and individually called a “Loan
Document”.

Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, advise you that, in our opinion:

 

Exh. F-1



--------------------------------------------------------------------------------

(1)        Each of the Loan Documents to which any of the Loan Parties is a
party constitutes a valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms.

(2)        Neither the execution and delivery by any Loan Party of the Loan
Documents to which it is a party, nor the performance by such Loan Party of any
obligation of such Loan Party contained therein, nor, in the case of the
Company, the borrowing by it under the Credit Agreement, requires such Loan
Party to obtain the consent or approval of the government of the United States
of America or the State of Minnesota or any department, commission or agency
thereof or make any filings under any statute, rule or regulation of the United
States of America or the State of Minnesota applicable to such Loan Party except
for consents which have been obtained or filings which have been made.

(3)        The Company is not an “investment company” or, to our Actual
Knowledge, a company “controlled” by an “investment company”, within the meaning
of the Investment Company Act of 1940, as amended.

ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS

In rendering the foregoing opinions, we wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:

 

  A. As to certain relevant facts, we have relied on representations made by the
Loan Parties in the Loan Documents, the assumptions set forth below, and
certificates of officers of the Loan Parties reasonably believed by us to be
appropriate sources of information, as to the accuracy of factual matters, in
each case without independent verification thereof or other investigation;
provided, however, that our Primary Lawyers have no Actual Knowledge concerning
the factual matters upon which reliance is placed which would render such
reliance unreasonable. For purposes hereof, the term “Primary Lawyers” means
lawyers in this firm who have given substantive legal attention to
representation of the Company in connection with this matter, and the term
“Actual Knowledge” means the conscious awareness by such Primary Lawyers at the
time this opinion letter is delivered of facts or other information without any
other investigation.

 

  B. This opinion letter is limited to the laws of the State of Minnesota and
the federal laws of the United States of America. We express no opinion as to
whether, or the extent to which, the laws of any particular jurisdiction apply
to the subject matter hereof, including without limitation the enforceability of
the governing law provisions contained in the Loan Documents. Without limiting
the generality of the foregoing, we do not opine with respect to any foreign law
which may govern the collateral subject to the Pledge Agreement, or as to the
applicability of any such law.

 

  C.

We have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of any Loan Party have sufficient
legal capacity to enter into and perform the transaction or to carry out their
role in

 

Exh. F-2



--------------------------------------------------------------------------------

 

it; (ii) the Company holds the requisite title and rights to the collateral
subject to the Pledge Agreement, each party to a Loan Document (other than the
Loan Parties) has satisfied those legal requirements that are applicable to it
to the extent necessary to make such Loan Document enforceable against it; each
party to a Loan Document (other than the Loan Parties) has complied with all
legal requirements pertaining to its status (such as legal investment laws,
foreign qualification statutes and business activity reporting requirements,
including without limitation, to the extent applicable, the provisions of
Minnesota Statute Section 290.371) as such status relates to its rights to
enforce such Loan Document against the Loan Parties; (v) each document submitted
to us for review is accurate and complete, each such document that is an
original is authentic, each such document that is a copy conforms to an
authentic original, and all signatures on each such document are genuine;
(vi) there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence; (vii) the conduct of the parties to the Loan
Documents has complied with any requirement of good faith, fair dealing and
conscionability; (viii) the Agent, the Banks and any representative acting for
any of them in connection with the Loan Documents have acted in good faith and
without notice of any defense against the enforcement of any rights created by,
or adverse claim to any property or security interest transferred or created as
a part of, any of the Loan Documents; (ix) there are no agreements or
understandings among the parties, written or oral, and there is no usage of
trade or course of prior dealing among the parties that would, in either case,
define, supplement or qualify the terms of any of the Loan Documents; (x) all
statutes, judicial and administrative decisions, and rules and regulations of
governmental agencies, constituting the law of any relevant jurisdiction are
generally available (i.e., in terms of access and distribution following
publication or other release) to lawyers practicing in such jurisdiction, and
are in a format that makes legal research reasonably feasible; (xi) the
constitutionality or validity of a relevant statute, rule, regulation or agency
action is not at issue unless a reported decision in the relevant jurisdiction
has specifically addressed but not resolved, or has established, its
unconstitutionality or invalidity; (xii) documents reviewed by us (other than
the Loan Documents) would be enforced as written and would be interpreted in
accordance with the laws of the State of Minnesota; (xiii) each Loan Party will
obtain all permits and governmental approvals required in the future, and will
make all filings and take all actions similarly required, relevant to subsequent
consummation of the transactions contemplated by the Loan Documents or
performance of the Loan Documents; (xiv) no Loan Party will in the future take
any discretionary action (including a decision not to act) permitted under the
Loan Documents that would result in a violation of law or constitute a breach or
default under any other agreement or court order; and (xv) all parties to the
transaction will act in accordance with, and will refrain from taking any action
that is forbidden by, the terms and conditions of the Loan Documents.

 

  D.

In rendering the opinions set forth herein, we have also assumed, without
investigation, that (i) the Loan Parties are duly organized, validly existing
and in good standing under the laws of their respective jurisdictions of
organization;

 

Exh. F-3



--------------------------------------------------------------------------------

 

(ii) each of the Loan Parties has the power and authority to execute, deliver
and perform the Loan Documents to which such Loan Party is a party and to
consummate the transactions contemplated by such Loan Documents; (iii) the Loan
Documents to which any of the Loan Parties is a party have been duly authorized,
executed and delivered by such Loan Party; and (iv) except to the extent
expressly opined to under paragraph (2) above, the execution, delivery and
performance by each of the Loan Parties of the Loan Documents to which such Loan
Party is a party and the consummation by each of the Loan Parties of the
transactions contemplated by the Loan Documents to which such Loan Party is a
party did not and will not (A) violate or conflict with or require any consent
under any statute, rule or regulation or any judgment, order, writ, injunction
or decree of any court or governmental authority, or (B) violate or result in a
breach of or constitute a default or require any consent under any
Organizational Documents of such Loan Party or any other agreement, contract,
instrument or obligation to which such Loan Party is a party or by which such
Loan Party or any of its assets is bound. We note that you have, to the extent
you deemed advisable, received opinions with respect to certain of the foregoing
matters from Karen P. Gallivan, Vice President, General Counsel and Secretary of
the Company.

 

  E. The opinions expressed above are limited to the specific issues addressed
and to laws and facts existing on the date hereof. By rendering our opinions, we
do not undertake to advise you with respect to any other matter or of any change
in such laws or in the interpretation thereof, or of any changes in facts, which
may occur after the date hereof.

 

  F. The opinion expressed in paragraph (3) above (i) is limited by the effect
of bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance, receivership and other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, and by general
principles of equity, and (ii) is subject to the qualification that certain
provisions of the Pledge Agreement may be unenforceable in whole or in part, but
the inclusion of such provisions does not affect the validity as against the
Company of the Pledge Agreement as a whole and the Pledge Agreement contains
provisions generally considered adequate for the practical realization in
respect of the Company of the principal benefits provided thereby, subject to
the other assumptions, qualifications and exceptions contained in this opinion
letter. Without limiting the generality of the foregoing, we have assumed that
each of the Agent and the Banks will exercise its rights and remedies under the
Loan Documents in good faith and under circumstances and in a manner which are
commercially reasonable.

 

  G.

Without limiting any other qualifications set forth herein, the opinion
expressed in paragraph (1) above is subject to the effect of generally
applicable laws (including without limitation common law) that (i) provide for
the enforcement of oral waivers or modifications where a material change of
position in reliance thereon has occurred or provide that a course of
performance may operate as a waiver; (ii) limit the enforcement of provisions of
a contract that purport to require waiver

 

Exh. F-4



--------------------------------------------------------------------------------

 

of the obligations of good faith, fair dealing, diligence and reasonableness;
(iii) limit the availability of a remedy under certain circumstances where
another remedy has been elected; (iv) limit the enforceability of provisions
releasing, exculpating or exempting a party from, or requiring indemnification
of or contribution to a party for, liability for its own action or inaction, to
the extent the action or inaction involves gross negligence, recklessness,
willful misconduct or unlawful conduct; may, where less than all of a contract
may be unenforceable, limit the enforceability of the balance of the contract to
circumstances in which the unenforceable portion is not an essential part of the
agreed exchange; (vi) govern and afford judicial discretion regarding the
determination of damages and entitlement to attorneys’ fees and other costs;
(vii) may permit a party who has materially failed to render or offer
performance required by a contract to cure that failure unless either permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance or it is important under the circumstances to the
aggrieved party that performance occur by the date stated in the contract;
(viii) may require mitigation of damages; (ix) limit the right of a creditor to
use force or cause a breach of the peace in enforcing rights; (x) relate to the
sale or disposition of collateral subject to the Pledge Agreement or the
requirements of a commercially reasonable sale; (xi) provide a time limitation
after which a remedy may not be enforced (i.e., statutes of limitation), or
(xii) may limit the enforceability of provisions restricting competition, the
solicitation of customers or employees, the use or disclosure of information or
other activities in restraint of trade.

 

  H.

We express no opinion as to the enforceability or effect in the Loan Documents
of (i) any provision that provides for the payment of premiums upon mandatory
prepayment or acceleration, or of liquidated damages (whether or not denominated
as such); (ii) any “usury savings” provision; (iii) any provision that
authorizes one party to act as attorney-in-fact for another party; (iv) any
agreement to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal jurisdiction or subject matter
jurisdiction), any provision restricting access to courts (including without
limitation agreements to arbitrate disputes), any waivers of the right to jury
trial, any waivers of service of process requirements which would otherwise be
applicable, any provision relating to evidentiary standards, any agreement that
a judgment rendered by a court in one jurisdiction may be enforced in another
jurisdiction or any provision otherwise affecting the jurisdiction or venue of
courts; (v) any waiver of, or agreement or consent that has the effect of
waiving, legal or equitable defenses, rights to damages, rights to counterclaim
or set off, the application of statutes of limitations, rights to notice, or the
benefits of any other constitutional, statutory or regulatory rights (unless and
to the extent the constitution, statute or regulation explicitly allows waiver);
any provision that provides that any Person purchasing a participation from a
Bank may exercise set-off or similar rights with respect to such participation,
or that any Person other than a Bank, including any affiliate of a Bank, may
exercise set-off or similar rights with respect to the Obligations due to such
Bank, or that the Agent or any Bank may exercise set-off or similar rights other
than in accordance with

 

Exh. F-5



--------------------------------------------------------------------------------

 

applicable law; or (vii) any provision that purports to impose increased
interest rates or late payment charges upon overdraft, delinquency in payment or
default, or to provide for the compounding of interest or the payment of
interest on interest.

 

  I. We express no opinions as to the enforceability or effect of any document
or instrument that is not itself a Loan Document, notwithstanding any provision
in a Loan Document requiring that the Loan Parties perform or cause any other
Person to perform its obligations under, or stating that any action will be
taken as provided in or in accordance with, or otherwise incorporating by
reference, such document or instrument.

 

  J. With respect to our opinion in paragraph (1) above, we hereby advise you
that (i) in the absence of an effective waiver or consent, a guarantor may be
discharged from its guaranty to the extent the guaranteed obligations are
modified or other action or inaction by a creditor increases the scope of the
guarantor’s risk or otherwise detrimentally affects the guarantor’s interests
(such as by impairing the value of collateral securing the guaranteed
obligations, negligently administering the guaranteed obligations, or releasing
the borrower or a co-guarantor of the guaranteed obligations); and (ii) a
guarantor may have the right to revoke a guaranty with respect to obligations
incurred after the revocation, notwithstanding the absence of an express right
of revocation in the guaranty.

 

  K. In rendering the opinions expressed herein, we have only considered the
applicability of statutes, rules and regulations that a lawyer in the relevant
jurisdiction exercising customary professional diligence would reasonably
recognize as being directly applicable to the Loan Parties, the transaction or
both.

 

  L.

The opinions expressed above do not address any of the following legal issues:
(i) securities laws and regulations, the rules and regulations of securities
exchanges, and laws and regulations relating to commodity (and other) futures
and indices and other similar instruments; (ii) Federal Reserve Board margin
regulations; (iii) pension and employee benefit laws and regulations (e.g.,
ERISA); (iv) antitrust and unfair competition laws and regulations; (v) laws and
regulations concerning filing and notice requirements (e.g.¸ the
Hart-Scott-Rodino Antitrust Improvements Act, as amended) other than
requirements applicable to charter-related documents such as certificates of
merger; (vi) laws, regulations, directives and executive orders restricting
transactions with, or freezing or otherwise controlling assets of, designated
foreign persons or governing investments by foreign persons in the United States
(e.g., the Trading with the Enemy Act, as amended, regulations of the Office of
Foreign Asset Control of the United States Treasury Department, and the Foreign
Investment and National Security Act of 2007); (vii) compliance with fiduciary
duty and conflict of interest requirements; (viii) the statutes and ordinances,
administrative decisions and the rules and regulations of counties, towns,
municipalities and special political subdivisions (whether created or enabled
through legislative action at the federal, state or regional level) and judicial
decisions to the extent that they deal with the

 

Exh. F-6



--------------------------------------------------------------------------------

 

foregoing; (ix) fraudulent transfer and fraudulent conveyance laws;
(x) environmental laws and regulations; (xi) land use and subdivision laws and
regulations; (xii) tax laws and regulations; (xiii) intellectual property laws
and regulations; (xiv) racketeering laws and regulations (e.g., RICO);
(xv) health and safety laws and regulations (e.g., OSHA); (xvi) labor laws and
regulations; (xvii) laws, regulations and policies concerning national and local
emergency (e.g., the International Emergency Economic Powers Act, as amended),
possible judicial deference to acts of sovereign states, and criminal and civil
forfeiture laws; and (xviii) other statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).

 

  M. We express no opinion as to the attachment, perfection or relative priority
of any security interest created by the Pledge Agreement.

This opinion letter may not be used or relied upon without our prior written
consent (i) by any Person who is not an addressee, except for Persons that
become Banks or the Agent under the Credit Agreement after the date hereof
pursuant to the Credit Agreement (which Persons may rely on this opinion letter
to the same extent as the addressees hereof as if this opinion letter were
addressed and had been delivered to them on the date of this opinion letter, on
the condition and understanding that we assume no responsibility or obligation
to consider the applicability or correctness of this opinion letter to any
Person other than the addressees), or (ii) for any purpose whatsoever other than
the transactions contemplated by the Loan Documents.

Very truly yours,

FAEGRE & BENSON LLP

 

Exh. F-7



--------------------------------------------------------------------------------

Exhibit G

Form of Assignment Agreement

ASSIGNMENT AGREEMENT, dated as of                 , 20    , among [            ]
(the “Transferor Bank”), [            ] (the “Purchasing Bank”), Graco Inc., a
Delaware corporation (the “Company”) and U.S. Bank National Association, as
Agent for the Banks under the Credit Agreement described below (in such
capacity, the “Agent”).

WITNESSETH

WHEREAS, this Assignment Agreement is being executed and delivered in accordance
with Section 13.3 of the Credit Agreement, dated as of May 23, 2011, among the
Company, the Borrowing Subsidiaries from time to time party thereto, the
Transferor Bank and the other Banks party thereto and the Agent (as from time to
time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Credit Agreement” terms defined therein being used herein as
therein defined);

WHEREAS, the Purchasing Bank wishes to become a Bank party to the Credit
Agreement; and

WHEREAS, the Transferor Bank is selling and assigning to the Purchasing Bank
rights, obligations and commitments under the Credit Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.        Upon the execution and delivery of this Assignment Agreement by the
Purchasing Bank, the Transferor Bank, the Agent and the Company, the Purchasing
Bank shall be a Bank party to the Credit Agreement for all purposes thereof.

2.        Effective on [    ] (the “Effective Date”), the Transferor Bank hereby
sells and assigns to the Purchasing Bank     % (the “Assigned Percentage”) of
its Commitment and of the principal balance of its Loans outstanding under the
Credit Agreement. Together with the Assigned Percentage, the Transferor Bank
hereby assigns to the Purchasing Bank the Transferor Bank’s interest as a Bank
in the Loan Documents (the Assigned Percentage and such interest in the Loan
Documents being hereinafter referred to as the “Assigned Interest”). The
Purchasing Bank hereby assumes the Assigned Interest and the Transferor Bank’s
related obligations under the Loan Documents, including without limitation the
Transferor Bank’s participation in Letters of Credit and all obligations of the
Transferor Bank to fund, refund or purchase participations in Revolving Loans
and Swing Line Loans to the extent provided in the Credit Agreement.

3.        On the Effective Date, the Purchasing Bank shall pay to the Transferor
Bank a purchase price (the “Purchase Price”) equal to the outstanding principal
amount of the Loans included in the Assigned Interest as of the day preceding
the Effective Date. The Transferor Bank acknowledges receipt from the Purchasing
Bank of an amount equal to the Purchase Price.

4.        All interest and Commitment Fees and Letter of Credit Fees accrued on
the Assigned Interest for the billing period in which the Effective Date falls
shall be paid to the

 

Exh. G-1



--------------------------------------------------------------------------------

Agent as provided in the Credit Agreement, and distributed by the Agent (a) with
respect to amounts accrued before the Effective Date, to the Transferor Bank and
(b) with respect to amounts accrued on or after the Effective Date, to the
Purchasing Bank. The Transferor Bank has made arrangements with the Purchasing
Bank with respect to the portion, if any, to be paid by the Transferor Bank to
the Purchasing Bank of other fees heretofore received by the Transferor Bank
pursuant to the Credit Agreement.

5.        Subject to the provisions of paragraph 4 above, from and after the
Effective Date, principal, interest, fees and other amounts that would otherwise
be payable to or for the account of the Transferor Bank pursuant to the Credit
Agreement and the other Loan Documents in respect of the Assigned Interest
shall, instead, be payable to or for the account of the Purchasing Bank pursuant
to the Credit Agreement. Each time the Banks are asked, from and after the
Effective Date, to make Loans or otherwise extend credit under the Loan
Documents, the Agent shall advise the Purchasing Bank, as provided in the Credit
Agreement, of the request, and the Purchasing Bank shall be solely responsible
for making a Loan or otherwise extending credit in accordance with its Assigned
Interest.

6.        Concurrently with the execution and delivery hereof, (i) as and to the
extent provided in the Credit Agreement, the Agent shall prepare and distribute
to the Company and the Banks a revised schedule of the Commitments, Loans and
Percentages of each Bank, after giving effect to the assignment of the Assigned
Interest, and (iii) the Transferor Bank shall pay to the Agent a processing and
recordation fee of $3,500.

7.        The Transferor Bank (a) represents and warrants to the Purchasing Bank
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(b) represents and warrants to the Purchasing Bank that the copies of the Loan
Documents and the related agreements, certificates, opinion and letters
previously delivered to the Purchasing Bank are true and correct copies of the
Loan Documents and related agreements, certificates, opinion and letters
executed by and/or delivered in connection with the closing of the credit
facility contemplated by the Credit Agreement; (c) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of any of the Loan Documents or any other instrument or document
furnished pursuant thereto; and (d) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Company, or the performance or observance by the Company or any other Person of
any of their respective obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

8.        The Purchasing Bank (a) confirms to the Transferor Bank and the Agent
that it has received a copy of the Loan Documents together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (b) acknowledges that it
has, independently and without reliance upon the Transferor Bank, the Agent or
any Bank and instead in reliance upon its own review of such documents and
information as the Purchasing Bank deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and agrees that it will,
independently and without reliance upon the Transferor Bank, the Agent or any
Bank, and based on such documents and information

 

Exh. G-2



--------------------------------------------------------------------------------

as the Purchasing Bank shall deem appropriate at the time, continue to make its
own credit decision in taking or not taking action under the Loan Documents;
(c) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by the Purchasing Bank as a Bank under the Credit Agreement,
including, without limitation, the provisions of Section 13.15 of the Credit
Agreement relating to confidentiality of information; and (d) represents and
warrants to the Company and the Agent that it is either (i) a corporation
organized under the laws of the United States or any State thereof or (ii) is
entitled to complete exemption from United States withholding tax imposed on or
with respect to any payments, including fees, to be made pursuant to the Credit
Agreement (x) under an applicable provision of a tax convention to which the
United States is a party or (y) because it is acting through a branch, agency or
office in the United States and any payment to be received by it under the
Credit Agreement is effectively connected with a trade or business in the United
States. The Purchasing Bank agrees that it shall be subject to the terms of the
Intercreditor Agreement.

9.        The Transferor Bank and the Purchasing Bank each individually
represents and warrants that (a) it is validly existing and in good standing and
has all requisite power to enter into this Agreement and to carry out the
provisions hereof and has duly authorized the execution and delivery of this
Agreement; (b) the execution and delivery of this Agreement and the performance
of the obligations hereunder do not violate any provision of law, any order,
rule or regulation of any court or governmental agency or its charter, articles
of incorporation or bylaws or constitute a default under any agreement or other
instrument to which it is a party or by which it is bound; and (c) it has duly
executed and delivered this Agreement, and this Agreement constitutes a legal,
valid and binding obligation enforceable against it in accordance with its
terms.

10.      Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.

11.      The address for notices to the Purchasing Bank as well as
administrative information with respect to the Purchasing Bank is as set out
below:

THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MINNESOTA.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date first
set forth above.

 

Exh. G-3



--------------------------------------------------------------------------------

[    ],

Transferor Bank

 

By:     Name:     Title:    

[    ],

Purchasing Bank

 

By:     Name:     Title:    

U.S. BANK NATIONAL ASSOCIATION

as Agent

 

By:     Name:     Title:    

CONSENTED AND ACKNOWLEDGED

GRACO INC.

 

By:     Name:     Title:    

Information on Purchasing Bank:

Address:

[    ],

Attention: [    ]

Fax: [    ]

 

Exh. G-4



--------------------------------------------------------------------------------

Exhibit H

Form of Intercreditor Agreement

Attached.

 

Exh. G-5



--------------------------------------------------------------------------------

Schedule 1.1

Commitments and Percentages

 

Bank:

 

    

 

Commitment:

 

  

 

    

 

Percentage:

 

  

 

U.S. BANK NATIONAL ASSOCIATION

 

    

 

$107,500,000    

 

  

 

    

 

21.500000000000%

 

  

 

JPMORGAN CHASE BANK, N.A.

 

    

 

$107,500,000    

 

  

 

    

 

21.500000000000%

 

  

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

    

 

$60,000,000    

 

  

 

    

 

12.000000000000%

 

  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

    

 

$60,000,000    

 

  

 

    

 

12.000000000000%

 

  

 

PNC BANK, NATIONAL ASSOCIATION

 

    

 

$50,000,000    

 

  

 

    

 

10.000000000000%

 

  

 

CITIZENS BANK, N.A.

 

    

 

$50,000,000    

 

  

 

    

 

10.000000000000%

 

  

 

THE NORTHERN TRUST CO.

 

    

 

$35,000,000    

 

  

 

    

 

7.000000000000%

 

  

 

BANK OF AMERICA, N.A.

 

    

 

$30,000,000    

 

  

 

    

 

6.000000000000%

 

  

 

TOTAL COMMITMENTS

 

    

 

$500,000,000    

 

  

 

    

 

100%

 

  

 

 

Sched. 1.1-1



--------------------------------------------------------------------------------

Schedule 1.2

Existing Letters of Credit

L/C Number: SLCMMSP04229

Beneficiary’s Name: City of Anoka

L/C Amount: $25,000.00

Expiry Date: 08/17/12

 

L/C Number: SLCMMSP04792

Beneficiary’s Name: Minnesota Department of Commerce

L/C Amount: $1,538,842.00

Expiry Date: 09/19/12

 

Sched. 1.2-1



--------------------------------------------------------------------------------

Schedule 7.6

Litigation (Section 7.6)

None

 

Sched. 7.6-1



--------------------------------------------------------------------------------

Schedule 7.15

Subsidiaries (Section 7.15)

 

Subsidiary   Jurisdiction   Number of Shares     Percentage Owned   Material
Subsidiary?  

Part of Hold
Separate
Business?

 

DeVilbiss Equipamentos para Pintura Ltda.   Brazil   4,417,465  

99.9999773626% by Graco do Brasil Ltda.

 

0.0000226374% by the Company

 

      Yes

DeVilbiss Europa Unterstützungskasse GmbH

 

  Germany   50,000   100% by Finishing Brands Germany GmbH       Yes DeVilbiss
Ransburg de México, S. de R.L. de C.V.   Mexico  

1 Series A, par value 400 pesos

 

 

100% by Gema USA Inc.

 

      Yes      

1 Series B, par value 4,999,600 pesos

 

 

100% by the Company

 

       

Ecoquip Inc.

 

  Virginia   100  

100% by the Company

 

       

Finishing Brands Germany GmbH

 

  Germany   531,950   100% by the Company       Yes

Finishing Brands Holdings Inc.

 

  Minnesota   100   100% by the Company       Yes

Finishing Brands UK Limited

 

  United Kingdom   2   100% by Graco Limited       Yes

Finishing Brands (Shanghai) Co., Ltd.

 

  P.R. China   N/A**   100% by the Company       Yes

Fluid Automation, Inc.

 

  Michigan   100   100% by Graco Ohio Inc.         Gema Europe s.r.l.   Italy  
51,000  

100% owned by Graco International Holdings S.à r.l.

 

       

Gema México Powder Finishing S. de R.L. de C.V.

 

  Mexico   13,103,000   99.9999923682% by Gema USA Inc.        

 

Sched. 7.15-1



--------------------------------------------------------------------------------

           

0.0000076318% by the Company

 

        Gema Switzerland GmbH*   Switzerland   2,500,000  

100% owned by Graco International Holdings S.à r.l.

 

        Gema USA Inc.   Minnesota   100  

100% by the Company

 

  Yes    

Gema (Shanghai) Co., Ltd.

 

  P.R. China   N/A**   100% by Graco BVBA         GFEC Uruguay S.A.   Uruguay  
250,000  

100% owned by Graco Global Holdings S.à r.l.

 

        GG Manufacturing s.r.l.   Romania   10,000  

99.99% by Gema Switzerland GmbH

 

0.01% by Gema Europe s.r.l.

 

        Graco Australia Pty Ltd.   Australia   248  

100% owned by Graco Global Holdings S.à r.l.

 

        Graco BVBA   Belguim   1,008,157  

99.9999008091% by Graco International Holdings S.à r.l.

 

0.0000991909% by Graco Global Holdings S.à r.l.

 

        Graco Canada Inc.   Canada   10,000  

100% owned by Graco Global Holdings S.à r.l.

 

        Graco Chile SpA   Chile   100  

100% by the Company

 

       

Graco Colombia S.A.S.

 

  Colombia   20,000   100% by the Company         Graco do Brasil Ltda.   Brazil
  26,006,536  

99.9999961548% by Graco Global Holdings S.à r.l.

 

0.0000038452% by Graco International Holdings S.à r.l.

 

       

Graco Fluid Equipment (Shanghai) Co., Ltd.

 

 

People’s Republic of China

 

  N/A**  

 

100% by the Company

       

Graco Fluid Equipment (Suzhou) Co., Ltd.

 

 

People’s Republic of China

 

  N/A**   100% by Graco Minnesota Inc.        

 

Sched. 7.15-2



--------------------------------------------------------------------------------

Graco Global Holdings S.à r.l.

 

  Luxembourg   20,000   100% by the Company   Yes     Graco GmbH   Germany  
500,000  

100% owned by Graco International Holdings S.à r.l.

 

        Graco Hong Kong Ltd.  

People’s Republic of China (Special Adm Region)

 

  2,000  

100% owned by Graco Global Holdings S.à r.l.

 

       

Graco International Holding S.à r.l.

 

  Luxembourg   17,000  

100% owned by Graco Global Holdings S.à r.l.

 

        Graco K.K.   Japan   660,000  

100% owned by Graco Global Holdings S.à r.l.

 

        Graco Korea Inc.   Korea   125,500  

100% owned by Graco Global Holdings S.à r.l.

 

        Graco Limited   United Kingdom   100,001  

100% owned by Graco International Holdings S.à r.l.

 

       

Graco Minnesota Inc.

 

  Minnesota   100  

100% by the Company

 

  Yes     Graco Ohio Inc.   Ohio  

95 Class A

9,405 Class B

 

  100% by the Company   Yes     Graco S.A.S.   France   24,499  

100% owned by Graco International Holdings S.à r.l.

 

        Graco Trading (Suzhou) Co., Ltd.  

People’s Republic of China

 

  N/A**   100% by Graco Minnesota Inc.        

Gusmer Sudamerica S.A.

 

  Argentina   12,000*   100% by the Company*        

Q.E.D. Environmental Systems, Inc.

 

  Michigan   500   100% by the Company        

Ransburg Industrial Finishing K.K.

 

  Japan/Delaware   1,463   100% by the Company       Yes Rasgory S.A.   Uruguay
  10,800  

100% owned by Graco Global Holdings S.à r.l.

 

       

 

Sched. 7.15-3



--------------------------------------------------------------------------------

Surfaces & Finitions S.A.S.

 

  France   6,250   100% by the Company       Yes

* Shares held by two executive officers of the Company to satisfy the
requirements of local law.

**No shares are issued.

 

Sched. 7.15-4



--------------------------------------------------------------------------------

Schedule 9.6

Investments (Section 9.6)

Investment in Corporate Owned Life Insurance (COLI) through establishment of a
Rabbi (Grantor) Trust (“Trust”) with Wilmington Trust on June 27, 2007.

The Trust is intended to provide informal funding for the Company’s deferred
compensation and executive excess benefit retirement plans. The funding schedule
anticipates the payment of a premium of $1,498,626 each year for a five year
period beginning in 2007. An additional premium payment in the amount of
$1,498,626 was approved and made in November 2013.

 

Sched. 9.6-1